Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 1 of 243 PageID #: 5839
                                                                       3005

 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ------------------------------x
                                                14-CR-399(ENV)
 3    UNITED STATES OF AMERICA,
                                                United States Courthouse
 4                Plaintiff,                    Brooklyn, New York

 5                -against-                     April 30, 2018
                                                10:00 a.m.
 6    ABRAXAS J. DISCALA, ALSO
      KNOWS AS AJ DISCALA, AND
 7    KYLEEN CANE,

 8              Defendants.
      ------------------------------x
 9
                     TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
10                   BEFORE THE HONORABLE ERIC N. VITALIANO
                          UNITED STATES DISTRICT JUDGE
11                               BEFORE A JURY

12    APPEARANCES

13    For the Government:           UNITED STATES ATTORNEY'S OFFICE
                                    Eastern District of New York
14                                  271 Cadman Plaza East
                                    Brooklyn, New York 11201
15                                  BY: SHANNON JONES
                                         MARK E. BINI
16                                       PATRICK HEIN
                                    Assistant United States Attorneys
17
      For the Defendant:            CHARLES ROSS & ASSOCIATES, LLC
18    Abraxas J. Discala            111 Broadway
                                    New York, New York 10008
19                                  BY: CHARLES ROSS, ESQ.

20                                  ANDREW BOWMAN, ESQ.
                                    1804 Post Road East
21                                  Westport, Connecticut 06880

22                                  HANWEI CHENG, ESQ.
                                    15155 Gale Avenue
23                                  Suite D
                                    Whittier, California 90603
24

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 2 of 243 PageID #: 5840
                                                                       3006

 1    A P P E A R A N C E S:       (Continued)

 2    Attorney for Defendant:       SERCARZ & RIOPELLE, LLP
      Kyleen Cane                   810 Seventh Avenue
 3                                  Suite 620
                                    New York, New York 10019
 4                                  BY: ROLAND RIOPELLE, ESQ.
                                         ROBERT CALIENDO, ESQ.
 5

 6    Court Reporter:               LINDA D. DANELCZYK, RPR, CSR, OCR
                                    Phone: 718-613-2330
 7                                  Fax:    718-804-2712
                                    Email: LindaDan226@gmail.com
 8

 9    Proceedings recorded by mechanical stenography.           Transcript
      produced by computer-aided transcription.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 3 of 243 PageID #: 5841
                                     PROCEEDINGS                       3007

 1                (In open court; Jury not present.)

 2                THE COURTROOM DEPUTY:      All rise.    Court is now open.

 3    The Honorable Eric Vitaliano is now presiding.

 4                The case on the calendar is USA versus Discala and

 5    Cane, case number 14-CR-399 on for a jury trial.

 6                Will counsel please note their appearance beginning

 7    with government counsel.

 8                MS. JONES:    Sharon Jones, Mark Bini and Patrick Hein

 9    for the United States.       Along with Henry Ishitani and FBI

10    Special Agent Elyse Morris.

11                MR. ROSS:    Good morning, Your Honor.       Charles Ross

12    Matthew Shroyer and Scott Schwartz for Mr. Discala.

13                MR. BOWMAN:     Good morning, Your Honor.       Andrew

14    Bowman for Mr. Discala.

15                MR. CHENG:    Good morning, Your Honor.       Hanwei Cheng

16    Mr. Discala.

17                MR. RIOPELLE:     Good morning, Your Honor.       Roland

18    Riopelle and Robert Caliendo for the defendant, Kyleen Cane,

19    this morning.

20                THE COURTROOM DEPUTY:      Counsel for both sides are

21    present for the defendants.

22                THE COURT:    Good morning, all.       Are we ready to go?

23                MR. BINI:    Yes, Your Honor.

24                And the government will put the witness back on the

25    stand.    And if you like, I will hand out the juror transcripts

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 4 of 243 PageID #: 5842
                                     PROCEEDINGS                       3008

 1    to the jury now.

 2                However, one thing.      I just wanted to flag for the

 3    Court, the government has prepared a letter, which we have to

 4    get supervisor approval for in the next few minutes, and as

 5    soon as we do, we will file it, which deals with four of the

 6    witnesses, and many of the exhibits that are offered by

 7    Mr. Discala.

 8                Since we think our letter will crystalize those

 9    issues after we file it, we will ask that we argue it at a

10    break before those witnesses are called because we believe

11    that much of the evidence offered by the defendant should be

12    precluded, either because it is irrelevant or because it calls

13    for expert testimony for which there's been no notice.

14                MR. ROSS:    Judge, we will certainly argue against

15    that.

16                THE COURT:    I would hope.      But it will be a short

17    argument if it's only one side.

18                MR. BOWMAN:     And I should just note the reason for

19    the government not filing already, is that the defense counsel

20    essentially dumped a bunch of 3500 on us on Saturday and

21    Sunday that was not previously produced.

22                MS. JONES:    Your Honor, it's not just 3500

23    materials, the defendant produced on Saturday for the first

24    time a 147-page analysis by its accountant witnesses that

25    includes over a hundred schedules, and over 4,000 pages of

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 5 of 243 PageID #: 5843
                                     PROCEEDINGS                       3009

 1    backup, and the first we got this was on Saturday evening.

 2                MR. ROSS:    And we can argue this at the break.         I

 3    don't want to take up time, but we've been doing everything

 4    that we can to gather this material.         The scope of the

 5    prosecution's witness, Joan Mazella, was not known to us and

 6    so we've done absolutely everything we can.           This is a very,

 7    very important witness to us.        If the prosecution thinks that

 8    the government thinks that they have a cross-examination to

 9    expose the flaws in the analysis, then they can do that.

10                MR. RIOPELLE:     And, Your Honor, Roland Riopelle.          I

11    do have my last witness for Ms. Cane here, he's a very brief

12    witness.

13                THE COURT:    You plan to take that witness after the

14    government rests?

15                MR. BOWMAN:     Yes, he traveled from out of town.

16                THE COURT:    That's fine.

17                MR. ROSS:    Your Honor, at this point we only have

18    three witnesses.      We have three witnesses that will all be

19    ready to go today.

20                MR. BOWMAN:     Who are the witnesses?

21                MR. ROSS:    We've given you notice.

22                MR. BOWMAN:     You told us four yesterday.

23                THE COURT:    Somebody dropped out.

24                MR. ROSS:    Someone dropped out.

25                So it's Mr. Parker, Mr. Engstrom and Ms. Eckert.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 6 of 243 PageID #: 5844
                                      PROCEEDINGS                      3010

 1                THE COURT:    And the last one is the accountant?

 2                MR. ROSS:    Yes.

 3                THE COURT:    Okay.    Okay.   Thank you, it's a preview

 4    of where we're trying to head today.

 5                Other than that, we're ready?

 6                MR. BOWMAN:     Yes, Your Honor.

 7                THE COURT:    Okay.

 8                (Whereupon, the witness resumes the stand.)

 9                (Jury enters the courtroom.)

10                THE COURT:    Be seated, please.

11                Counsel will stipulate that the jury are present and

12    properly seated.

13                MS. JONES:    Yes, Your Honor.

14                MR. ROSS:    Agreed, Judge.

15                THE COURT:    Thank you, counsel.

16                Ladies and gentlemen, welcome back, especially for

17    those who survived the rail wars this morning.           We're

18    appreciative and very understanding.          We are ready to resume

19    this morning's session.

20                As you recall when we broke, that Special

21    Agent Voulgaris was on the stand.

22                I remind you, Special Agent, that you are still

23    under oath, and Mr. Bini was still conducting his direct

24    examination.

25                Mr. Bini, you shall continue.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 7 of 243 PageID #: 5845
                            VOULGARIS - DIRECT - BINI                  3011

 1                 MR. BOWMAN:    Thank you, Your Honor.

 2                 (Witness takes the witness stand.)

 3    CONSTANTINE VOULGARIS, called as a witness, having been

 4    previously first duly sworn/affirmed, was examined and

 5    testified further as follows:

 6    DIRECT EXAMINATION (Continued)

 7    BY MR. BINI:

 8    Q     Special Agent Voulgaris, I'd like to ask you about

 9    Government's Exhibit 198-41E, for excerpt.

10                 And I would ask you to look in the transcript

11    binder, the juror transcript binder at Tab 18.           And this is

12    call from at June 3rd, 2014 at 11:25 a.m.

13                 When you have that transcript in front of you,

14    before we play it, I just wanted to ask you to identify the

15    participants to the call.

16    A     198-41?

17    Q     Yes, sir.

18    A     Kyleen Cane and Abraxas Discala.

19    Q     Okay.

20                 And is this a call that begins at 9:52 a.m.?

21    A     Yes.

22                 MR. BINI:   If we can play the first clip through

23    02331.

24                 (Audio recording played.)

25    Q     Now I'll ask you to listen to the clip from five minutes

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 8 of 243 PageID #: 5846
                            VOULGARIS - DIRECT - BINI                  3012

 1    and 56 seconds to eight minutes and 18 seconds in the same

 2    call.

 3                (Audio recording played.)

 4    Q     Now, I ask you in the same call to listen to the clip

 5    from 10:29 to the conclusion of the call.

 6                (Audio recording played.)

 7                MR. BINI:    Now I'd like to publish, Your Honor,

 8    198-42E from beginning of the call to four minutes and 33

 9    seconds.

10                THE COURT:    You may.

11                MR. BINI:    Before we do that, let me just ask the

12    witness.

13    Q     Who are the participants of this call?

14    A     Kyleen Cane and Abraxas Discala.

15    Q     And what's the time of the call?

16    A     12:33 p.m.

17                MR. BINI:    Okay, we can now listen to it.

18                (Audio recording played.)

19                MR. BINI:    Your Honor, at this time if the

20    government could publish 198-57, a voice mail call from

21    June 2014.

22                THE COURT:    You may.

23                (Audio recording played.)

24                MR. BINI:    Now if I could publish to the jury

25    129-89, Your Honor, a text message in evidence.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 9 of 243 PageID #: 5847
                            VOULGARIS - DIRECT - BINI                  3013

 1                THE COURT:    Please proceed.

 2                (Exhibit published.)

 3    Q     Agent Voulgaris, who are these messages between?

 4    A     Kyleen Cane and Andy McAlpine.

 5    Q     And what type of messages are they?

 6    A     They're text messages.

 7    Q     What are the date of these messages?

 8    A     June 7th, 2014.

 9    Q     What is the first message in the series?

10    A     That stock is creeping up.

11    Q     And what's the response to that?

12    A     You have a million shares; wasn't it?

13    Q     And what's the response to that?

14    A     First deposit will be 270,000, but there will be two

15    more.

16    Q     What's the next response after that?

17    A     Okay, great.

18                MR. BOWMAN:     Your Honor, if the government could

19    publish to the jury 198-51E, excerpt of a call from one minute

20    31 seconds to one minute 49 seconds.

21                THE COURT:    You may.

22                MR. BOWMAN:     I'll just ask the witness before we

23    play the call.

24    Q     Who are the participants to this phone call?

25    A     Abraxas Discala and Craig Josephberg.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 10 of 243 PageID #: 5848
                             VOULGARIS - DIRECT - BINI                  3014

  1    Q     And what is the date of the call?

  2    A     June 12th, 2014.

  3    Q     The time of the call?

  4    A     9:53 a.m.

  5                 MR. BOWMAN:   If we can now publish it.

  6                 (Audio recording played.)

  7    Q     Now, Your Honor, if we could publish to the jury 198-52.

  8                 THE COURT:    You may.

  9                 (Exhibit published.)

 10    Q     Special Agent Voulgaris, who are the participants of this

 11    call?

 12    A     Abraxas Discala and John Arlo.

 13    Q     Who is John Arlo?

 14    A     He was a junior trader, broker at BMAC securities.

 15    Q     And what is the date of this call?

 16    A     June 12th, 2014.

 17    Q     The time?

 18    A     10:02 a.m.

 19    Q     Is BMAC securities where Darren Goodrich also worked?

 20    A     Yes.

 21                 MR. BOWMAN:   If you could play the call.

 22                 (Audio recording played.)

 23    Q     Special Agent Voulgaris, during the time that you were

 24    intercepting calls pursuant to the wiretap, were you also

 25    looking at stock prices?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 11 of 243 PageID #: 5849
                             VOULGARIS - DIRECT - BINI                  3015

  1    A     Yes.

  2    Q     If we can look to Government's Exhibit 196-16 in

  3    evidence.

  4                 (Exhibit published.)

  5                 What did the stock price of StarStream close on

  6    June 11th of 2014, the date before this call?

  7    A     Forty-three cents a share.

  8    Q     And where did it close on June 12th of 2014?

  9    A     Fifty-nine cents a share.

 10                 MR. BOWMAN:    Your Honor, at this time the government

 11    would ask to publish to the jury 198-77E.

 12                 THE COURT:    You may.

 13    Q     Agent Voulgaris, what is the date of this call?

 14    A     June 12th, 2014.

 15    Q     And who the participants?

 16    A     Abraxas Discala and Craig Josephberg.

 17    Q     And if would he could now listen from the start -- I'm

 18    sorry, what's the time of this call?

 19    A     10:12 a.m.

 20                 MR. BINI:    Listen from the start to one minute and

 21    three seconds.

 22                 (Audio recording played.)

 23                 MR. BOWMAN:    Your Honor, the government asks to

 24    publish to the jury at this time 198-60 in evidence.

 25                 THE COURT:    You may.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 12 of 243 PageID #: 5850
                             VOULGARIS - DIRECT - BINI                  3016

  1                 (Exhibit published.)

  2    Q     Agent Voulgaris, who are the participants to this phone

  3    call?

  4    A     Kyleen Cane and Abraxas Discala.

  5    Q     What is the date of this phone call?

  6    A     June 24th, 2014.

  7    Q     What's the time of the call?

  8    A     3:54 p.m.

  9                 MR. BOWMAN:   You may now play it for the jury.

 10                 (Audio recording played.)

 11    Q     Special Agent Voulgaris, did there come a time that you

 12    stopped intercepting phone calls?

 13    A     Yes.

 14    Q     And when was that approximately?

 15    A     June 29th, 2014.

 16    Q     When we spoke on Thursday, you spoke about your role in

 17    the arrest procedures on July 17th, 2014.

 18                 I'd like to ask you, after you determined that AJ

 19    Discala was not at his home in Connecticut, did you contact

 20    other agents?

 21    A     Other agents were contacted, yes.

 22    Q     In what state?

 23    A     Nevada.

 24    Q     And did you learn that Abraxas Discala and Kyleen Cane

 25    were arrested that same day?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 13 of 243 PageID #: 5851
                            VOULGARIS - CROSS - BOWMAN                  3017

  1    A     Yes.

  2                 MR. BOWMAN:    No further questions, Your Honor.

  3                 THE COURT:    Thank you, Mr. Bini.

  4                 Any cross?

  5                 MR. BOWMAN:    Yes, Your Honor.

  6                 THE COURT:    Mr. Bowman, you may cross for

  7    Mr. Discala.

  8    CROSS-EXAMINATION

  9    BY MR. BOWMAN:

 10    Q     Agent Voulgaris, do you know who Joseph Salvani is?

 11    A     Yes, sir, I recall the name from the investigation.

 12    Q     And who is he?

 13    A     At this time I don't know exactly what role he was or if

 14    he was just an investor.

 15    Q     Did you know that Joseph Salvani, Dan Walsh, Jeff

 16    Auerbach and Eli Wahrsager introduced the CodeSmart

 17    transaction to Mr. Discala?

 18    A     In part I know some of the individuals did, yes.

 19    Q     Did you know that there was a 4 million-dollar pipe that

 20    had been committed to CodeSmart?

 21    A     I guess, yes.

 22    Q     And a 20 million-dollar student loan facility?           Did you

 23    know that?

 24    A     Off the top of my head, I don't recall.

 25    Q     Did you know that over $2 million was previously invested

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 14 of 243 PageID #: 5852
                            VOULGARIS - CROSS - BOWMAN                  3018

  1    in the company?

  2    A     I don't recall that.

  3    Q     Did you know that there was a committed broker network in

  4    place by the time the CodeSmart was presented to Mr. Discala?

  5    A     I was unaware of that.

  6    Q     Did you know that there had already been an audit that

  7    was required for an APO offering that had been done by the

  8    time this CodeSmart transaction was presented to Mr. Discala?

  9    A     I'm aware public entities required it had an audit, but

 10    not in this specific case.

 11    Q     So you didn't know the details of how this transaction

 12    was presented to Mr. Discala?

 13    A     Some of the details -- I was aware of some of the

 14    details.    I would say, you know, who conducted the audit.             And

 15    some other specifics details that they already had potentially

 16    had a broker/dealer in place, I wasn't aware of that.

 17    Q     Did you know who Ira Shapiro was?

 18    A     Through the investigation, yes.

 19    Q     And who was he?

 20    A     He was the CEO of CodeSmart.

 21    Q     And did you know that Mr. Shapiro had failed to disclose

 22    to Mr. Discala OmniView and investors that there was

 23    approximately $2.3 million?

 24                MR. BINI:    Objection.    Hearsay.

 25                THE COURT:    Sustained.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 15 of 243 PageID #: 5853
                            VOULGARIS - CROSS - BOWMAN                  3019

  1                MR. BOWMAN:    I'm asking if he knew.      He testified to

  2    his investigation, Your Honor.

  3                MR. BINI:    Misstatements.     Objection.    Hearsay.

  4                MR. BOWMAN:    It's cross-examination, Your Honor.

  5                THE COURT:    You're asking him -- let me talk to you

  6    at sidebar.

  7                (Continued on the next page.)

  8                (Sidebar conference.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 16 of 243 PageID #: 5854
                                 SIDEBAR CONFERENCE                     3020

  1                (The following occurred at sidebar.)

  2                MR. BOWMAN:    I'm asking him if he knew.       He's

  3    testified to what he did in his investigation.           So I want to

  4    go through this.     It was a 2.3 million-dollar payment that

  5    Shapiro had to make to a shareholder that was not disclosed.

  6                THE COURT:    That's different then asking him about a

  7    conversation.     He can state that as a fact.

  8                MR. BOWMAN:    So I can ask him if he knew.

  9                THE COURT:    Is he aware of that.

 10                MR. BOWMAN:    Right.    Sure.

 11                THE COURT:    Which may or may not be true.

 12                MR. BOWMAN:    I'm going to ask him if was aware of

 13    it.

 14                THE COURT:    If you have a good faith basis to ask.

 15                MR. BOWMAN:    Yes.

 16                MR. BINI:    Okay.    Thank you, Your Honor.

 17                (End of sidebar conference.)

 18                (Continued on the next page.)

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 17 of 243 PageID #: 5855
                            VOULGARIS - Cross - BOWMAN                  3021
                                   PROCEEDINGS
  1                 (In open court; Jury present.)

  2    BY MR. BOWMAN:

  3    Q     Were you aware that there was a 2.3 million-dollar

  4    payment that was made by Ira Shapiro to acquire the remainder

  5    of the outstanding shares of CodeSmart?

  6    A     I don't recall.

  7    Q     Did you know that Mr. Discala joined the SSET board of

  8    directors?

  9    A     I don't recall at this time.

 10    Q     Did you know whether Mr. Discala had any stock he was

 11    able to trade as a result of his joining the board of

 12    directors?

 13    A     In his own name?

 14    Q     Yes.

 15    A     I'm not certain if he had any shares in his own name.

 16                 If there's something that you have to present to me

 17    to refresh my recollection.

 18    Q     Well, as you sit here today, do you know whether

 19    Mr. Discala traded any shares in SSET?

 20                 THE COURT:    In his own name?

 21                 MR. BOWMAN:    In his own name.

 22    A     I can't recall him trading anything in his own name.

 23    Q     And that's with respect to StarStream?

 24    A     Correct.

 25    Q     Did you know whether Mr. Discala sold all his

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 18 of 243 PageID #: 5856
                         VOULGARIS - Cross - BOWMAN           3022
                                PROCEEDINGS
  1    freely-tradeable shares of TSGL owned by him at 1 cent a

  2    share?

  3    A     As I just said, I don't recall.

  4    Q     Do you know whether Mr. Discala traded any shares of TSGL

  5    in his own name?

  6    A     Again, unless I have the records in front of me, I don't

  7    recall right now.

  8    Q     You're the case agent; are you not?

  9    A     At one point I was the case agent.

 10    Q     And what the point was that?

 11    A     At the onset I was the co-case agent.         I'd have to say a

 12    year, a year and a half ago I became the case agent for this

 13    investigation.

 14    Q     But you conducted over 50 interviews?

 15    A     That's correct.

 16    Q     And you as a co-case agent had the responsibility to know

 17    what was happening in the investigation?

 18    A     That's correct.

 19    Q     Did you think it was important for you to know whether

 20    Mr. Discala made a profit or a loss trading StarStream or

 21    TSGL?

 22    A     Within the course of the investigation I'm sure I saw it.

 23    At this time I don't recall if I came across those records.             I

 24    most certainly did.      I do recall we subpoenaed those records.

 25    We did receive lucent data and bank analysis regarding in

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 19 of 243 PageID #: 5857
                         VOULGARIS - Cross - BOWMAN          3023
                                PROCEEDINGS
  1    Mr. Discala's accounts. But I just can't recall at this time.

  2    Q     Did you know that Mr. Discala lost $2 million trading

  3    Soul?

  4    A     I can't --

  5                 MR. BINI:    Objection.   Relevance.

  6                 THE COURT:    I'm going to allow it.

  7    Q     Did you -- do you understand the question?

  8    A     I understand the question.

  9    Q     Were you aware that Mr. Discala lost approximately

 10    $2 million trading Soul?

 11    A     I was aware he did incur a loss.        But to the extent of

 12    how much it was, I can't recall.

 13                 MR. BOWMAN:    Can we have 177-27 Government exhibit,

 14    please.

 15                 THE COURT:    In evidence, Mr. Bowman?

 16                 MR. BOWMAN:    It's a Government Exhibit 177-27, Your

 17    Honor.

 18                 THE COURT:    The question is, is it in evidence?

 19                 MR. BOWMAN:    Yes.   Yes.

 20                 THE COURT:    It's important if the jury's going to

 21    see it whether it's in evidence.

 22                 (Exhibit published.)

 23    Q     Are you able to read the names on the left side of the

 24    exhibit?

 25    A     Yes.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 20 of 243 PageID #: 5858
                          VOULGARIS - Cross - BOWMAN                    3024
                                 PROCEEDINGS
  1    Q     Can you see the name Joseph Salvani?

  2    A     Yes.

  3    Q     Now, going across to the column where it says

  4    "freely-tradeable stock," can you tell us what Government

  5    Exhibit 177-27 says with respect to the freely-tradeable stock

  6    of Joe Salvani?     How many shares did he have?

  7    A     I'm sorry, are we talking about the highlighted in the

  8    yellow?

  9    Q     Look at the top, you'll see pre-trade, pre-split.

 10    A     Okay.

 11    Q     Okay?

 12    A     Yes.

 13    Q     Go down in that column to find Joseph Salvani.

 14    A     Correct.

 15    Q     And how many freely-tradeable shares did he have?

 16    A     312,500.

 17    Q     And how many post-split free-trade shares?

 18    A     2.5 million.

 19    Q     Now do you know what Mr. Salvani received that

 20    freely-tradable stock for?

 21    A     I don't recall.

 22    Q     Did you ever know?

 23    A     Possibly.    I don't know at this time.

 24    Q     Did you ever interview Mr. Salvani?

 25    A     Not that I recall.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 21 of 243 PageID #: 5859
                          VOULGARIS - Cross - BOWMAN           3025
                                 PROCEEDINGS
  1    Q     Do you know whether any of your other agents working on

  2    this case ever interviewed Joseph Salvani?

  3    A     Not that I recall.

  4    Q     Did you know that Mr. Discala, AJ and his family,

  5    invested in these companies?

  6    A     Which companies?

  7    Q     CodeSmart, StarStream, TSGL, and Cubed.

  8    A     Yes.

  9    Q     And how did you know that?

 10    A     Various bank analysis that we've done.

 11    Q     So as you sit here today, you are not able to tell us

 12    whether with respect to StarStream and TSGL he ever profited

 13    from his own trading in those companies?

 14    A     I can't recall.

 15                 MR. BINI:    Objection.   Asked and answered.

 16    Q     And with respect to Cubed --

 17                 THE COURT:    I'm going to overrule the objection, but

 18    that's the last time you are going to ask that question.

 19    Q     With respect to Cubed, do you know what profit

 20    Mr. Discala made from his own trading in Cubed?

 21    A     I don't know right now exactly.        If you present me with

 22    any kind of analysis or a document.

 23    Q     Well, I'm asking you as the case agent --

 24                 THE COURT:    He doesn't recall, Mr. Bowman.

 25                 MR. BOWMAN:    Very well, Your Honor.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 22 of 243 PageID #: 5860
                           VOULGARIS - CROSS - RIOPELLE                 3026

  1                Thank you very much.      That's all I have.

  2                THE COURT:    All right.

  3                Any cross for Ms. Cane?

  4                MR. RIOPELLE:    Yes, Your Honor.

  5                THE COURT:    Mr. Riopelle.

  6                MR. RIOPELLE:    Yes, Your Honor.

  7    CROSS-EXAMINATION

  8    BY MR. RIOPELLE:

  9    Q     Good morning, Special Agent Voulgaris.

 10    A     Good morning, sir.

 11    Q     My name is Roland Riopelle and I represent defendant

 12    Kyleen Cane.     I've got some questions for you this morning.

 13                If I understood your testimony correctly, during the

 14    time you worked on this case, the one about which you're

 15    testifying this morning, you worked in what's called unit C1

 16    at the FBI?

 17    A     That's correct.

 18    Q     And that is a unit that specializes in investigations of

 19    the type you've described here relating to the financial

 20    industry, correct?

 21    A     Correct.

 22    Q     And there are times when your -- there are times when

 23    unit C1 coordinates its investigations with other government

 24    agencies that also look at the financial industry, correct?

 25    A     What do you mean by "coordinate," sir?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 23 of 243 PageID #: 5861
                           VOULGARIS - CROSS - RIOPELLE                 3027

  1    Q     It's a little sloppy.

  2                 I think you did testify that there was a time when

  3    you went to the Securities and Exchange Commission, correct?

  4    A     Yes, sir.

  5    Q     And the Securities and Exchange Commission is another

  6    government agency, not the FBI, correct?

  7    A     That's correct.

  8    Q     They're called the SEC, right?

  9    A     Yes.

 10    Q     And they also investigate the financial industry from

 11    time to time, correct?

 12    A     Yes.

 13    Q     And there are times when indeed the FBI goes to the SEC

 14    and gathers information from them, correct?

 15    A     Yes.

 16    Q     And the same is true of an organization called FINRA,

 17    F-I-N-R-A, correct?

 18    A     Yes.

 19    Q     FINRA is another agency that investigates certain aspects

 20    of the financial industry from time to time, correct?

 21    A     I'm not certain if FINRA is actually a federal agency or

 22    is a privately-held entity.

 23    Q     Right, it's actually a -- I think we heard from somebody

 24    at FINRA during the case that it's not actually -- the witness

 25    testified it's not a government agency, but it's a

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 24 of 243 PageID #: 5862
                           VOULGARIS - CROSS - RIOPELLE                 3028

  1    self-regulatory body, correct?

  2    A     I believe so, yes.

  3    Q     And there are times when FINRA has information that is of

  4    interest to the FBI, correct?

  5    A     Yes.

  6    Q     And so there are times, in fact, when the FBI goes to

  7    FINRA and obtains information from it, correct?

  8    A     That's correct.

  9    Q     Now, if I understood you correctly, during your direct

 10    examination, you told us that indeed in connection with this

 11    case, you and perhaps other agents from C1, spoke to the

 12    FBI -- or to the SEC about it, correct?

 13    A     Yes.

 14    Q     And you obtained records from the SEC relating to this

 15    case, correct?

 16    A     Yes.

 17    Q     And did you obtain records that related to some of the

 18    subjects of your investigation?

 19    A     From what I can recall, yes.

 20    Q     And isn't it a fact, sir, that after that exchange of

 21    information with the SEC, you learned that my client had never

 22    been the subject of any professional discipline by the SEC?

 23                 MR. BINI:    Objection, Your Honor.

 24                 THE COURT:    I'm going to allow it.

 25    Q     Did you find that my client, since we're doing findings,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 25 of 243 PageID #: 5863
                           VOULGARIS - CROSS - RIOPELLE                 3029

  1    did you find that my client had never been disciplined by the

  2    Securities and Exchange Commission?

  3    A     I don't recall.

  4    Q     You have no recollection then of any discipline being

  5    imposed on my client as an attorney who regularly practiced

  6    before the SEC; isn't that a fact?

  7    A     That's correct, I don't recall.

  8    Q     Now this entity, FINRA, that we testified about, they

  9    have -- they create something called a CRD; is that right?

 10    A     Yes.

 11    Q     And you're familiar, based on your experience as an FBI

 12    agent, and you told us about a little bit about experience in

 13    the financial field, with that type of document, correct?

 14    A     Yes.

 15    Q     Tell us what a CRD is.

 16    A     CRD, what aspect of it?

 17    Q     Well, is a CRD, does it describe generally the employment

 18    history of a person who is a registered representative?

 19    A     Correct.

 20    Q     And can you unpack that a little bit for those of us who

 21    are not special agents who worked in C1 and tell us what that

 22    means?

 23    A     Sure.

 24                 My experience with it is strictly what I recall just

 25    on C1.   Basically if you know somebody that's a registered

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 26 of 243 PageID #: 5864
                           VOULGARIS - CROSS - RIOPELLE                 3030

  1    representative or that has traded before, you can go into this

  2    check, I think regulated through FINRA, and see their

  3    employment history, any complaints or actions against them,

  4    other, you know, personal identifiers.

  5    Q     And so a CRD -- a registered rep, by the way, that is a

  6    broker who has passed certain examinations, correct?

  7    A     Yes.

  8    Q     Like, for example, a Series 7.        That's a sort of

  9    introductory one, correct?

 10    A     Yes.

 11    Q     Right.    And if you pass your Series 7 examination, you

 12    can then go work at a brokerage house, correct?

 13    A     You could work in a brokerage house in another capacity.

 14    Q     Right, but you can't work as a broker without passing

 15    your Series 7?

 16    A     Correct.

 17    Q     Thank you for correcting me.

 18                 And once you do that and you become a registered

 19    with that brokerage house, a CRD is then created, correct?

 20    A     I believe so.

 21    Q     Right, and then that lists your employment history for

 22    the rest of the time that you work in the financial industry,

 23    right?

 24    A     As long as your licenses don't lapse.

 25    Q     Okay.    And it also lists any disciplinary issues the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 27 of 243 PageID #: 5865
                           VOULGARIS - CROSS - RIOPELLE                 3031

  1    particular broker might have, correct?

  2    A     Yes.

  3    Q     And FINRA makes these CRDs available to the general

  4    public, correct?

  5    A     I'm not certain.     I believe you need a special log in.

  6    Q     Well, do you know that any member of the general public

  7    can go into the FINRA database and go into what's called

  8    BrokerCheck and look at the CRD?

  9    A     I never did that myself.

 10    Q     As a special agent on C1 you never did that?

 11    A     No.    I've asked other support employees that we've had on

 12    our squad do that for me.

 13    Q     Okay.    So other support employees would have obtained

 14    CRDs.   And you're telling us you don't know how they went

 15    about that?

 16    A     I believe they went to website and logged in using their

 17    log-in information and their password and conducted a check.

 18    Q     But you don't know if members of the general public,

 19    ordinary mortals like Roland Riopelle, can do that?

 20    A     I'm not certain.     I wasn't aware.

 21    Q     Okay.    And did you obtain any CRDs in this case?

 22    A     Yes.

 23    Q     Because, in fact, there were some of the subjects of your

 24    investigation who were, in fact, registered representatives,

 25    correct?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 28 of 243 PageID #: 5866
                           VOULGARIS - CROSS - RIOPELLE                 3032

  1    A     That's correct.

  2    Q     And they had CRDs that related to them, right?

  3    A     Yes.

  4    Q     And that would include, just an example, someone like

  5    Craig Josephberg, who we heard on tape earlier today, correct?

  6    A     Yes.

  7    Q     He had a CRD, right?

  8    A     Yes.

  9    Q     Now, do you recall that at the outset of your testimony,

 10    you were asked about your own employment in the financial

 11    industry.

 12    A     Yes.

 13    Q     And you told the jury that, in fact, you worked in the

 14    financial industry for about six years before becoming a

 15    special agent with the FBI?

 16    A     Yes.

 17                 (Continued on next page.)

 18

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 29 of 243 PageID #: 5867
                           Voulgaris - Cross - Riopelle                 3033

  1    (Continuing.)

  2    BY MR. RIOPELLE:

  3    Q     And do you recall that you were asked where you worked

  4    primarily?

  5    A     Primarily, yes.

  6    Q     Yes.   And you responded, if I understood you correctly,

  7    that you worked primarily at BNP Paribas and Merrill Lynch,

  8    correct?

  9    A     Yes, uh-huh.

 10    Q     And by the way, sir, there was a point in time when you

 11    passed the Series 7 examination, correct?

 12    A     Yes.

 13    Q     And a Series 24, what is that?

 14    A     I didn't receive a 24, sir.

 15    Q     Oh, you didn't.     Okay.   But you did pass a Series 7.

 16    A     Yes.

 17    Q     And that's the sort of entry-level examination --

 18    A     Yes.

 19    Q     -- to become a registered representative, correct?

 20    A     Yes.

 21    Q     And you went to work at BNP Paribas, correct?

 22    A     Yes.

 23    Q     And you became registered there, right?

 24    A     Yes.

 25    Q     And it wouldn't surprise you to learn that there's a CRD

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 30 of 243 PageID #: 5868
                           Voulgaris - Cross - Riopelle                 3034

  1    available online for someone named Constantine Voulgaris,

  2    would it?

  3    A     I'm sure there is.

  4    Q     And that CRD -- by the way, what did you do at BNP

  5    Paribas?

  6    A     I started out working in the back office as a consultant

  7    through a, I guess, hiring/staffing agency.

  8    Q     Let's stop there.

  9    A     Sure.

 10    Q     And there you were basically making sure trades were

 11    properly executed and things like that?

 12                 What kind of things were you doing in the back

 13    office?

 14    A     More kind of accountant verification.         I'm trying to

 15    recall, sir; it was quite some time ago.          A lot of time going

 16    to Secretary of State websites to make sure that certain names

 17    were correct on the accounts, you know, their registration

 18    hasn't lapsed or things like that.

 19    Q     Fair to say clerk-type of work?

 20    A     Yes.

 21    Q     And over time, you did other work at BNP Paribas?

 22    A     Yes.    I got hired full-time or -- I got hired as a

 23    permanent employee.      I'm not certain how long I was at the

 24    temp agency for.

 25    Q     Right.

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 31 of 243 PageID #: 5869
                           Voulgaris - Cross - Riopelle                 3035

  1    A     After I want to say maybe a year, I made the switch to

  2    the front office.

  3    Q     Okay.   And in the front office, what were you doing for

  4    the front office at BNP Paribas?

  5    A     I was a client service associate working with the sales

  6    and trade desk.

  7    Q     And what does a client service associate do with the

  8    sales desk at BNP Paribas?       What did you do?

  9    A     What I did, so, the sales and traders -- salesmen would

 10    bring in clients, traders would book their trades on the

 11    client service desk.      I, you know, was given a list of

 12    clients.    Every few weeks or every month or quarterly, we'd

 13    get trade requests, and I'd have to plug it into our systems,

 14    see if it worked out.      Basically, day-to-day manage our

 15    clients, but then when it came time for subscription monthly,

 16    I'd deal with them a little more closely and pass the trades

 17    on to our traders.

 18    Q     Am I right, again, this was kind of clerk-type of work?

 19    A     This was not clerk-type of work, no, not on the service

 20    desk.

 21    Q     You were not the sales trader yourself, correct?

 22    A     Correct, I was not.

 23    Q     You were supporting the people who were actually working

 24    on the sales desk, correct?

 25    A     Correct.

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 32 of 243 PageID #: 5870
                           Voulgaris - Cross - Riopelle                 3036

  1    Q     And did you get another promotion from there at some

  2    point?

  3    A     No.

  4    Q     So, you remained in a support role on the sales desk, the

  5    institutional sales desk at BNP Paribas, for the period that

  6    you worked there; is that a fair statement?

  7    A     That is correct.

  8    Q     Now, is it correct that you worked at BNP Paribas from

  9    about June 2005 to about June 2008?

 10    A     As a permanent employee, I'd have to say I'm not certain

 11    about the start date.      But then prior to that, again, I was

 12    working through a staffing agency there for a considerable

 13    amount of time.

 14                Sounds correct, though.

 15    Q     I'm sorry, I didn't mean to cut you off.

 16    A     It sounds generally correct.       Not a hundred percent

 17    certain about those dates.

 18    Q     And am I correct that you left BNP Paribas in about June

 19    of 2008?

 20    A     Around that time, yes.

 21    Q     And was that a result of the fiscal crisis that was then

 22    erupting in the financial industry?

 23    A     Correct.    I was laid off.

 24    Q     You were laid off from BNP Paribas after working there

 25    for about three years in a supporting role, correct?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 33 of 243 PageID #: 5871
                           Voulgaris - Cross - Riopelle                 3037

  1                 MR. BINI:    Objection, your Honor.     Relevance.

  2    Q     You were a relatively junior employee and you were laid

  3    off, correct?

  4                 THE COURT:    We've established that, Mr. Riopelle.

  5    Why don't you move on?

  6    Q     And then you were you unemployed for about six months; is

  7    that right?

  8    A     Yes.

  9    Q     And it was then that you got your job at Merrill Lynch

 10    that was one of your primary jobs in the financial industry,

 11    correct?

 12    A     Yes.

 13    Q     And that was then in about December of 2008, wasn't it?

 14    A     Yes.

 15    Q     And what job did you have at Merrill Lynch in December of

 16    2008?

 17    A     The title I'm not certain about, but I was brought in to

 18    work with retail clients on the brokerage side.

 19    Q     And was that as a junior broker type of a person?

 20    A     Yes.

 21    Q     And you were trying to open accounts and things like

 22    that?

 23    A     At that time I wasn't trying to open accounts, I was

 24    mainly doing -- studying on their products as well as trying

 25    to obtain additional licenses.

                                 LAM      OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 34 of 243 PageID #: 5872
                           Voulgaris - Cross - Riopelle                 3038

  1    Q     Isn't it a fact that you left Merrill Lynch in or about

  2    March of 2009?

  3    A     Yes.

  4    Q     So, you lasted at Merrill Lynch for about four months,

  5    correct?

  6    A     I was laid off, correct.

  7    Q     You were laid off after four months of employment at

  8    Merrill Lynch, correct?

  9                 MR. BINI:    Objection, your Honor.

 10                 THE COURT:    Sustained.

 11                 He just told you that, Mr. Riopelle.

 12    Q     Now, after being laid off at Merrill Lynch, you went to

 13    work for a business called Annuity Funding, correct?

 14    A     Very briefly, yes.

 15    Q     You lasted at Annuity Funding for about five months,

 16    right?

 17    A     I wasn't a full-time employee.        I was trying to do some

 18    consulting work with that company.

 19    Q     Did you work with them for about five months, sir?

 20    A     I'd have to say so, yes.

 21    Q     And would it help you if I showed you the CRD for

 22    Constantine Voulgaris?

 23    A     Sure.

 24                 MR. RIOPELLE:      I'm going to show you what I've

 25    marked Kyleen Cane CV-1.

                                 LAM       OCR     RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 35 of 243 PageID #: 5873
                           Voulgaris - Cross - Riopelle                 3039

  1                 MR. BINI:    Can I take a look at it for a second?

  2                 MR. RIOPELLE:      Sure.   I have a copy.

  3                 THE WITNESS:    Thank you, sir.

  4                 MR. RIOPELLE:      There you go, Special Agent.

  5    Q     Having looked at this, does this refresh your

  6    recollection that you were at Annuity Funding for about five

  7    months?

  8    A     Which page would you like to direct me to?

  9                 I see it right here.

 10    Q     You see it?

 11    A     I see it, yes.

 12    Q     Thank you.

 13                 Is that correct?

 14                 THE COURT:    Does that refresh your recollection?

 15                 THE WITNESS:    Yes, it does.

 16    Q     Can you tell us, sir, what kind of business Annuity

 17    Funding was?

 18    A     They tried -- I believe their manifest was to provide

 19    small businesses with short-term funding solutions.

 20    Q     Annuity Funding was what's known as a "hard money" type

 21    lender, correct?

 22    A     I'm not familiar with the term.

 23    Q     Annuity Funding was a business that made loans to people

 24    who couldn't get loans from banks, right?

 25    A     Yes.

                                 LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 36 of 243 PageID #: 5874
                           Voulgaris - Cross - Riopelle                 3040

  1    Q     And Annuity Funding was a business that charged an

  2    interest rate higher than that charged by your typical

  3    commercial bank, correct?

  4    A     Yes.

  5    Q     Because those loans were regarded by Annuity Funding as

  6    somewhat risky, right?

  7    A     Yes.

  8    Q     And you were there for a little longer than you worked at

  9    Merrill Lynch, correct?

 10    A     Yes.

 11    Q     But you didn't tell us about Annuity Funding when you

 12    told us about what your primary work in the financial industry

 13    was, did you?

 14                 MR. BINI:    Objection, relevance.

 15                 THE COURT:    Sustained.

 16    Q     And after Annuity Funding, you went to work at a place

 17    called David Lerner Associates, right?

 18    A     That's correct.

 19    Q     And David Lerner Associates is a brokerage out on Long

 20    Island, correct?

 21    A     I believe they have multiple locations.

 22    Q     Did you work at the one on Long Island or the one in

 23    Teaneck, New Jersey?

 24    A     I was hired at the one in Teaneck, New Jersey, but I went

 25    for onboarding for two days.       I didn't actually work there.

                                 LAM      OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 37 of 243 PageID #: 5875
                           Voulgaris - Cross - Riopelle                 3041

  1    Q     You didn't actually work there.

  2    A     I went to the onboarding maybe a week.

  3    Q     Why didn't you actually work there?

  4    A     I was pursuing other potential employment opportunities.

  5    Q     You never actually worked at David Lerner Associates?

  6    A     I did, I was hired there; I resigned shortly after

  7    onboarding.

  8    Q     And what did you go to do after David Lerner Associates?

  9    A     I worked at a company called Financial Tracking

 10    Technologies.

 11    Q     And what did Financial Tracking Technologies do?

 12    A     Financial Tracking Technologies was a company that --

 13    they assisted other entities track to find benefits or to find

 14    contribution claims through their systems electronically.

 15    Q     How long did you work at that firm?

 16    A     Approximately a year, maybe just shy of a year.

 17    Q     And it was after that that you went to work with the

 18    Federal Bureau of Investigation?

 19    A     Correct.

 20    Q     And you didn't tell us about that firm when you told us

 21    about your primary employment in the financial industry,

 22    correct?

 23                MR. BINI:    Objection, your Honor.

 24                THE COURT:    Sustained.

 25    Q     It's fair to say you worked at that firm considerably

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 38 of 243 PageID #: 5876
                           Voulgaris - Cross - Riopelle                 3042

  1    longer than you worked at Merrill Lynch, isn't it?

  2    A     Yes.

  3    Q     Now, at the time you went to the Securities and Exchange

  4    Commission to research the background of persons who were

  5    subjects of your investigation, am I correct that you looked

  6    into a number of different people?

  7    A     Yes.

  8    Q     Did the name Hunter Adams come up during your

  9    investigation?

 10    A     It did.

 11    Q     And at the time you went to the Securities and Exchange

 12    Commission, did you ask them if they had information about

 13    Hunter Adams?

 14    A     I don't recall.     I do remember the name in the course of

 15    the investigation; I don't recall if I asked the SEC regarding

 16    Hunter Adams.

 17    Q     Did you look into Hunter Adams or do you have a

 18    recollection of that?

 19    A     I'm not sure how in depth we did.        Again, I recall the

 20    name.

 21    Q     Did you learn during your investigation that Mr. Adams

 22    had a prior conviction for securities fraud?

 23    A     I don't recall right now.

 24    Q     Did you learn during your investigation that he

 25    physically threatened Marc Wexler?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 39 of 243 PageID #: 5877
                           Voulgaris - Cross - Riopelle                 3043

  1    A     I don't recall.     If there's a document that I can refresh

  2    my recollection...

  3    Q     Sure.    Let me show you what's been marked Government

  4    Exhibit 3500-MW-3.

  5    A     Thank you.

  6    Q     It's a relatively long document, but if you look at Page

  7    9, that's where I'd like to direct your attention.

  8                 Have you had a chance to review that.

  9    A     The third paragraph, yes, I did.

 10    Q     By the way, this is a report written by Special Agent

 11    Braconi?

 12    A     Correct.

 13    Q     And Special Agent Braconi was your partner in C-1 right?

 14    A     Yes.

 15    Q     Because each special agent has a partner.          That's the way

 16    it works, isn't it?

 17    A     No.

 18    Q     But he was your partner?

 19    A     For this investigation.

 20    Q     For this investigation, correct?

 21    A     Correct.

 22    Q     So, having read this report, does it refresh your

 23    recollection that you learned during your investigation that

 24    Mr. Adams physically threatened Marc Wexler?

 25    A     I'm sure I reviewed this and learned about it.           Seeing

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 40 of 243 PageID #: 5878
                           Voulgaris - Cross - Riopelle                 3044

  1    this refreshes my recollection of Hunter Adams.           I don't

  2    recall that specific line, but I'm sure I reviewed this

  3    before.

  4    Q     Did you learn that by virtue of this physical threat

  5    Mr. Adams effectively extorted money from Mr. Wexler and the

  6    other shareholders in Cubed?

  7    A     The report says that Wexler and Discala gave Adams his

  8    investment back.

  9    Q     And do you know whether other investors got their entire

 10    investment back in Cubed or was it just Mr. Adams?

 11    A     This says Mr. Adams received his money back and that

 12    potentially he had his investment in his sister-in-law's name.

 13    Q     And, so, did you, when you got information like this,

 14    investigate Mr. Adams further?

 15    A     I don't recall.

 16    Q     Let me ask you this:      Was Mr. Adams some kind of

 17    informant for you in this investigation?

 18    A     For me, personally?      No.

 19    Q     For the FBI, to your knowledge?

 20    A     To my knowledge, no.

 21    Q     So, you just never looked into this conduct; is that

 22    right?

 23    A     I don't recall if we looked into it any further than

 24    this.

 25    Q     You did nothing about a physical threat to one of your

                                LAM         OCR    RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 41 of 243 PageID #: 5879
                           Voulgaris - Cross - Riopelle                 3045

  1    witnesses; is that your testimony?

  2    A     I don't recall.      I didn't do anything.

  3    Q     Now, do you recall that the Securities and Exchange

  4    Commission brought a civil complaint at the time that the FBI

  5    arrested the Defendants in your case?

  6    A     Yes.

  7    Q     And do you recall that --

  8                 MR. BINI:    Objection, your Honor.     Request for

  9    sidebar.

 10                 THE COURT:    Sure.

 11

 12                 (Continued on the next page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 LAM      OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 42 of 243 PageID #: 5880
                                        SIDEBAR                         3046

  1                (The following occurred at sidebar.)

  2                MR. BINI:    Your Honor, the Government objects to

  3    this line of questioning because I believe that Cane counsel

  4    is going to the SEC complaint, which does not include

  5    Ms. Cane.    And, of course, we're not permitted to share

  6    wiretaps with the SEC.      And, in any event, this is not an

  7    incident where he can take advantage of Rule 408 to put in

  8    evidence regarding a parallel investigation in this case.

  9                So, the Government objects to this line of

 10    questioning as both hearsay from the SEC, A; B, on 403 grounds

 11    as confusing to the jury and irrelevant.

 12                MR. RIOPELLE:      Your Honor, it is a fact that my

 13    client was not named in the SEC complaint.          I think this

 14    witness has indicated that he and the FBI did share

 15    information with the SEC.        The SEC, of course, has a much

 16    lower burden of proof to file a complaint than the Government

 17    has here, so I don't see that there's any harm in pointing out

 18    that the SEC never charged my client with anything.

 19                THE COURT:    It's out on 403 grounds.

 20                MR. RIOPELLE:      Thank you, your Honor.

 21

 22                (Continued on next page.)

 23

 24

 25

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 43 of 243 PageID #: 5881
                           Voulgaris - Cross - Riopelle                 3047

  1                 (Sidebar ends; in open court.)

  2                 THE COURT:   Mr. Riopelle.

  3                 MR. RIOPELLE:      Yes.

  4    BY MR. RIOPELLE:

  5    Q     Special Agent Voulgaris, I believe you told us that you

  6    and the other agents of the Federal Bureau of Investigation

  7    interviewed a number of the subjects of your investigation;

  8    correct?

  9    A     Yes.

 10    Q     You also interviewed some of the persons you thought were

 11    victims of the conduct that you were investigating, correct?

 12    A     Yes.

 13    Q     And you also interviewed persons who you regarded as

 14    simply witnesses to material events, correct?

 15    A     Yes.

 16    Q     You mentioned a person named George Castillo during your

 17    direct examination; do you recall that?

 18    A     Yes.

 19    Q     And that was a name of significance to you in your

 20    investigation, correct?

 21    A     Yes.

 22    Q     Mr. Castillo was the broker at Glendale Securities,

 23    correct?

 24    A     Yeah, he was a broker at Glendale.

 25    Q     And he, in fact, was the broker for an account of David

                                 LAM          OCR   RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 44 of 243 PageID #: 5882
                           Voulgaris - Cross - Riopelle                 3048

  1    Ben-Bassat; am I correct?

  2    A     Correct.

  3    Q     And Mr. Castillo was interviewed by the FBI; is that

  4    correct?

  5    A     He was.

  6    Q     And there was a report written by the FBI in connection

  7    with that interview, correct?

  8    A     There was.

  9    Q     And am I correct that there was no follow-up interview

 10    that you're aware of with Mr. Castillo?

 11                 THE COURT:   Subsequent to the report.

 12                 MR. RIOPELLE:      Subsequent to the report, yes.

 13    A     Not that I can recall.

 14    Q     Now, I think you told us that, in fact -- let me see what

 15    we have here.

 16                 I think we looked at in your direct exam some text

 17    messages between my client and George Castillo; do you recall

 18    those?

 19    A     Yes.

 20    Q     And you had those text messages at the time you

 21    interviewed Mr. Castillo, correct?

 22    A     I don't recall.     If you could show me the date of the

 23    interview and...

 24    Q     Sure.    Let me show you what's been marked for

 25    identification as Government 35-HS-1.

                                 LAM       OCR     RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 45 of 243 PageID #: 5883
                           Voulgaris - Cross - Riopelle                 3049

  1                 MR. RIOPELLE:      May I approach the witness, your

  2    Honor?

  3                 THE COURT:   You may.

  4                 MR. RIOPELLE:      Forgot to ask the last time.     Sorry

  5    about that.

  6    Q     Having reviewed this report, does it refresh your

  7    recollection that the interview of Mr. Castillo occurred in

  8    October of 2014?

  9    A     Yes.

 10    Q     By that time, you had -- the FBI had, I should say,

 11    arrested my client, Kyleen Cane, correct?

 12    A     Yes.

 13    Q     And at that point, at the time of her arrest, the agents

 14    arresting her seized her cell phone; am I right?

 15    A     Yes.

 16    Q     And a search warrant was obtained for her cell phone,

 17    correct?

 18    A     That's correct.

 19    Q     And that's how the FBI got the text messages from her

 20    phone, correct?

 21    A     Yes.

 22    Q     So, by this point, October of 2014, it's correct to say,

 23    is it not, that the FBI had in its possession the text

 24    messages between my client and Mr. Castillo?

 25    A     I can't say with certainty that they were extracted from

                                 LAM       OCR     RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 46 of 243 PageID #: 5884
                           Voulgaris - Cross - Riopelle                 3050

  1    the phone yet, that the phone was imaged at that point, but we

  2    did have the phone in our possession.

  3    Q     You did have the phone in your possession.

  4    A     Correct.

  5    Q     And is it correct to say that during your investigation,

  6    the FBI's investigation, I should say, the FBI obtained

  7    records relating to the Ben-Bassat account at Glendale

  8    Securities?

  9    A     Yes.

 10    Q     And is it correct to say that the records that had been

 11    obtained were in the FBI's possession when they had an

 12    opportunity to interview, and they did interview,

 13    Mr. Castillo?

 14    A     Yes.

 15    Q     And by the way, I don't remember if we saw this on your

 16    direct exam, but you know, do you not, that among the records

 17    at Glendale Securities is a trading authorization by which

 18    Mr. Ben-Bassat gives my client, Ms. Cane, authorization to

 19    place trades in his account at Glendale Securities?

 20    A     I did review that document, yes.

 21    Q     Okay.    And just so we're clear, that document is a

 22    standard type of document, I want to say, in the securities

 23    industry.     This does happen, correct?

 24    A     I believe it does.       I'm not certain if this is the

 25    standard document or --

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 47 of 243 PageID #: 5885
                           Voulgaris - Cross - Riopelle                 3051

  1    Q     Right, you don't know what the form is, but it is correct

  2    to say, is it not, that it is not unusual for a person with a

  3    securities account to give another person the authorization to

  4    enter trades in that account?

  5    A     I'm not certain how common it is.

  6    Q     But it does happen, correct?

  7    A     I believe so, yes.

  8    Q     And this is not the only time in the history of the

  9    securities industry it's ever happened, correct?

 10    A     I wouldn't say so, yes.

 11    Q     And there's nothing, by the way, illegal in one person

 12    giving another person the authority to trade in their account?

 13    A     As long as it's documented properly.

 14    Q     And you have no reason to believe that the document in

 15    this case was an improper documentation.

 16    A     I don't believe so.

 17    Q     Now, among the items that we have seen in evidence --

 18                 MR. RIOPELLE:      Could we have the Elmo on,

 19    Mr. Villanueva?

 20                 Thank you.   I'm going to use the Elmo so we can

 21    speed through this a little bit.

 22    Q     Government Exhibit 149-4 in evidence, do you see this

 23    item here, Special Agent Voulgaris?

 24                 (Exhibit published to the jury.)

 25    A     Yes.

                                 LAM       OCR     RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 48 of 243 PageID #: 5886
                           Voulgaris - Cross - Riopelle                  3052

  1    Q     The top document here is something called a "trade

  2    confirmation;" is that right?

  3    A     Yes.

  4    Q     And based on your experience working in the securities

  5    industry and your experience in Squad C-1, you know what a

  6    trade confirmation is, correct?

  7    A     Yes.

  8    Q     Tell us what a trade confirmation is?

  9    A     Generally, it's just a receipt of a securities

 10    transaction.

 11    Q     And it tells the owner of the account what trade was

 12    executed in his or her account, correct?

 13    A     That's correct.

 14    Q     And, indeed, these confirmations are required to be sent

 15    out within a certain period of time from the trade, correct?

 16    A     I'm not certain about that.

 17    Q     But you will concede that this does give the owner of the

 18    account notice of what's going on in his account, correct?

 19    A     Yes.

 20    Q     And do you understand, based on your experience, that

 21    typically the confirm might come before the month end

 22    statement, correct, or do you know that?

 23    A     I can't say for certain.

 24    Q     Now I'm just looking at the top trade here.          This

 25    describes the order at issue.

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 49 of 243 PageID #: 5887
                           Voulgaris - Cross - Riopelle                 3053

  1                 And when we say an "order," what are we referring

  2    to, you and I?

  3    A     A trade.

  4    Q     The trade.    Somebody has to order a trade, right?

  5    A     Yes.

  6    Q     And there are many different kinds of orders, but one way

  7    that an order can -- it's either solicited or unsolicited.

  8    That's one characteristic of an order or a trade; correct?

  9    A     That's correct.

 10    Q     And a broker, do you know that brokers are required to

 11    mark on their paperwork whether an order is solicited or not

 12    solicited?

 13    A     I believe they do.

 14    Q     And the idea there is that a solicited order is one that

 15    the broker is proposing to the client, correct?

 16    A     Yes.

 17    Q     And an unsolicited order is one that the client is asking

 18    the broker to execute, correct?

 19    A     Yes.

 20    Q     And, so, on this one we see it's an unsolicited order,

 21    correct?

 22    A     Yes.

 23    Q     And what that tells us is that the order has originated

 24    with the client, correct?

 25    A     Yes.

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 50 of 243 PageID #: 5888
                           Voulgaris - Cross - Riopelle                 3054

  1    Q     And do you know as you sit here whether all of the orders

  2    relating to Cubed in the Ben-Bassat account are unsolicited?

  3    A     I don't know if I can look through the trading records.

  4    Q     Let me show you Government Exhibit 149-4 and just ask you

  5    to flip through quickly -- it won't take you that long -- and

  6    tell me whether all the orders are unsolicited.

  7    A     Thank you.

  8                THE COURT:    Mr. Riopelle, while he's doing that, can

  9    you give me a ballpark of how long you have?

 10                MR. RIOPELLE:      I probably have a good 'nother

 11    half-hour to an hour, depending on how it goes, Judge.

 12                THE COURT:    Then we'll do after this question --

 13                MR. RIOPELLE:      Take our break.

 14                THE COURT:    Yes.

 15                MR. RIOPELLE:      Perfect.

 16                THE COURT:    Or do you have more questions with

 17    respect to this document?

 18                MR. RIOPELLE:      Yes, I have a fairly long continuing

 19    exam in this line, but this is a good place to break.

 20                THE COURT:    After the answer to the pending

 21    question.

 22                MR. RIOPELLE:      Yes, he'll tell us whether the orders

 23    are unsolicited or not, if he doesn't die of paper cuts

 24    before.

 25    Q     You've had a chance to look at them all?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 51 of 243 PageID #: 5889
                           Voulgaris - Cross - Riopelle                 3055

  1    A     Yes, I did.

  2    Q     Am I correct that each of these orders is an unsolicited

  3    order?

  4    A     Yes.

  5    Q     Just to tie it off, what that means is that the orders,

  6    each of these orders, originated with the customer who asked

  7    the broker to execute the order in a certain way rather than a

  8    solicited order, which is the broker coming up with an idea

  9    and pitching it to the client.

 10    A     That's correct.

 11                 MR. RIOPELLE:      Judge, this might be a good time.

 12                 THE COURT:    Sounds like a plan, Mr. Riopelle.

 13                 Ladies and gentlemen, we'll take our first for break

 14    of the day.     The usual recess rules apply.       Don't discuss the

 15    case amongst yourselves or with anyone else you may run into

 16    in the back.     Continue to keep an open mind.

 17                 Come back in about 15 minutes or so.

 18                 (Jury exits.)

 19                 THE COURT:    Special Agent, you may step down.

 20                 We'll see you in about 15.

 21                 MR. BINI:    Thank you, your Honor.

 22                 MR. RIOPELLE:      Thank you, Judge.

 23                 (Recess taken.)

 24                 THE COURT:    Court is back in session.      All counsel

 25    are present as well as the Defendants.

                                 LAM       OCR     RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 52 of 243 PageID #: 5890
                           Voulgaris - Cross - Riopelle                  3056

  1                 Are you ready, Mr. Riopelle?

  2                 MR. RIOPELLE:      I just need the witness, Judge.

  3                 (Witness resumes the stand.)

  4                 (Jury enters.)

  5                 THE COURT:   Be seated, please.

  6                 Counsel will stipulate that the jury is present and

  7    properly seated?

  8                 MS. JONES:   Yes, your Honor.

  9                 MR. ROSS:    Yes, Judge.

 10                 MR. RIOPELLE:      Yes, Judge.

 11                 THE COURT:   Thank you, counsel.

 12                 Welcome back, ladies and gentlemen.       Special Agent

 13    Voulgaris is back on the stand and Mr. Riopelle will continue

 14    his cross-examination.

 15                 MR. RIOPELLE:      Thank you, your Honor.    May I

 16    inquire?

 17                 THE COURT:   You may.

 18    BY MR. RIOPELLE:

 19    Q     Special Agent Voulgaris, before we broke we were talking

 20    about orders for securities and how some orders are solicited

 21    and some orders are unsolicited; do you remember that

 22    testimony?

 23    A     Yes.

 24    Q     Is it correct that there are other ways -- that there's

 25    something called a "limit order"?         Let me just cut right to

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 53 of 243 PageID #: 5891
                           Voulgaris - Cross - Riopelle                 3057

  1    the chase.

  2    A     Yes.

  3    Q     And a limit order is an order given to a broker that

  4    limits the broker's discretion in executing the order; is that

  5    a fair statement?

  6    A     I'm not certain right off the top of my head.

  7    Q     Do you understand, a limit order is fairly common in the

  8    securities industry; is it not?

  9    A     Again, "common," depends what kind of product you're

 10    dealing with.     I don't know how common it would be.

 11    Q     How about trading an ordinary stock, fairly common in

 12    that context?

 13    A     I believe so.

 14    Q     Now, a limit order can be limited in terms of the price

 15    of execution, correct?

 16    A     Again, off the top of my head, I can't recall, but, yeah,

 17    you would set certain parameters.

 18    Q     And that's all I'm trying to get at, that if a customer

 19    gave his or her broker a limit order they might tell the

 20    broker don't sell below a certain price, correct?

 21                 THE COURT:   Can a customer do that?

 22    Q     Can a customer do that?

 23    A     I believe so.

 24    Q     In fact, it is commonly done; is it not?

 25    A     Again, I don't know how common, but I'll...

                                 LAM      OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 54 of 243 PageID #: 5892
                           Voulgaris - Cross - Riopelle                 3058

  1    Q     Would it be fair to say that it happens every day in the

  2    securities industry?

  3    A     I'm sure it does.

  4    Q     And another way that an order might be limited would be

  5    as to time, correct?

  6                 Sell today or don't sell, correct?

  7    A     Yes.

  8    Q     Now, there are also something called "market orders,"

  9    right?

 10    A     Yes.

 11    Q     And that's when you call -- the customer calls the broker

 12    and says, Just sell at whatever price the market is at,

 13    correct?

 14    A     I believe so, yes.

 15    Q     Now, we saw that the orders in Government Exhibit

 16    149-4 -- those are those trade confirmations -- were all

 17    unsolicited orders, correct?

 18    A     Yes.

 19    Q     And I think we established that unsolicited orders are

 20    those orders that are communicated to a broker by the

 21    customer, correct?

 22    A     Yes.

 23    Q     And is there such a thing as a "standing" order?

 24    A     Possibly.    I'm not familiar with the term.

 25    Q     Well, it's not uncommon, is it, for a customer to give

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 55 of 243 PageID #: 5893
                           Voulgaris - Cross - Riopelle                 3059

  1    instructions to a broker that remain in place over time?

  2    A     I'm not familiar with a standing order.         I don't know if

  3    it's common or not.

  4    Q     You've never heard of, despite your experience in the

  5    securities industry, an order, for example, to, Sell these

  6    shares at the best price you can get in the market over time.

  7    A     I guess it's possible.

  8    Q     I'm not asking to you guess.       You worked on a sales desk,

  9    right?

 10    A     It was a different product line.

 11    Q     Okay.

 12    A     I wouldn't deal with those kind of orders.

 13    Q     You didn't deal with those kind of orders.

 14                 You worked at Merrill Lynch for three months.         Do

 15    you remember ever dealing with an order like that at Merrill

 16    Lynch, one that stayed open over time?

 17    A     Again, I didn't deal with clients at Merrill Lynch .

 18    Q     You do know based on your investigation that the trades

 19    executed in the Ben-Bassat account were all executed over $5.

 20    You know that, don't you?

 21    A     Yes.

 22    Q     And you know from your investigation that those trades

 23    were executed over a couple of months of time, correct?

 24    A     Correct.

 25    Q     Primarily, May and June of 2014, correct?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 56 of 243 PageID #: 5894
                           Voulgaris - Cross - Riopelle                 3060

  1    A     April through June.

  2    Q     End of April through June, how about that?

  3    A     Okay.

  4    Q     And you know from your investigation that there were few

  5    communications between Mr. Ben-Bassat and the broker at

  6    Glendale, correct?

  7    A     There was some, I don't what you determine a "few" is.

  8    Q     There were some.

  9                 Is it fair to say, having now looked at -- and you

 10    know there were a lot of orders in the account, correct?

 11    A     Yes.

 12    Q     Is it fair to say, based on your recollection of the

 13    investigation that you conducted, that there was not a

 14    communication between Mr. Ben-Bassat and Mr. Castillo every

 15    time one of these orders was executed?

 16    A     The best I can recall, not every time.

 17    Q     In fact -- I don't think I have it.

 18                 Do you recall that there was a chart prepared that

 19    showed the communications between Mr. Ben-Bassat and

 20    Mr. Castillo?

 21                 Did you ever see that chart?

 22    A     I don't think I did.

 23    Q     Now, you did have my client's cell phone, correct?

 24    A     Yes.

 25    Q     And you did -- the FBI, not you personally, the FBI,

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 57 of 243 PageID #: 5895
                           Voulgaris - Cross - Riopelle                 3061

  1    those guys in the IT unit or whatever they are, they extracted

  2    from my client's cell phone certain text messages, correct?

  3    A     They imaged the phone.

  4    Q     And ultimately obtained messages from my client's phone?

  5    A     As part of the image, yes.

  6    Q     As part of the image.

  7                 And some of those text messages were communications

  8    between my client and Mr. Castillo, correct?

  9    A     Yes.

 10    Q     But it is correct to say, is it not, that those text

 11    messages do not account for all these orders; is that right?

 12    A     Correct.

 13    Q     There are a limited number of text messages as compared

 14    to the large number of orders, correct?

 15    A     Yes.

 16    Q     And am I correct that during your investigation the FBI

 17    obtained phone records relating to my client?

 18    A     I believe so, yes.

 19    Q     And I take it that you or other persons of the FBI would

 20    analyze those phone records.

 21    A     Yes.

 22    Q     Do you recall, as you sit here now, the fact that those

 23    phone records do not show a phone call from my client to

 24    Mr. Castillo in connection with each one of these orders?

 25    A     I don't recall.     I don't know if I even saw the raw

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 58 of 243 PageID #: 5896
                           Voulgaris - Cross - Riopelle                 3062

  1    records.    I've seen the analysis, I'm sure.

  2    Q     So, as you sit here today, it's fair to say, to tie off

  3    this line of inquiry, that you are not aware of a contact

  4    between either Mr. Ben-Bassat or my client with Mr. Castillo

  5    before each one of these orders was executed?

  6    A     I can't say for certain.

  7    Q     Right.    And, therefore, it's true, isn't it, that these

  8    confirms that we have in Government Exhibit 149-4 are

  9    consistent with the notion of a single order at the beginning

 10    of the trading activity which was then executed over time by

 11    Mr. Castillo?

 12                That's an explanation for the evidence that you

 13    found in your investigation; is it not?

 14    A     I didn't come to that conclusion.

 15    Q     Pardon?

 16    A     I didn't come to that conclusion.

 17    Q     You didn't come to that conclusion despite the fact that

 18    you were unable to find a phone call from my client to

 19    Mr. Castillo or a text from my client to Mr. Castillo in

 20    connection with each one of these orders, correct?

 21    A     I would have to review the toll records to do the actual

 22    analysis right now to see if there's communication, whether it

 23    be voice communication or text communication, to Mr. Castillo.

 24    Q     As you sit here now, you're not aware of such

 25    communication?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 59 of 243 PageID #: 5897
                           Voulgaris - Cross - Riopelle                 3063

  1    A     I don't recall.

  2    Q     You'd have to go back and look again at the results of

  3    your investigation, correct?

  4    A     Correct.

  5    Q     Isn't it a fact, sir, that these confirmations are

  6    consistent with a standing order to sell shares above $5?

  7    A     Again, I'm not familiar with what a standing order is.            I

  8    never worked with that.

  9    Q     Now, we did see some texts during your direct examination

 10    and we have seen some during the trial.            I'd like to show

 11    you --

 12                 By the way, one last thing.      In Mr. Ben-Bassat's

 13    account at Glendale in Cubed, is it correct, sir, that

 14    Mr. Ben-Bassat did not buy any shares of Cubed during the time

 15    period that his account was actively trading those shares?

 16    A     He was selling shares.

 17    Q     He was only selling, correct?

 18    A     Yes.

 19    Q     Thank you.

 20                 Now I'd like to show you Government Exhibit 129-105,

 21    which I believe is in evidence.          And you may have even looked

 22    at it during your direct exam.

 23                 (Exhibit published to the jury.)

 24    Q     These, I believe, are texts --

 25                 MR. BINI:   That was not admitted.       Objection.

                                LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 60 of 243 PageID #: 5898
                           Voulgaris - Cross - Riopelle                 3064

  1                 MR. RIOPELLE:       I'll take it off.   Sorry about that.

  2    Q     Do you recall, as you sit here now, that there were text

  3    messages from Mr. Discala to my client requesting that she

  4    order Mr. Castillo to buy stock in Cubed?

  5    A     I don't recall.      I'd have to see some kind of record.

  6    Q     Let me show you what's been marked Government Exhibit

  7    129-05 for identification.

  8                 Have you had a chance to review that?

  9    A     Yes.

 10    Q     Does that refresh your recollection that there were

 11    occasions when Mr. Discala asked my client to instruct

 12    Mr. Castillo to buy shares of Cubed?

 13    A     I don't recall putting my eyes on this before --

 14    potentially, I did -- but, yes, it shows that Mr. Discala is

 15    requesting Ms. Cane to purchase.

 16    Q     And, in fact, we know from your testimony just a moment

 17    ago that didn't happen, right?

 18    A     Correct.

 19    Q     Ms. Cane, to use the vernacular, shined Mr. Discala on

 20    that one, correct?

 21                 MR. BOWMAN:    Objection, your Honor.

 22    Q     Ms. Cane did not execute the order requested by

 23    Mr. Discala, correct?

 24    A     I don't know if there was direction given to George to

 25    execute the order.      George would be doing the execution.

                                  LAM       OCR     RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 61 of 243 PageID #: 5899
                           Voulgaris - Cross - Riopelle                 3065

  1    Q     But you know that the request was not to execute the

  2    order at a specific price, was it?

  3    A     Are you talking about this specific instruction?

  4    Q     Yes, sir.

  5                That's simply a buy, isn't it?

  6    A     Correct.    There's no price stated.

  7    Q     If Mr. Castillo got that order, it's an order to buy at

  8    market, correct?

  9    A     I would have to see what -- determine exactly what

 10    Ms. Cane told Mr. Castillo, if there was communication.

 11    Q     But in any event, the findings of your investigation were

 12    that Mr. Castillo never bought a share of Cubed in the

 13    Ben-Bassat account; isn't that correct, sir?

 14    A     As far as I can recall, yes.

 15                MR. RIOPELLE:      Now I'm going to ask for some help

 16    from my colleagues at the Government table.          Is this exhibit,

 17    129-59, in evidence?

 18                PARALEGAL ISHITANI:      Yes.

 19                MR. RIOPELLE:      Henry says yes.    We have a definitive

 20    ruling.    This one is in evidence.

 21                (Exhibit published to the jury.)

 22    Q     I'd like to show you what's Government 125-59, and this

 23    one is in evidence.      And I don't recall as I sit here or stand

 24    here, Special Agent Voulgaris, whether, in fact, you testified

 25    about this on your direct exam.

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 62 of 243 PageID #: 5900
                           Voulgaris - Cross - Riopelle                 3066

  1                 Do you recognize this to be a text message incoming

  2    to my client's phone from Marc Wexler?

  3    A     Yes.

  4    Q     And that is a text message from Marc Wexler to my client,

  5    asking her to contact Glendale, correct?

  6    A     Yes.

  7    Q     And "Glendale" means George Castillo, correct?

  8    A     I would have to assume, yes.

  9    Q     And the message reads:      Ask him about left.

 10                 Do you know, based on your investigation, what that

 11    refers to?

 12    A     The "left" would be the bid.

 13    Q     The bid.

 14                 And just so we're clear, to make it clear for the

 15    jury, a broker or market maker publishes to the market what's

 16    called a "bid" and an "ask," correct?

 17    A     Yes.

 18    Q     And the "bid" is what you're willing to buy the stock

 19    for, correct?

 20    A     Yes.

 21    Q     And the "ask" is what you're willing to sell the stock

 22    for, correct?

 23    A     Yes.

 24    Q     And there's typically what's called a little spread

 25    between those?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 63 of 243 PageID #: 5901
                           Voulgaris - Cross - Riopelle                 3067

  1    A     Correct.

  2    Q     So, with that in mind, what Mr. Wexler appears to be

  3    asking my client to do in this case is to move the price --

  4    ask Mr. Castillo to move the price at which he is offering to

  5    buy shares of Cubed, correct?

  6    A     I don't see any reference to asking him to move anything,

  7    just asking about "left."

  8    Q     There's reference to asking Mr. Castillo about his bid to

  9    buy shares of Cubed, correct?

 10    A     From this, I can't infer if it's his bid or just a bid.

 11    Q     So, in any event, we know that the Ben-Bassat account

 12    never did buy shares in Cubed, correct?

 13    A     Yes.

 14    Q     During your direct examination, I believe you were shown

 15    a series of texts between a gentleman named Joe Laxague and my

 16    client, Kyleen Cane; do you remember that?

 17    A     Yes.

 18    Q     And those texts related to a company called Northwest

 19    Resources; am I right?

 20    A     Some of them, yes.

 21    Q     And I just want to review them briefly with you now.

 22                 (Exhibit published to the jury.)

 23    Q     This is Government Exhibit 129-92, and it talks about

 24    somebody named Jeff Chong and Northwest Remmington and

 25    Thompson, correct?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 64 of 243 PageID #: 5902
                           Voulgaris - Cross - Riopelle                 3068

  1    A     Yes.

  2    Q     And Jeff Chong -- and this text, by the way, is in March

  3    of 2013, correct?

  4    A     Yes.

  5    Q     That is almost a year before my client began working with

  6    the company that became Cubed, correct?

  7    A     Northwest Resources did become Cubed.

  8    Q     Okay.   But how about Crackpot?        Crackpot, my client

  9    didn't begin to work with Crackpot until early 2014; isn't

 10    that right?

 11    A     I'd have to see the records when they were for certain

 12    communicating, but it was at this time.

 13    Q     In any event, this fellow Jeff Chong he was not a subject

 14    of your investigation in the Cubed investigation, correct?

 15    A     Not that I can recall.

 16    Q     And in March of 2013, the transaction that ultimately

 17    resulted in Cubed had not yet begun, correct?

 18    A     Correct.

 19    Q     So, this text doesn't directly have anything to do with

 20    Cubed, correct?

 21                 THE COURT:   With Cubed in mind?

 22                 MR. RIOPELLE:      Yes.

 23    Q     There's no indication that Jeff Chong had anything to do

 24    with Cubed.    You didn't find that in your investigation.

 25    A     Not that I can recall.

                                 LAM          OCR   RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 65 of 243 PageID #: 5903
                            Voulgaris - Cross - Riopelle                3069

  1    Q      Let's look at another one.

  2                  (Exhibit published to the jury.)

  3    Q      Government Exhibit 129-93, I think you testified a little

  4    bit about this one.       This is, again --

  5                  MR. BINI:   There was no testimony about that.

  6                  MR. RIOPELLE:     Okay.   We'll skip that one.

  7                  How about 129-94, did we have any testimony on that

  8    one?

  9                  MR. BINI:   We did.

 10                  (Exhibit published to the jury.)

 11    Q      Let's look at 129-94.      This, again, is a series of text

 12    messages between Joe Laxague and my client, correct?

 13    A      Yes.

 14    Q      And if we look down, there is a reference to Northwest

 15    Resources, correct?

 16    A      Yes.

 17    Q      And there's talk about potentially selling that company

 18    to somebody named Lazar, correct?

 19    A      Yes.

 20    Q      And it goes on over there and there's talk about a cost

 21    or a sales price of 300,000 for each of the companies

 22    mentioned in the texts, correct?

 23    A      For each -- if you could, scroll it.

 24    Q      There's Northwest and Thompson there.

 25    A      Okay, yes.

                                 LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 66 of 243 PageID #: 5904
                           Voulgaris - Cross - Riopelle                 3070

  1    Q     And you see the last text is 300 each.

  2    A     Yes.

  3    Q     And this fellow Lazar, he was -- and these texts are all

  4    going on in June of 2013, correct?

  5    A     Yes.

  6    Q     And that is long before the transaction begins that is

  7    connected to -- that results in the company called Cubed,

  8    right?

  9    A     Right.

 10    Q     And this fellow Lazar, he is not a subject -- he was not

 11    a subject of your investigation in this case, correct?

 12    A     Not that I can recall.

 13    Q     And am I correct that these text messages are about

 14    trying to sell Northwest Resources long before it was sold in

 15    connection with the transaction that resulted in Cubed?

 16    A     Yeah.

 17    Q     And there are texts about selling the company to somebody

 18    other than a person who was a subject of your investigation

 19    insofar as it related to Cubed?

 20    A     In relation to Lazar and Jeff Chong, yes.

 21    Q     Thank you.    I was just going to go ask, Jeff Chong is the

 22    same story, right?

 23    A     Yes.

 24                 MR. RIOPELLE:     I'm going to rely on the Government.

 25                 129-95, is that in evidence?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 67 of 243 PageID #: 5905
                           Voulgaris - Cross - Riopelle                 3071

  1                 MR. BINI:   Henry says it is.

  2                 MR. RIOPELLE:     If Henry says it's so, it must be so.

  3                 (Exhibit published to the jury.)

  4    Q     Agent Voulgaris, I'm showing you what's marked in

  5    evidence as Government Exhibit 129-95, another text message

  6    between Joe Laxague and my client, in June of 2013.            And now

  7    there's a question:      Should I quote Burton 300 for NWRS too?

  8                 You recognize NWRS to be Northwest Resources,

  9    correct?

 10    A     That's correct.

 11    Q     And this is, am I right, another attempt to sell that

 12    company, or it sounds like it?

 13    A     Burton is requesting a quote.

 14    Q     And Burton, whoever he is, is asking the price for

 15    Northwest Resources?

 16    A     Yes.

 17    Q     And Mr. Laxague is asking my client, Ms. Cane, What price

 18    should I ask for it, correct?

 19    A     He's asking 300.     Same price.

 20    Q     And we saw that price before.

 21                 And am I correct that, again, this is in June of

 22    2013, before my client is involved in any way in the Cubed

 23    transaction?

 24    A     This is before the Cubed transaction occurred, yes.

 25    Q     And this fellow Burton, whoever Burton is, he was never a

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 68 of 243 PageID #: 5906
                           Voulgaris - Cross - Riopelle                 3072

  1    subject of your investigation in Cubed, correct?

  2    A     I can't recall right now.

  3    Q     So, you don't recall him being the subject of an

  4    investigation.

  5    A     No, I don't recall him.

  6    Q     He certainly was never a defendant in this case.

  7    A     That's correct.

  8    Q     Burton, last name unknown or first name unknown.

  9    A     Correct.

 10    Q     All we have for him is "Burton" as we sit here right now.

 11    A     Yes, sir.

 12                 MR. RIOPELLE:     Henry, how about 129-97?

 13                 Henry tells me this one is also in evidence.         It's

 14    Government Exhibit 129-97.

 15                 (Exhibit published to the jury.)

 16    Q     And this is, again, a reference to David Lazar.           It may

 17    be the same Lazar we saw in the earlier text message, correct?

 18                 Could be.

 19    A     Could be.

 20    Q     And this one is now in October of 2013, correct?

 21    A     Yes.

 22    Q     And, again, it's talking about David Lazar wanting a

 23    price on NWRS, Northwest Resources, correct?

 24    A     Yes.

 25    Q     And it appears from this text message that Mr. Laxague is

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 69 of 243 PageID #: 5907
                           Voulgaris - Cross - Riopelle                 3073

  1    letting my client know that someone wants to know what the

  2    cost of Northwest Resources is, correct?

  3    A     Yes.

  4    Q     And this is going on in October of 2013?

  5    A     Yes.

  6    Q     And that, again, is before my client became involved in

  7    the transaction that resulted ultimately in Cubed, correct?

  8    A     I believe it is, yes.

  9    Q     And this fellow David Lazar was never a subject of your

 10    investigation in this case.

 11    A     No, I don't believe so.

 12    Q     In fact, at the time of that last text message,

 13    October 13, there was a lawyer who was a subject of your

 14    investigation named Darren Ofsink, correct?

 15    A     Yes.

 16    Q     And Mr. Ofsink was a lawyer who had been involved in a

 17    series of transactions prior to the Cubed transaction,

 18    correct?

 19    A     Yes.

 20    Q     And do you recall that during your investigation you

 21    discovered that Mr. Ofsink was, in fact, the lawyer for Cubed

 22    at beginning?

 23    A     I believe so.

 24    Q     And my client came along sort of halfway through that

 25    deal; correct, or partway through it?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 70 of 243 PageID #: 5908
                           Voulgaris - Cross - Riopelle                 3074

  1                Let's not quibble over "half."

  2    A     I'd have to see some of the documents or some of the

  3    notes.   I may have to refresh my recollection on the actual

  4    date.

  5    Q     Okay.   Let's take a look at Government Exhibit 182-13 in

  6    evidence.

  7                (Exhibit published to the jury.)

  8    Q     Do you remember seeing this document during your

  9    investigation?

 10    A     I can't recall if I saw this exact document, but I can

 11    take a look at it now.

 12    Q     Okay.   Well, do you recall seeing --

 13                MR. RIOPELLE:      May I approach the witness, your

 14    Honor?

 15                THE COURT:    You may.

 16                THE WITNESS:    Thank you.

 17    Q     Do you recall, sir, seeing the retainer agreement by

 18    which my client was formally retained in the Cubed matter?

 19    A     I'm not certain I actually saw the retainer agreement.

 20    Q     So, in your investigation you're not sure you saw this?

 21    A     At this moment right now.       Maybe I did.

 22    Q     I'm sure you saw quite a few documents during the

 23    investigation; is that fair to say?

 24    A     Correct.    It was quite some time ago too.

 25    Q     As we know from just a few minutes ago, I can't remember

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 71 of 243 PageID #: 5909
                           Voulgaris - Cross - Riopelle                 3075

  1    everything that was admitted in evidence either.           So, we're

  2    not going to fault anybody for not remembering all the

  3    documents.     I'd be in trouble.

  4                 In any event, this Government exhibit is dated

  5    March 2014; is that correct?

  6    A     Yes.

  7    Q     And you don't dispute that this document appears to be a

  8    formal retainer agreement by which Cubed retained or

  9    Crackpot -- I forget which it is -- retained my client,

 10    Ms. Cane, correct?

 11    A     Can I look through the document?

 12    Q     That document is admitted in evidence.         So, you don't

 13    have any reason to believe that that document is not genuine

 14    correct?

 15    A     No, but I can't say either way.        I'd like to look at it

 16    to...

 17    Q     Take your time, take your time.

 18                 Have you had a chance to look at that?

 19    A     Yes.

 20    Q     Does that appear to you to be a formal retainer agreement

 21    by which my client was formally retained?

 22    A     Yes.

 23    Q     And it is dated in March of 2014, correct?

 24    A     Yes.

 25    Q     And you have no reason to think that document is not

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 72 of 243 PageID #: 5910
                           Voulgaris - Cross - Riopelle                 3076

  1    genuine, correct?

  2    A     I don't have a reason to believe that.

  3    Q     And just to tie this off, that document is five or six

  4    months after the last text message we looked at in October of

  5    2013, correct?

  6    A     About five months, yes.

  7    Q     Now I'd like to show you another text message that is in

  8    evidence.     It's Government Exhibit 129-101.

  9                 (Exhibit published to the jury.)

 10    Q     There's three messages there.       These are messages

 11    exchanged between Mr. Discala and my client, correct?

 12    A     Yes.

 13    Q     And the first reads:      How are we looking, GP?

 14                 Correct?

 15    A     Yes.

 16    Q     And based on your investigation, you associate "GP" with

 17    my client, correct?

 18    A     Yes.

 19    Q     And I think we got your understanding.         You understand

 20    that refers to "guardian princess."

 21    A     Yes.

 22    Q     And then the next message is outgoing from my client to

 23    Mr. Discala, right?

 24    A     Yes.

 25    Q     And that reads:     Very good.     DTC fixed, name change

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 73 of 243 PageID #: 5911
                           Voulgaris - Cross - Riopelle                 3077

  1    started, split started, Doug moving in as CEO, drafting

  2    licensing deal all in motion just as in plan I sent.

  3                 That was my client's message to Mr. Discala,

  4    correct?

  5    A     Yes.

  6    Q     And you understand that message to refer to a series of

  7    legal things that had to be dealt with; right, like the DTC?

  8                 You know that's the Depository Trust Company?

  9    A     In order to trade securities electronically, you deposit

 10    with the DTC.

 11

 12                 (Continued on next page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 74 of 243 PageID #: 5912
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3078

  1    CONTINUED CROSS EXAMINATION

  2    BY MR. RIOPELLE:

  3    Q     And this refers to DTC fixed, so something was done

  4    there, right?

  5    A     I presume.

  6    Q     Right.    And it says, name change started, know there was

  7    a name change in the company, correct?

  8    A     Yes.

  9    Q     Again, that's a legal thing that lawyers have to fool

 10    around with, right?

 11    A     I assume.

 12    Q     Okay.    And then it says, split started.       There was a

 13    stock split in this case, correct?

 14    A     Yes.

 15    Q     And that again is requires filings with the SEC and

 16    places like that, correct?

 17    A     Yes.

 18    Q     And that's something a lawyer handles, right?

 19    A     I don't know if it is required to have an attorney to

 20    file it.

 21    Q     But it has to be a filed, correct?

 22    A     There has to be a filing.

 23    Q     The next reference is the Doug moved in as CEO.           You

 24    recognize that to be a reference to Doug Shinsato, correct?

 25    A     Yes.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 75 of 243 PageID #: 5913
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3079

  1    Q     And Doug Shinsato was a business person, right?

  2    A     He was the former COO of Crackpot.

  3    Q     And he -- at any point did you interview Mr. Shinsato?

  4    A     Not that I can recall.      I didn't personally.

  5    Q     Okay.   In any event, so far as you know Mr. Shinsato is a

  6    legitimate business person, correct?

  7    A     I can't make that assumption.

  8    Q     Did you arrest Mr. Shinsato?

  9    A     No.

 10    Q     Mr. Shinsato continued to work with the company that

 11    became Cubed from the time of this text until the time of the

 12    arrests in this case; is that right?

 13    A     I don't know the duration of his employment when it

 14    ended.

 15    Q     But you don't have any information that he resigned from

 16    Cubed at any point prior to the arrests in this case, do you?

 17    A     I can't recall.

 18    Q     You don't have any information to suggest that

 19    Mr. Shinsato was some kind of criminal, do you?

 20    A     I'd have to look at his, any records we have pulled in

 21    the past, but I can't recall a criminal history.

 22    Q     Then there is a reference to drafting a licensing deal.

 23    Based on your investigation you understood that there were

 24    licensing deals that were done with the company that became

 25    Cubed?

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 76 of 243 PageID #: 5914
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3080

  1    A      I don't recall.

  2    Q      Do you recall a company called Ping Mobile?

  3    A      Yes.

  4    Q      And do you recall a company called Wiki Technologies?

  5    A      Something to that effect, Wiki Technologies, yes.

  6    Q      Do you recall that there were public filings issued by

  7    Cubed or filed by Cubed with the SEC from time to time?

  8    A      There were filings, yes.

  9    Q      And do you recall that some of those filings discussed

 10    the licensing transactions between Cubed and Ping Mobile and

 11    Wiki Technologies and other companies?

 12    A      I don't recall the licensing aspect of those filings at

 13    all.

 14    Q      Do you recall that those filings disclosed transactions

 15    between Cubed and Wiki Technologies and Ping Mobile?

 16    A      Those specific transactions, I don't recall those.

 17    Q      Very well.   I'm going to show you Government's Exhibit

 18    11, which is in evidence.       This is what is called an 8K

 19    report.    You're familiar in general with 8K reports, correct?

 20    A      Yes.

 21    Q      And an 8K report is something that a company files when

 22    there is a significant event and it wishes to inform its

 23    shareholders of that event; is that a fair statement?

 24    A      Yes.

 25    Q      And this one relates to change in name from Northwest

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 77 of 243 PageID #: 5915
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3081

  1    Resources to Cubed?

  2    A     Yes.

  3    Q     And by the way, there is nothing -- a company is allowed

  4    to change its name if it wishes to, correct?

  5    A     I believe so.

  6    Q     And if a public company does that, it has to file an 8K

  7    report though, correct?

  8    A     Yes, I would say so.

  9    Q     And that's what this report was that we just looked at,

 10    Government's Exhibit 11, it's an 8K that described the name

 11    change?

 12    A     Amongst other things, yes.

 13    Q     And it's in effect telling the shareholders of the

 14    company that its name will be Cubed going forward?

 15    A     I'm not sure that's how they told their shareholders.

 16    Q     In fact it tells the market that, correct, the public?

 17    A     Yes if they filed it with the SEC it's a public filing.

 18    Q     Those filings with the SEC are available to mere mortals

 19    like me, correct?

 20    A     Yes.

 21    Q     I can go to the Edgar system on the SEC's website and see

 22    filings for any company I'd like, correct?

 23    A     Yes.

 24    Q     When this one of these filings, like Government's Exhibit

 25    11 is done, the company in question is essentially making a

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 78 of 243 PageID #: 5916
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3082

  1    disclosure to the entire market, correct?

  2    A      They are filing, they are filing that disclosure with the

  3    SEC.

  4    Q      And by doing so, it becomes available to every member of

  5    the general public?

  6    A      Yes.

  7    Q      Or least anybody with access to the Internet?

  8    A      I would say so.

  9    Q      Now do you recall that during your direct examination you

 10    gave us some testimony about press releases?

 11    A      Yes.

 12    Q      And you testified that you learned in the course of your

 13    investigation or you found that there was trading going on

 14    that was coordinated with press releases?

 15    A      Yes.

 16    Q      And those -- did those findings include the fact that

 17    the -- you know who Marc Wexler is, right?

 18    A      Yes.

 19    Q      And he was a person who was trading in the stock of

 20    Cubed, correct?

 21    A      Yes.

 22    Q      And indeed, he was buying and selling in Cubed from time

 23    to time, correct?

 24    A      I would want to see trading records to verify what he was

 25    buying or selling.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 79 of 243 PageID #: 5917
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3083

  1    Q     Will you give me at least that he was trading in Cubed?

  2    A     I believe so, yes.

  3    Q     Now, did your findings in your investigation include the

  4    fact that Mr. Wexler was frustrated with the behavior of my

  5    client as it was connected to the press releases relating to

  6    Cubed?

  7    A     Is there communication that you can show me to refresh my

  8    recollection?

  9    Q     Let's look at Government's Exhibit 129-47, which I think

 10    is in evidence.     Here it is, 129-47, and I'll direct your

 11    attention to the top couple of text messages.          These are text

 12    messages from Mr. Wexler to my client, correct?

 13    A     Yes.

 14    Q     And the second one is says 745 nada, correct?

 15    A     Yes.

 16    Q     And it's your understanding based on your experience as

 17    an FBI agent, that persons who want to trade on press releases

 18    want those press releases filed before the market opens?

 19    A     During the course of this investigation specifically?

 20    Q     Yes.   That's what they want?

 21    A     In this investigation they wanted premarket.

 22    Q     Premarket.    And for those of us who are not trained

 23    securities professionals, premarket means before the market

 24    opens, right?

 25    A     Yes.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 80 of 243 PageID #: 5918
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3084

  1    Q     And the market opens 8:00 o'clock or nine?

  2    A     Nine.

  3    Q     And so do you understand that Mr. Wexler is complaining

  4    here about the fact that a press release has not been issued

  5    that morning?

  6    A     From this I can't tell what he's complaining about or if

  7    he's complaining.

  8    Q     In any event, his next communication says, we'll call you

  9    later.   AJ is going ballistic.       I'll handle it.     Correct?

 10    A     That's what it says.

 11    Q     He is reporting to my client, Ms. Cane, frustration or

 12    irritation at least on the part of Mr. Discala, correct?

 13    A     He's saying AJ is going ballistic.        I don't know, I don't

 14    know what he's going ballistic regarding.

 15    Q     Let's go to the next page and see if that helps.           Do you

 16    see that in the text message there at the top of the page

 17    Mr. Wexler is asking my client, Ms. Cane, to consider letting

 18    him run the press?

 19    A     That's what he's asking.

 20    Q     With that text message in mind, does that remind you that

 21    Mr. Wexler was often irritated at my client because press

 22    releases were not issued in a way that he wanted?

 23    A     Based on this I can't see if he's irritated or not.            He's

 24    just answering the question.

 25    Q     Can I take it over; that's what he's asking?

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 81 of 243 PageID #: 5919
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3085

  1    A     Would you guys consider letting me run press.          I can't

  2    say whether he's frustrated or not based on this.

  3    Q     You can say he's asking to run the press himself,

  4    correct?

  5    A     Yes.

  6    Q     He was never allowed to run the press himself, though,

  7    was he?

  8    A     I can't recall if he was or wasn't.

  9    Q     Your findings in this investigation do not include a

 10    finding that Mr. Wexler was allowed to run the press, correct?

 11    A     No.    My findings was that Ms. Cane was coordinating the

 12    press releases.

 13    Q     Right.    And if we look down to the bottom, she reports to

 14    Mr. Wexler that there is a new agent, somebody named Kirt

 15    Darich who's gotten involved, correct?

 16    A     Yes.

 17    Q     I'm showing you now Government's Exhibit 129-42.           The

 18    incoming message on the top is from Mr. Wexler to my client,

 19    correct?

 20    A     Yes.

 21    Q     And he says, no news today, question mark, wow.           Correct?

 22    A     Yes.

 23    Q     Does that indicate that Mr. Wexler is frustrated with my

 24    client's handling of the press releases?

 25    A     I would say he's surprised.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 82 of 243 PageID #: 5920
                        C. VOULGARIS - CROSS - MR. RIOPELLE             3086

  1    Q      Okay.    I'll take surprised.    At the bottom he sends

  2    another text saying, there is real confusion developing on my

  3    end.    Do you see that?

  4    A      Yes.

  5    Q      And my client responds, okay, talk to you then.          And

  6    Mr. Wexler say thank you.       Correct?

  7    A      Yes.

  8    Q      And is it correct to say that after this text message

  9    Mr. Wexler was still not given the job or task of running the

 10    press for Cubed?

 11    A      I don't recall him ever running the press for Cubed.

 12    Q      Now during your testimony we heard a series of phone

 13    calls in which Mr. Discala and my client discuss the price of

 14    the bid or ask that is being set by George Castillo at

 15    Glendale, correct?

 16    A      They are talking about George and the prices, yes.

 17    Q      And they are not talking, however, about prices at which

 18    George will execute the securities, right, or execute the

 19    orders.    They are talking about what the bid would be or the

 20    ask would be, right?

 21    A      They are talking about what the price should be set at.

 22    Q      Right.   And we heard earlier that the price is the bid

 23    and the ask, correct?

 24    A      Yes.

 25    Q      And do you know, as you sit here, whether in fact the

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 83 of 243 PageID #: 5921
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3087

  1    price as discussed in those phone calls were in fact the

  2    prices at which trades were executed?

  3    A     I'd have to look at the records.

  4    Q     Okay.   Now, did you find out during your investigation

  5    that Mr. Wexler was also angry at my client and at Glendale

  6    because they were not executing trades in a way he wanted?

  7    A     I don't recall.     If you can show me something to refresh

  8    my recollection.

  9    Q     Do you recall that during one of the intercepted phone

 10    calls Mr. Wexler said to Mr. Discala, we are supporting Cubed

 11    we're not supporting fucking Glendale?

 12    A     Can you show me the transcript?

 13    Q     I think I can, yes.      I'm going to show you what is marked

 14    Government's Exhibit 198-49T.

 15                May I approach?

 16                THE COURT:    You may.

 17    Q     Referring you to the section that I flagged.          Does that

 18    refresh your recollection that there were times when Wexler

 19    was frustrated with the way in which Glendale was executing

 20    its trades?

 21    A     Would you give me a moment?       I'm going to read the page.

 22    Q     The flag is by the exchange that I quoted.

 23                (Witness reviewing document.)

 24    A     Okay.

 25    Q     Does that refresh your recollection, sir?          There were

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 84 of 243 PageID #: 5922
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3088

  1    times that Mr. Wexler was frustrated that the trading activity

  2    at Glendale was not to his liking?

  3    A     From reading this it shows that he's upset that more

  4    trades are not occurring.       So Glendale is trading -- Ms. Cane

  5    is restricting Glendale from trading every day.           It seems like

  6    she wants more a steady decline.

  7    Q     Now, do you recall intercepting or listening to

  8    intercepted phone calls between Mr. Wexler and Mr. Discala

  9    where they discuss taking the free trading shares of Cubed

 10    away from Glendale and putting them at BMAC, another broker?

 11    A     I can't recall that conversation between Mr. Wexler and

 12    Mr. Discala.    If you have a transcript I can refresh my

 13    recollection.

 14    Q     Okay.

 15    A     I know that --

 16    Q     Let me show you --

 17                MR. RIOPELLE:    I just have a couple more questions

 18    in this area, but I have a good half hour or more.           I think we

 19    should take lunch when I tie this off, if I may make that

 20    suggestion?

 21                THE COURT:    I would accept your suggestion.        I was

 22    working off your last suggestion, which said you'll be pulling

 23    into the last station right around now.

 24                MR. RIOPELLE:    Judge, like most lawyers, it was

 25    hyperbole and inaccurate.       We'll have to go on the warning.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 85 of 243 PageID #: 5923
                       C. VOULGARIS - CROSS - MR. RIOPELLE              3089

  1                THE COURT:    Go ahead.

  2    BY MR. RIOPELLE:

  3    Q     I'm going to show you what I've marked KCCB2.          I'm going

  4    to direct your attention to this page.         I've written an arrow

  5    in the margin, and ask you to take a look at that.           And see if

  6    that refreshes your recollection that Mr. Wexler was

  7    frustrated with the way that the trading was being handled at

  8    Glendale and wanted to move the account to BMAC.

  9                MR. BINI:    Your Honor, I am going to object to this.

 10    This is a piece of trial testimony it was just handed to the

 11    witness for which he was not present for trial testimony.

 12                MR. RIOPELLE:    I think you can ask the witness to

 13    look at anything to refresh his recollection.

 14                THE COURT:    He can refresh his recollection.

 15    A     In reviewing the area with the arrow, I mean I can't say

 16    that I knew that he was dissatisfied before or he had

 17    displeasure prior to reading this.

 18    Q     Okay.   So you just don't recall as you sit here now

 19    whether you knew back in the day that Wexler was frustrated

 20    with the trading at Glendale?

 21    A     That's correct.     I can't recall if I knew that.

 22    Q     You can't recall.     Can you put that aside?

 23                MR. RIOPELLE:    Judge, that's the last question in

 24    this area.    I do have a series of questions that will take us

 25    for a while.    I don't want the jury to go too long without

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 86 of 243 PageID #: 5924
                                    PROCEEDINGS                         3090

  1    eating.

  2                THE COURT:    Sounds like a good idea, Mr. Riopelle.

  3                Ladies and gentlemen, we'll take our luncheon break.

  4                I'm going to remind you again of your instructions

  5    that you received, don't discuss the case amongst yourselves.

  6    Continue to keep an open mind.        Don't discuss the case with

  7    anyone else.    Don't use the lunch room period as an

  8    opportunity to do a research of any kind.          If you are on a

  9    social media platform, please again remember to observe our

 10    radio-silence rule.

 11                I'm going to ask you to return to the central jury

 12    room at around 2:45 and we'll start as close to that time as

 13    we can.    We'll see you then.

 14                (Jury exits.)

 15                THE COURT:    Special Agent, you can step down.

 16                (Whereupon, the witness steps down.)

 17                I think it's a good time before lunch to take up the

 18    matters that we were going to take up at a break.

 19                MR. BINI:    Thank you, your Honor.      The Government

 20    filed on ECF 602 under seal.       And we seek to preclude the

 21    testimony of Neil Levine because we think it's irrelevant.

 22    Before I argue that, I would just ask because I did not hear

 23    his name, if defense counsel is not planning to call him I'll

 24    move on.

 25                MR. ROSS:    We're absolutely not calling Mr. Levine.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 87 of 243 PageID #: 5925
                                    PROCEEDINGS                         3091

  1    He will not be a defense once for us.

  2                MR. BINI:    Okay.   The next topic, your Honor, are

  3    the exhibits prepared by the accountant and anticipated

  4    witness Haley Eckhart.      Ms. Jones is going to argue this

  5    portion.

  6                MS. JONES:    Your Honor, there are a couple of

  7    objections that I have to the material produced by

  8    Ms. Eckhart.

  9                First of all, I think this is an egregious violation

 10    of Rule 16 to wait until we're at the verge of the close of

 11    the case, two days before the testimony, to dump this material

 12    on us, on a Saturday when she's supposed to testify on Monday.

 13    This material is extensive, it's like 100 schedules.            She

 14    clearly has been working on this for months.          So for the claim

 15    to be, oh, this came up because Joan Mazella's testimony, it's

 16    simply not credible.      There are portions of those schedules

 17    that I think are irrelevant and inadmissible.          It appears that

 18    what Ms. Eckhart has been asked to do is to look at the net

 19    cash in and out of Discala-related entities relating to both

 20    the charge companies, and when it appears he's turning a

 21    profit they add in these additional companies that are not

 22    part of this case to include those changes loss such as Soul

 23    and Vibe, LBAS, HRAA and ISGI, to include those trading

 24    analysis just to show trading losses.         They are not charged in

 25    our case.    They don't even show any net investments in those

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 88 of 243 PageID #: 5926
                                    PROCEEDINGS                         3092

  1    companies.    They show trading losses.

  2                In addition, there are a couple of schedules in

  3    there where the sole purpose of the schedule seems to be to

  4    compare the money that Discala made in Code Smart versus the

  5    money that a guy named Joe Salvani made in Code Smart, just to

  6    compare this guy made more money trading Code Smart than

  7    Discala did, relying on blue sheet data, no brokerage account

  8    statements.    It's completely irrelevant and has nothing to do

  9    with the charges in this case.

 10                Finally there are portions of the analysis that do

 11    not appear to have a basis and admitted Government exhibits.

 12    Again, this is a lot of material that was dumped on us over

 13    the weekend.    And I've been trying to go through it diligently

 14    to try to identify the flaws in the analysis.          But for

 15    example, for one of the charged group stocks, the Staffing

 16    Group, Ms. Eckhart performed an analysis, Mr. Discala loaned

 17    the company almost $800,000.       Somehow that should be factored

 18    into the -- I don't know what is going on here, but that

 19    should be factored into the analysis.

 20                When you look into the detail, approximately half of

 21    that loan is from a different company, the Broadsmoore Group,

 22    back from 2012 and has no underlying documentation to show

 23    that the money was actually paid.

 24                So this is just a lot of stuff to be dumped on us at

 25    the last minute, some of which is clearly irrelevant and some

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 89 of 243 PageID #: 5927
                                    PROCEEDINGS                         3093

  1    of which clearly does not seem to have the support or even

  2    belong in whatever kind of analysis she performed.

  3                MR. CHENG:    I can address this issue.       Ms. Jones and

  4    the Government ask us to provide all the 3500 material.            We

  5    provided a draft copy of the report.         We have since condensed

  6    that report, which we have also provided.          There is no way for

  7    us to know what Mazella or even Wexler or any of the witnesses

  8    that have testified in the last week two weeks, so while she

  9    did prepare a substantially complete report, we intend on

 10    condensing that based on testimony.

 11                Mr. Wexler actually did plead that Mr. Discala and

 12    Wexler were manipulating other companies such as TSGL, ISGI,

 13    LBAS.   There are references earlier in this case to Soul,

 14    which is why we're including that evidence.

 15                MS. JONES:    He didn't plead to those charges, he

 16    just has coverage for them -- I'm sorry to interrupt.

 17                MR. ROSS:    Judge, in addition, we provided the

 18    Government last week, according to your Honor's instruction,

 19    that we did have an accounting witness Ms. Eckhart.            So they

 20    were on notice that we intended or might call Ms. Eckhart.              We

 21    have made a decision during this time period to call her.

 22    There are other witnesses that we did not call.           And we're

 23    trying to cut it down as many as we can.

 24                Your Honor is aware that we subpoenaed many

 25    witnesses.    Some of those witnesses we just were not able to

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 90 of 243 PageID #: 5928
                                    PROCEEDINGS                         3094

  1    locate because, we think, that they knew that we wanted to

  2    subpoena them and they are just not available.           So with

  3    respect to this particular witness, we provided the materials

  4    as soon as we could.      We provided the materials in conjunction

  5    with the scope of the testimony that we propose Ms. Eckhart

  6    make.

  7                As Mr. Cheng made references to, there are uncharged

  8    crimes or uncharged companies in this Indictment or in this

  9    case that your Honor has ruled come in under 404(b).            There

 10    has been testimony that those companies were manipulated and

 11    they were manipulated by Mr. Discala.         So that put in, that

 12    put at issue the accounting information, the accounting

 13    evidence, that we would like to present to this jury.

 14                It's my understanding that this evidence is limited.

 15    And that it is limited only to profit and loss.           That is my

 16    understanding of what Mr. Cheng intends to elicit from

 17    Ms. Eckhart.

 18                So I would suggest that this is an extraordinary

 19    remedy that the Government is asking your Honor to do.             She's

 20    an important witness to us.       And to completely preclude her

 21    testimony would be extraordinary under these circumstances.

 22    That's what I have to say.

 23                MR. CHENG:    The report includes rebuttal testimony

 24    to Mazella, Ferrante and the Government's expert Oremland, and

 25    also tracks, she's a forensic accountant, it tracks

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 91 of 243 PageID #: 5929
                                    PROCEEDINGS                         3095

  1    Mr. Discala's trading activity as well.

  2                THE COURT:    Anything further?

  3                MS. JONES:    Your Honor, again, defense counsel only

  4    produces material after I complain and complain several times

  5    about where are the exhibits, where are the documents, where

  6    is the 3500 material.      Clearly this accountant was retained

  7    several months ago.      There has been no production of

  8    engagement letter, no production of any information about how

  9    much she's been paid or spent on this, or how much money she's

 10    due.

 11                Again, a lot of the schedules and information that

 12    they are seeking to introduce relating to trading in companies

 13    that are not part of the charged charges in this case are

 14    irrelevant.    We didn't produce any testimony regarding

 15    Discala's profit or loss in, if they want to do the three

 16    other stocks here fine, but Soul and Vibe, LBAS, HRAA, not

 17    relevant.

 18                MR. CHENG:    They were raised in Ms. Eckhart's

 19    charts.

 20                THE COURT:    They are not coming in, Mr. Cheng.        The

 21    four targeted companies, if she wants to provide accounting,

 22    relevant accounting information with respect to the four

 23    charged companies, she certainly will be permitted to do that.

 24    To the extent that there are assumptions that she relies on

 25    not rooted in evidence already been admitted before the jury,

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 92 of 243 PageID #: 5930
                                    PROCEEDINGS                         3096

  1    those references are also out.

  2                To the extent that these exhibits go beyond, that

  3    her report, goes beyond that, she will have to whittle it down

  4    and be ready to go.      And the Government will have an

  5    opportunity to review it.       To the extent the Government needs

  6    a continuance to the following day, I certainly am prepared to

  7    grant that the continuance to give them an opportunity to

  8    prepare.

  9                MR. CHENG:    Your Honor, but Ms. Mazella's charts

 10    actually list Mr. Discala's profit and losses in HRAA, ISGI

 11    and Soul.    It references in Goepel's charge as well.          To

 12    preclude as --

 13                THE COURT:    Not providing, we're not going down to

 14    have a mini trial on how the profit and losses arrived.

 15                MR. CHENG:    Are we allowed to references Ms.

 16    Mazella's charge?

 17                THE COURT:    Absolutely.    If it's in evidence, she

 18    can look at it and testify as to it.         Not a problem.

 19                MR. CHENG:    So we can reference --

 20                THE COURT:    Anything that is in evidence.        If it's

 21    in evidence she can testify as to it, where she's qualified.

 22    She couldn't give an opinion in an area that she's not

 23    qualified.    She's here as an accountant, forensic accountant.

 24                MR. CHENG:    The numbers majority of the numbers

 25    relate to Soul, at least relate to evidence that has already

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 93 of 243 PageID #: 5931
                                    PROCEEDINGS                         3097

  1    been admitted.

  2                MS. JONES:    No, he's talking about taking the bank

  3    records that are in evidence then just putting in her analysis

  4    of the bank records.

  5                THE COURT:    I was referring to the exhibits that Ms.

  6    Mazella used in her forensic, in her testimony.           Any of the

  7    exhibits that she used, obviously your witness can use those

  8    exhibits.

  9                MR. BINI:    Our next topic is expert testimony, and

 10    with respect to David Parker.

 11                THE COURT:    I thought he wasn't testifying.

 12                MR. ROSS:    No, no, that's Neil Levine.       Neil Levine

 13    is not testifying, Judge.       But David Parker and Eric Engstrom

 14    are testifying.     We do not intend to elicit expert testimony

 15    from either witness.      We discuss closed 3500 material in

 16    abundance of caution, and but we do not intend to elicit any

 17    expert testimony either from Mr. Parker --

 18                THE COURT:    What evidence do you intend to elicit?

 19                MR. ROSS:    Mr. Parker was hired to do due diligence

 20    on Cubed.    So he's going to testify about his efforts in that

 21    area and what he did.      When and how and why.      He's not going

 22    to give an expert opinion about anything.          It is simply a fact

 23    witness.    And it is relevant that Mr. Discala and Omniview

 24    undertook that effort in order to make sure that this was a

 25    real company, and that's relevant.        That's relevant to this

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 94 of 243 PageID #: 5932
                                    PROCEEDINGS                         3098

  1    case.   And with respect to Mr. Engstrom.

  2                THE COURT:    Why don't we stop there.       Mr. Bini?

  3                MR. BINI:    If Mr. Parker is not going to testify as

  4    to valuation, the Government doesn't have a problem with him

  5    testifying regarding --

  6                THE COURT:    As to what he did.

  7                MR. BINI:    Yes.   The issue is there was an Excel

  8    spreadsheet, if they are not seeking to put that in, it had

  9    estimates regarding the business for Cubed, which the

 10    Government believes goes to valuation, we think this is -- if

 11    they were seeking to put that in, we would object to that.

 12    Based on what has been stated on the record, the Government

 13    doesn't object to that at this time.

 14                MR. ROSS:    Judge, the same is true about Eric

 15    Engstrom.    Mr. Engstrom was retained, has a background in

 16    technology.    He's simply going to testify about what he did

 17    and that was to do due diligence on the technology that was

 18    available at Cubed.      That's it.    He's not going to give expert

 19    testimony.

 20                MS. JONES:    As long as they are not planning on

 21    testifying as to their opinion as to what the value of the

 22    company was.

 23                For example, neither -- I don't know about Mr.

 24    Parker -- Mr. Engstrom, his background is specialized in

 25    working for technology companies.        It's personal to his own

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 95 of 243 PageID #: 5933
                                    PROCEEDINGS                         3099

  1    experience.    My understanding is he had one meeting with Cubed

  2    for three hours to discuss what he thought they should do.

  3    But in terms of opining to the jury about I think this company

  4    is worth X, that would be completely inappropriate.

  5                THE COURT:    Apparently that's not what he's going to

  6    do.

  7                MR. ROSS:    No, Judge, he has personal experience in

  8    this area.    He has a personal ability to evaluate technology

  9    and --

 10                THE COURT:    He was asked to do that.

 11                MR. ROSS:    Yes.

 12                THE COURT:    What his the conclusions were, are not

 13    coming in.

 14                MS. JONES:    His conclusions are not coming in.

 15                THE COURT:    The point, as I understand it from

 16    Mr. Ross, is that Mr. Discala wanted such an analysis to be

 17    performed as opposed to what the analysis might have

 18    concluded.

 19                MS. JONES:    Okay.

 20                MR. CHENG:    He independently performed his analysis

 21    at the time that he was involved with the company.

 22                THE COURT:    It's the performance of the analysis,

 23    that's what is the object of the testimony, as I understand

 24    it, as opposed to the conclusion.

 25                MR. ROSS:    Simply --

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 96 of 243 PageID #: 5934
                                    PROCEEDINGS                         3100

  1                THE COURT:    As to value.

  2                MR. ROSS:    -- simply based on Mr. Engstrom's

  3    knowledge and experience and what he did, he ought to be able

  4    to state what he concluded about the technology in the

  5    company.

  6                MS. JONES:    No.

  7                THE COURT:    He can state that he came -- I'll let

  8    you go even as far as he came to a conclusion and advised

  9    Mr. Discala what the conclusion was, the rest is not relevant.

 10                MR. CHENG:    Your Honor, one request, can we request

 11    that we move Ms. Eckhart until tomorrow morning.           If we do

 12    have --

 13                THE COURT:    We're going --

 14                MR. CHENG:    -- to revise the schedules.

 15                THE COURT:    -- to revise the schedule provided that

 16    you give that to the Government as you do it.

 17                MR. CHENG:    Correct, your Honor, we'll provide.

 18                THE COURT:    Which means today.

 19                MR. CHENG:    Yes, your Honor.

 20                THE COURT:    She should be in the business of doing

 21    that now.

 22                MR. CHENG:    She will be, your Honor.

 23                MR. ROSS:    Judge, I just had one other thing that I

 24    wanted to place on the record.        As, your Honor, knows we

 25    subpoenaed a lot of witnesses here.         And we've done -- and

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 97 of 243 PageID #: 5935
                                    PROCEEDINGS                         3101

  1    we've paired the number of witnesses down substantially.              At

  2    this point we have three witnesses ready to go.           And their

  3    testimony will be presented.

  4                We had intended to call a man by the name of Diego

  5    Roca.   We've given the Government notice that we intended to

  6    call Mr. Roca.     Mr. Roca is the former Chief Financial Officer

  7    at Code Smart.     We would proffer that he could testify about

  8    Mr. Discala's efforts at refinancing Code Smart.

  9                We spoke to him.     He had relevant testimony to give.

 10    But over the last few days when we've tried to get in touch

 11    with him about his testimony here, he's not in touch with us

 12    at all.    I left a message for him saying that he was under

 13    subpoena.    That under 17G that we can ask, your Honor, to hold

 14    him in contempt.

 15                And I don't know, the Government has with respect to

 16    another potential witness that we gave notice of a man called

 17    Paul Lane, who appeared on one of the transcripts and wiretap

 18    conversations that they wanted.        And I understand this, that

 19    they wanted to know whether or not he had a lawyer.            They

 20    viewed him as an unindicted co-conspirator.          I know your Honor

 21    does not want to have invocations on the witness stand, that's

 22    just not, as you said, going to happen.         It's not proper.

 23                But by the same token, the Government's efforts in

 24    this area, and I don't know whether they went out and spoke to

 25    Mr. Roca, he's an important witness to us and now he doesn't

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 98 of 243 PageID #: 5936
                                    PROCEEDINGS                         3102

  1    appear to be available.      So any Government efforts at chilling

  2    our witnesses I simply wanted to put on the record for, your

  3    Honor, to understand and put, your Honor, on notice about

  4    that.

  5                Indeed just during this morning's testimony we

  6    discovered, and I now have a telephone number for Dan Walsh,

  7    who's name has come up in connection with this case and this

  8    evidence.    And I did tell, your Honor, that it was a ongoing

  9    effort that we would have to try to reach witnesses.            I don't

 10    know whether we'll decide to call him.         I did want to let your

 11    Honor know that we were finally able to reach what we believe

 12    may be an important witness to our defense.

 13                MS. JONES:    Your Honor, just to be clear, the

 14    Government has not reached out to Mr. Roca.          We have not

 15    reached out to any of the defense witnesses.          We are not

 16    making any attempts to interfere with their defense case.

 17    Frankly, this case has been going on, we're on our fifth week,

 18    they should be ready, they should be ready to go.

 19                THE COURT:    I totally agree with that.

 20                MS. JONES:    Regarding Ms. Eckhart, if the issue is

 21    redacting certain portions of the report, the Government would

 22    be willing to just have them cover it up and prepare to move

 23    forward today.     Then we could they could make it look nice by

 24    the time we give it to the jury.        If all it is is just an

 25    issue of covering up the portions that are irrelevant, we want

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 99 of 243 PageID #: 5937
                                    PROCEEDINGS                         3103

  1    to move forward.

  2                THE COURT:    That would make even better sense.

  3    Mr. Cheng1.

  4                MR. CHENG:    That's fine with us.

  5                THE COURT:    That's fine with them too.

  6                MS. JONES:    Great.

  7                THE COURT:    Then you all can, again, with redaction

  8    I have a very basic rule, allow counsel to work it out amongst

  9    themselves.    Where there is a loggerhead, I break the tie.

 10                MR. CHENG:    It would be impossible to redact the

 11    total if we're computing including all the companies.            We'll

 12    leave the total out there, but redact the companies for the

 13    companies.

 14                MS. JONES:    If the math is wrong, it should be

 15    redacted.

 16                THE COURT:    There are a million ways to redact

 17    things, Mr. Cheng.      You have plenty of time to reassemble the

 18    document.

 19                MR. CHENG:    If the Government is asking us to

 20    recompute the numbers then we would have to need time to

 21    prepare the new computations for the schedules it can't just

 22    be redacted.

 23                THE COURT:    I don't know if, they are, how it works.

 24    If you're eliminating names, the column, and that column is

 25    used to compute this column.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 100 of 243 PageID #: 5938
                                     PROCEEDINGS                        3104

  1                MR. CHENG:    They are all independent.

  2                THE COURT:    If they are all independent, once

  3    eliminate it, it doesn't matter.

  4                MR. CHENG:    There are certain totals that would

  5    include the numbers --

  6                THE COURT:    But to the extent that the mechanic of

  7    doing the document would probably be more time consuming as

  8    long as long as there is an understanding of what areas of

  9    inquiry are appropriate, that seems to be a much larger

 10    process in turning that around.        Then reassembling the

 11    document after the testimony.

 12                MR. CHENG:    Very well.

 13                MR. BINI:    Thank you.

 14                MS. JONES:    Thank you.

 15                MR. ROSS:    Thank you.

 16                THE COURT:    Anything else?

 17                MS. JONES:    Your Honor, I had circulated among the

 18    parties the redacted Indictment, which removed the other

 19    co-defendants and removed Count Five.

 20                THE COURT:    You can.    I'll tell you why it's not a

 21    big deal, because I never send the Indictment in any way.

 22                MS. JONES:    Oh, okay.

 23                THE COURT:    It's restated in the charge, the verdict

 24    sheet will be renumbered to reflect the elimination of Count

 25    Five.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 101 of 243 PageID #: 5939
                                     PROCEEDINGS                        3105

  1                MR. BINI:    Thank you, Judge.

  2                THE COURT:    Let me, we're at that stage of while

  3    we're here, we can do it formally after the Government rests

  4    or not, you tell me.      I'll let defense counsel do it now or

  5    after the Government formally rests, that is to make an

  6    inquiry to Mr. Discala and Ms. Cane as to whether or not they

  7    are going to exercise their rights to, or exercise their right

  8    to take the stand.

  9                MR. ROSS:    Your Honor, I think we would like to wait

 10    until after the Government formally rests.

 11                THE COURT:    That's fine.

 12                MR. ROSS:    We are still in the process of making

 13    that decision.     I don't think that we have formally made that

 14    decision yet.     We reserve our right.      If Mr. Discala wishes to

 15    take the stand in his own defense, that we not be bound by any

 16    sort of representation right after the Government rests.             We

 17    have witnesses to put on.       And at this stage I think it would

 18    be premature to get a commitment one way or the other from

 19    Mr. Discala until we hear our defense witnesses.

 20                THE COURT:    You can wait until the end.        Obviously

 21    with the case with Ms. Cane, we'll soon be on defendant Cane's

 22    last witness.

 23                MR. RIOPELLE:     Your Honor, ultimately this decision

 24    is her's to make, but I do not believe she will be testifying

 25    in the defense case.      I'll confirm that over lunch.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 102 of 243 PageID #: 5940
                                     PROCEEDINGS                        3106

  1                THE COURT:    What I mean, I'm going to ask them

  2    personally in an allocution whatever their decision is.

  3                MR. RIOPELLE:     I will let her know that the Court

  4    intends to proceed in that way.        I will say that I would like

  5    to preserve Ms. Cane's right to testify in a rebuttal case if

  6    Mr. Discala does testify and says something that I think must

  7    be rebutted by her.      But I do not, it is not my present

  8    intention to encourage her to take the witness stand in her

  9    defense.

 10                THE COURT:    And I think to the extent that things

 11    change, Mr. Riopelle, I don't have a problem with that.

 12    Particularly, it remains the right of the individual

 13    defendant.     And to the extent that she whispers in your ear

 14    and says, Tell the Judge I change my mind, please.

 15                MR. RIOPELLE:     I will not conceal that fact.

 16                THE COURT:    Okay.    Obviously it's her right, as it

 17    is Mr. Discala's.

 18                MR. RIOPELLE:     Understood, your Honor.      I just

 19    wanted to make the record clear.

 20                THE COURT:    A lot of times we talk about the right

 21    to remain silent; there is also a right to take the stand.

 22                MR. RIOPELLE:     Sure, sure.

 23                THE COURT:    And equally important under the Fifth

 24    Amendment.

 25                MR. RIOPELLE:     Understood, your Honor.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 103 of 243 PageID #: 5941
                                     PROCEEDINGS                        3107

  1                THE COURT:    We'll see you after lunch.       Otherwise

  2    the rules remain the same.

  3                (Lunch recess.)

  4                (Continued following page.)

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 104 of 243 PageID #: 5942
                                      PROCEEDINGS                       3108

  1                      A F T E R N O O N      S E S S I O N

  2                (Time noted:     2:45 p.m.)

  3                (In open court; Jury not present.)

  4                THE COURTROOM DEPUTY:      All rise.

  5                Court is back in session.

  6                Counsel for both sides present as well as

  7    defendants.

  8                THE COURT:    Ready to go?

  9                MS. JONES:    Yes, Your Honor.

 10                THE COURT:    You have the witness?

 11                MS. JONES:    We're getting him, Your Honor.

 12                (Whereupon, the witness resumes the stand.)

 13                (Jury enters the courtroom.)

 14                THE COURT:    Be seated, please.

 15                Counsel will stipulate that the jury is present and

 16    properly seated.

 17                MS. JONES:    Yes, Your Honor, agreed.

 18                MR. RIOPELLE:     So stipulated, Your Honor.

 19                THE COURT:    Counsel, ladies and gentlemen, welcome

 20    back.    Hope you enjoyed your lunch.        We're ready to resume.

 21                As you remember, when he we broke for lunch Special

 22    Agent Voulgaris was on the stand and Mr. Ripoelle was in the

 23    midst of his cross-examination, which you may now proceed to

 24    continue.

 25                MR. RIOPELLE:     Thank you, Your Honor.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 105 of 243 PageID #: 5943
                           VOULGARIS - CROSS - RIOPELLE                 3109

  1    CROSS-EXAMINATION (Continued)

  2    BY MR. RIOPELLE:

  3    Q     Special Agent Voulgaris, I'd like to direct your

  4    attention back to May 23rd of 2014.

  5                 I believe you described in your direct testimony

  6    that day as a significant one in your investigation.            Is that

  7    correct?

  8    A     Yes.

  9    Q     And it was a significant day because on that day, the

 10    price of Cubed shot up, correct?

 11    A     Most other things, yes.

 12    Q     Yes, it increased substantially and there was a lot of

 13    talk on the wire about Cubed, correct?

 14    A     Generally about losing control of the stock price.

 15    Q     And I wanted to get to that.

 16                 There was a loss, as you characterize it, as a loss

 17    of control of the stock price, right?

 18    A     Yes.

 19    Q     And that's because someone other than my client,

 20    Mr. Discala, and others whom you had identified as subjects

 21    seem to have taken an interest in the stock, correct?

 22    A     I'm sorry, can you restate that question.

 23    Q     There was significant interest in buying the stock,

 24    correct?     That day?

 25    A     I can't -- I don't know if there was a significant

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 106 of 243 PageID #: 5944
                           VOULGARIS - CROSS - RIOPELLE                 3110

  1    interest in buying the stock.

  2                 What I can tell basically from the investigation

  3    somebody that was outside the control of at Glendale made a

  4    significant purchase that was not within the parameters of

  5    what Ms. Cane and Mr. Discala wanted.

  6    Q     So it's your testimony that the defendants lost control

  7    of the price of the stock, at least for a time on that day.

  8    A     Yes.

  9    Q     And we listened to a phone call during your direction

 10    examination, at least one in which my client and Mr. Discala

 11    discussed the fact that there appeared to be activity in the

 12    stock that they didn't understand, correct?

 13    A     Yes.

 14    Q     And indeed my client at one point expressed the view that

 15    she didn't know what had happened, correct?

 16    A     At one point, yes.

 17    Q     And then you told us that, and we heard that there was

 18    talk on the wire about making the price land at $6.35,

 19    correct?

 20    A     Yes.

 21    Q     It's a fact, isn't it, the stock price of Cubed at the

 22    end of May 23rd did not land at $6.35?

 23    A     It was around there.      If you show me that document that

 24    shows the stock price for the day.

 25    Q     Let me ask you this:      Do you recall that the stock price,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 107 of 243 PageID #: 5945
                           VOULGARIS - CROSS - RIOPELLE                 3111

  1    and we saw some of the documents when Mr. Bini was asking the

  2    question I just want to sort of speed through it, do you

  3    recall that the price at the end of the day was $6.30?

  4    A     Yes, I believe so.

  5    Q     And I think we agree that's close to 6.35, correct?

  6    A     It's within 5 cents.

  7    Q     Okay.    But it's not $6.35.

  8    A     No.

  9    Q     So to the extent you made any findings they were that the

 10    defendants could not control the price of the stock well

 11    enough to make it land at $6.35, correct?

 12    A     I can't come to that conclusion.        There were a lot of

 13    different factors that come into it.         The stock price

 14    skyrocketed above $7 a share on that day.

 15                 And as they stated in the telephone calls, they were

 16    able to correct the price back downwards to where they wanted

 17    it or within a range of where they wanted it.

 18    Q     They wanted it at $6.35, correct?

 19    A     At least one party mentioned that.

 20    Q     That's what we heard on the telephone call we all

 21    listened to in court, correct?

 22    A     Yes.

 23    Q     But they were not able to make it land at $6.35; isn't

 24    that right?

 25    A     Not exactly.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 108 of 243 PageID #: 5946
                           VOULGARIS - CROSS - RIOPELLE                 3112

  1    Q     And you talked about how on May 23rd the price shot up

  2    quickly, correct?

  3    A     Yes.

  4    Q     And they lost control of the price then; isn't that

  5    right?

  6    A     Yes.

  7    Q     So it's a fact, isn't it, that your findings are that the

  8    defendants could not dictate the price of this security,

  9    Cubed; isn't it?

 10    A     I can state that basically in the investigation they were

 11    able to dictate downwards again.         Maybe not to the exact point

 12    that they wanted it, but they were able to correct the

 13    price -- correct the large spike that they were so concerned

 14    about.

 15    Q     Right.    But they could not dictate the price, correct?

 16                 THE COURT:   Specifically.

 17    Q     Yes, they could not dictate a specific price of $6.35?

 18                 THE COURT:   On May 23rd.

 19    Q     On May 23rd?

 20    A     On that day they could not achieve the $6.35.

 21    Q     Now, since that day, you have reviewed, have you not,

 22    text messages that Wexler, Mr. Marc Wexler, and Mr. Victor

 23    Azrak sent to Mr. Discala that day, May 23rd, 2014.

 24    A     If you could refresh my recollection on what I saw.

 25    Q     Yes, let me show you a series of text messages, which

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 109 of 243 PageID #: 5947
                           VOULGARIS - CROSS - RIOPELLE                 3113

  1    I'll mark KCCV, and I think we're up to 3.

  2                 Okay, I'm showing you now what's been marked KCCV3,

  3    sir, and ask you to look through those quickly.

  4                 (Whereupon, the witness is reviewing the document.)

  5    Q     Have you had a chance to look at those?

  6    A     Yes.

  7    Q     Does that refresh your recollection, sir, that Mr. Wexler

  8    and Mr. Azrak were texting Mr. Discala on May 23rd happy about

  9    the spike in price that occurred that day?

 10    A     I mean they said this is great, so I would assume that

 11    they're excited about it.

 12    Q     Right.    They liked the spike in price, correct?         As you

 13    recollect it?

 14    A     As I'm reviewing this right now.

 15    Q     Yes.

 16    A     Yes, it seemed that they're pleased.

 17    Q     And do you recall, sir, that they wanted to keep the

 18    price up high?

 19    A     I can't recall.     I mean based on this document, Marc

 20    Wexler says, I'll hang at 704.        Build it around me.

 21    Q     Based on your experience, does that help you remember

 22    that in fact they wanted to keep the price up as high as

 23    possible?

 24    A     I'm saying I don't remember that at the time of the

 25    investigation.     Reading this right now, it appears that Marc

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 110 of 243 PageID #: 5948
                           VOULGARIS - CROSS - RIOPELLE                 3114

  1    Wexler wants the price to be built around him at 704.

  2    Q     Okay.    But that's different than what Ms. Cane wanted in

  3    the phone calls we listened to, correct?

  4    A     Yes.

  5    Q     Now did your findings in connection with the

  6    investigation include the finding that the Glendale account,

  7    the Ben-Bassat account, did not sell any shares of Cubed after

  8    June 30th of 2014?

  9    A     I believe that's correct.

 10    Q     And, in fact, they did not buy any shares of Cubed after

 11    June 30th, 2014 either, correct?

 12    A     You said "they".

 13    Q     Glendale.    I'm sorry.

 14                 The Ben-Bassat account at Glendale did not buy in

 15    any shares of Cubed after June 30th, 2014; is that correct?

 16    A     That's correct.

 17    Q     And indeed, the Ben-Bassat account at Glendale did not

 18    buy shares in of Cubed at any time during the time the market

 19    was active in Cubed, correct?

 20    A     As far as I can recall, that's correct.

 21    Q     Now, is Cubed what you would characterize as a

 22    thinly-traded stock?

 23    A     Yes.

 24    Q     And that's a stock that typically trades a few thousand

 25    shares in a day?      Or even less.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 111 of 243 PageID #: 5949
                           VOULGARIS - CROSS - RIOPELLE                 3115

  1    A     Yes.    I mean you want me to refer to the records?

  2    Q     Or just give me a sense of what you mean by a

  3    "thinly-traded stock," so I know we're talking about the same

  4    thing.

  5    A     I believe the Cubed they traded only a couple hundred

  6    shares to a couple thousand shares a day.

  7    Q     Okay.    And with a thinly-traded stock like that, there is

  8    always a possibility that the price can spike up as it did on

  9    May 23rd, correct?

 10    A     I suppose, yeah, there is that possibility.

 11    Q     But we've established that -- and there's also the

 12    possibility in a thinly-traded stock that sales of shares can

 13    cause the price to decline, correct?

 14    A     That is a possibility as well.

 15    Q     Because the price of a stock is set based upon how many

 16    buyers and how many sellers there are at any given time,

 17    correct?

 18    A     Most of other factors, yes.

 19    Q     The supply and demand for a particular stock are an

 20    important influence on its price, correct?

 21    A     I'd say so, yes.

 22    Q     Now, but after June 30th, as we've established, there was

 23    no trading of any kind in the Ben-Bassat account at Glendale,

 24    correct?

 25    A     Yes.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 112 of 243 PageID #: 5950
                           VOULGARIS - CROSS - RIOPELLE                 3116

  1    Q     So during that point of time, it's approximately three

  2    weeks then before my client is arrested, correct?

  3    A     Yes.

  4    Q     And so during that point in time, the Ben-Bassat account

  5    is neither selling nor buying Cubed, correct?

  6    A     Correct.

  7    Q     So the activity of the Ben-Bassat account is not

  8    influencing the price of Cubed during that three-week period;

  9    is that a fair statement?

 10    A     I mean I wouldn't say that.        Those are the shares that

 11    are the only shares that were released out in the market.               And

 12    he still held shares in that account.

 13    Q     Okay, let me ask you this:

 14                 Were there not shares trading in the market during

 15    that three-week period?

 16    A     Between July 30th and the 17th?        I'm sorry.

 17    Q     June 30th and the 17th?

 18    A     Yeah, there were trades in the market, yes.

 19    Q     Right.    In fact, there were lots of trades; weren't

 20    there?    You don't know?

 21    A     I don't know.

 22    Q     We'd have to look at the trading records, the blue sheets

 23    or whatever they're called, to be certain.          But as you sit

 24    here now, you know there were trades in that three-week

 25    period, correct?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 113 of 243 PageID #: 5951
                            VOULGARIS - CROSS - RIOPELLE                3117

  1    A      Yes.

  2    Q      And those trades, because the few remained of

  3    thinly-traded stock during that three-week period; did it not?

  4    A      Without looking at the records rightly, I can just assume

  5    that it was still thinly trading, yes.

  6    Q      And those trades during that three-week period could

  7    influence the price of Cubed, correct?

  8    A      Correct.

  9    Q      But the Ben-Bassat account did not trade during that

 10    period.

 11    A      No, it didn't.

 12    Q      Now, by the way, even when the Ben-Bassat account was

 13    trading from late April to the end of June 2014, it is a fact,

 14    is it not, that the Ben-Bassat account was not trading every

 15    day?

 16    A      Um, from the trade confirms, yes, that's correct.           It was

 17    not trading every day.

 18    Q      And there were sometimes days at a time where there was

 19    no trade out of the Ben-Bassat account, correct?

 20    A      Without reviewing the records, I can't tell you how many

 21    days went by.

 22    Q      Okay.    Let me see if I can help.

 23                  I'd like to show you what's been previously marked

 24    in evidence as Government's Exhibit 196-13.

 25                  And, sir, just to orient you, you've never seen this

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 114 of 243 PageID #: 5952
                           VOULGARIS - CROSS - RIOPELLE                 3118

  1    before; have you?

  2    A     I've seen this.

  3    Q     You've seen this?

  4    A     Yes.

  5    Q     Okay, so you have a general familiarity with it?

  6    A     Yes.    If you can push it up so I can see the legend

  7    underneath.     Okay.

  8    Q     Yes, sorry.

  9    A     Great.    Thank you.

 10    Q     The source is, and it tells us that green relates to

 11    Ben-Bassat, and this color relates to select accounts, buy,

 12    and this is select accounts sale?

 13    A     Yes.

 14    Q     And you have some familiarity with this chart, correct?

 15    A     Yes.

 16    Q     Okay.    And if we look along the bottom, there are dates

 17    listed for the dates on which the Ben-Bassat account did sell

 18    Cubed, correct?

 19    A     Yes.

 20    Q     And so we could see that, for example, there are some

 21    dates where there's a gap, if you look over here, for example,

 22    there's a sale on June 13th and then no other sale until

 23    June 23rd.     The chart tells us that, right?

 24    A     It appears to be that.       I don't know -- without looking

 25    at some of the backup data, I wouldn't be able to tell you

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 115 of 243 PageID #: 5953
                           VOULGARIS - CROSS - RIOPELLE                 3119

  1    precisely if theres a ten-day gap in the trading.            But based

  2    on this, there's no trades that day.

  3    Q     There's no trades that day.

  4                 And you told us you're generally familiar with this

  5    chart?

  6    A     Yes.

  7    Q     This looks like charts you did review when you were

  8    working on the case, correct?

  9    A     The records that this may have been based on I've

 10    definitely reviewed.

 11    Q     Okay.    And just so we're clear, the Ben-Bassat trades are

 12    all shown as sales, correct, on this chart?

 13    A     Yes.

 14    Q     The sales are shown as under the line, correct?

 15    A     Yes.

 16    Q     And buys are shown as above the line, correct?

 17    A     That's correct.

 18    Q     And you're familiar with the concept of a match trade,

 19    correct?

 20    A     Yes.

 21    Q     And if we look at this chart, for example, on May 28th,

 22    2014, you can see that the Ben-Bassat account sells 5200

 23    shares that day, correct?

 24    A     Yes.

 25    Q     And the select accounts that are associated with others

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 116 of 243 PageID #: 5954
                           VOULGARIS - CROSS - RIOPELLE                 3120

  1    including Mr. Azrak, Mr. Bell, Mr. Wexler, et cetera, they are

  2    neither buy or sell that day, correct?

  3    A     Based on this chart, that's correct.

  4    Q     Correct.    And so if the chart is correct, there's just no

  5    chance there was a matched order that day, correct?

  6    A     I mean I'd have to look at the underlying records.

  7    Q     I understand.     But looking --

  8    A     Based on this.

  9    Q     Correct.

 10    A     That's correct.

 11    Q     And the same would be true, by the way, at the end where

 12    everybody's selling, right?

 13    A     It appears.     I can't say again definitively not looking

 14    at the underlying records.

 15    Q     Right.    You didn't make this chart and you'd have to

 16    check the records, correct, to be sure?

 17    A     That's correct.

 18    Q     But if the chart indicates that everybody is selling from

 19    about, I want to say June 13th, until the last sale failed by

 20    the Ben-Bassat account on the 30th, correct?

 21    A     Yes.

 22    Q     And so there doesn't appear -- if the chart is correct,

 23    there doesn't appear to be any evidence of a matched order or

 24    a wash sale during that last two or three weeks, correct?

 25    A     That's correct.     Based on the chart.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 117 of 243 PageID #: 5955
                           VOULGARIS - CROSS - RIOPELLE                 3121

  1    Q     Okay.    Now during your testimony earlier today on direct

  2    examination, you were -- we played a phone call and there was

  3    a reference to a firm called "PWC."

  4                 Do you remember that?

  5    A     Yes.

  6    Q     Do you associate PWC with a particular entity the way we

  7    do the FBI and the SEC or other acronyms?

  8    A     Yes.

  9    Q     Who do you associate PWC with?

 10    A     PricewaterhouseCoopers.

 11    Q     And just so we're clear, that's a great big accounting

 12    firm, right?

 13    A     It's one of the big four.

 14    Q     Right, one the four largest accounting firms, correct?

 15    A     I can assume that, yes.

 16    Q     Okay.    Now, we also heard -- I'm going to get that out of

 17    the way.

 18                 We also heard or saw some texts about June 7th,

 19    2014, and a statement that Cubed stock is creeping up.

 20                 Do you remember looking at a text about that this

 21    morning?

 22    A     Can you show it to me again?

 23    Q     I don't think I have it.       I'll skip that if you can't

 24    recall it.

 25                 Do you recall a phone call, which we listened to

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 118 of 243 PageID #: 5956
                           VOULGARIS - CROSS - RIOPELLE                 3122

  1    earlier today, on June 12th, 2014, in which Mr. Josephberg

  2    asked Mr. Discala what's going on with CRPT?

  3    A     Yes.

  4    Q     That one you remember.       Okay.

  5                 Do you know, as you sit here now, whether there was

  6    any trade in the Ben-Bassat account on June 12th, 2014?

  7    A     Without checking the records, I can't make that.           I'm

  8    unaware.

  9    Q     Okay.    But it turns out we can do that, because there

 10    would be a confirm if there was a trade, right?

 11    A     I assume so, yes.

 12    Q     And we have the confirms, correct?         That was Government's

 13    Exhibit 149-4, right?

 14    A     Yes.

 15    Q     And if we go through them, they're organized by date.

 16    And you can see that, for example, this one is in May.             So if

 17    we just flip through.       Okay, here we go.

 18                 You can see June 6th.     There's June 9th, three days

 19    later.    There's a trade on June 11th, a couple days after

 20    that.    No trade on June 10th, I guess.        And then the next

 21    trade is June 13th, 2014.

 22                 So insofar as the confirms can tell us anything,

 23    they tell us that there was no trade in the Ben-Bassat account

 24    on that day, June 12th, that we heard about earlier today,

 25    correct?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 119 of 243 PageID #: 5957
                            VOULGARIS - REDIRECT - BINI                 3123

  1    A      Yes.

  2                  MR. RIOPELLE:    I have no further questions, Your

  3    Honor.

  4                  Thank you, Special Agent Voulgaris.

  5                  THE COURT:    Thank you, Mr. Riopelle.

  6                  Mr. Bini, any redirect?

  7                  MR. BINI:    Yes, Your Honor.

  8    REDIRECT EXAMINATION

  9    BY MR. BINI:

 10    Q      Special Agent Voulgaris, Mr. Bowman asked you some of

 11    questions about profits and losses as to StarStream and TSGL.

 12    I just wanted to ask you:

 13                  Who's responsible for the financial analysis in the

 14    FBI's investigation?

 15    A      As pertaining to this investigation, it was our forensic

 16    accountant.

 17    Q      Okay.    And what was her role in the investigation?

 18    A      She reviewed a lot of the financial support documentation

 19    we received via a subpoena.        A lot of the trade analysis,

 20    brokerage account analysis, bank analysis.

 21    Q      So with respect to a question regarding the financial

 22    analysis of those stocks, would she be the right individual to

 23    ask?

 24    A      Yes.

 25    Q      Mr. Riopelle asked you some questions regarding your

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 120 of 243 PageID #: 5958
                            VOULGARIS - REDIRECT - BINI                 3124

  1    employment history before you came to the FBI.

  2                 I just wanted to ask you:      How long have you been

  3    with the FBI?

  4    A     Eight years in August.

  5    Q     And what you testified to this jury about, is it based

  6    upon your experience in the FBI?

  7    A     Yes.

  8    Q     And is it based upon your investigation in this case?

  9    A     Yes.

 10    Q     Mr. Riopelle asked you some questions regarding 149-4

 11    regarding solicited and unsolicited orders.           I just wanted to

 12    ask you, sir:

 13                 Would those records have been prepared by Glendale?

 14    A     Yes.

 15    Q     The broker where George -- the brokerage house, rather,

 16    where George Castillo worked?

 17    A     Yes.

 18    Q     And based upon your investigation, did Glendale receive

 19    shares at a significantly discounted price to assist with this

 20    conspiracy?

 21    A     Yes.

 22                 MR. RIOPELLE:    Objection.

 23                 THE COURT:   Sustained.

 24                 MR. RIOPELLE:    Move to strike.

 25                 THE COURT:   Stricken.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 121 of 243 PageID #: 5959
                            VOULGARIS - REDIRECT - BINI                 3125

  1    Q     Based upon your investigation, did you find that Glendale

  2    had received any benefit for their work with Discala and Cane?

  3                 MR. RIOPELLE:    Objection.

  4                 THE COURT:   Why don't you link it to an account, or

  5    a corporation, or whatever.

  6                 MR. BINI:    Okay.

  7    Q     With respect to George Castillo and the David Ben-Bassat

  8    account -- let me back up.

  9                 Did your investigation look to shares of Cubed?

 10    A     Yes.

 11    Q     And did you track shares of Cubed related to an

 12    individual named Marche Godffrey?

 13    A     Yes.

 14    Q     Where, if anywhere, did you find that those shares of

 15    Cubed belonging to Marche Godffrey went?

 16    A     They were deposited first to Northwest Resource to Cubed

 17    then to Cede & Co.

 18    Q     Sorry.    I apologize.      I've confused my individuals.

 19                 Let me ask you about Marcus Poe, the shares of

 20    Marcus Poe.

 21                 Did you trace where, based on the transfer records,

 22    what happened to the Cubed shares held by Marcus Poe?

 23    A     Yes.

 24    Q     And what did you find?

 25    A     That 25,000 shares were deposited with GCEF fund or

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 122 of 243 PageID #: 5960
                            VOULGARIS - REDIRECT - BINI                 3126

  1    management, and the remainder of the shares were deposited

  2    with JPMorgan.

  3    Q     And what did you find as to the address of GCEF

  4    Opportunity Fund?

  5    A     It's the same as Glendale Securities.

  6    Q     And was there a check in the amount of approximately 6200

  7    from a Paul Eric Flesche for those shares?

  8    A     Yes.

  9    Q     And did we review those in evidence during your direct

 10    examination?

 11    A     Yes.

 12    Q     And did it indicate it was payment for 25,000 shares?

 13    A     Yes.

 14    Q     Is that a purchase price of approximately 25 cents a

 15    share?

 16    A     Yes.

 17    Q     And based on that, what conclusions, if any, did you make

 18    regarding what Glendale's brokerage house and specifically

 19    Paul Eric Flesche had received?

 20    A     25,000 shares of Cubed at a deep discount.

 21    Q     At approximately 25 cents each?

 22    A     Yes.

 23    Q     What was the stock trading at in and around May and June

 24    of 2014?

 25    A     Above $6 a share.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 123 of 243 PageID #: 5961
                            VOULGARIS - REDIRECT - BINI                 3127

  1    Q     So would those shares have been worth more than $150,000?

  2    A     Yes.

  3    Q     That were received for only $6,000?

  4    A     Yes.

  5                 MR. BINI:   Mr. Riopelle asked you some questions

  6    regarding text messages that I wanted to briefly go through.

  7                 If we can show on the screen and so, William, I ask

  8    to use the overhead computer.        If we could show 129-92.

  9                 (Exhibit published.)

 10                 MR. BINI:   If you can blow up the back.

 11    Q     And without going through all the text messages on your

 12    direct examination, did you testify regarding certain text

 13    messages involving Kyleen Cane and Northwest Resources?

 14    A     Yes.

 15    Q     And if we can go to the next page of this.

 16                 Okay, if we can go to 129-93.

 17                 (Exhibit published.)

 18                 And what's the date of this text message?

 19    A     June 21st, 2013.

 20    Q     And who are the parties to this text message?

 21    A     Joe Laxague and Kyleen Cane.

 22    Q     If we go to the second page -- rather let's go to 129-94,

 23    another one of these messages.

 24                 (Exhibit published.)

 25                 Do you see where the text message on June 26th, at

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 124 of 243 PageID #: 5962
                            VOULGARIS - REDIRECT - BINI                 3128

  1    2130 between Cane and Joe Laxague?

  2    A     Yes.

  3    Q     And what does that one say?

  4    A     Lazar wants to know asking prices for Northwest, non-DTCC

  5    and Thompson.

  6    Q     And then there's the next text message from Cane where it

  7    talks about $300.

  8    A     Yes.

  9    Q     Okay, and then if we go to the second page, I'd like to

 10    ask you what is that text message, who's it from?

 11    A     From Kyleen Cane.

 12    Q     To whom?

 13    A     Joe Laxague.

 14    Q     And what did Cane indicate in that text message?

 15    A     The sale of each shell company would be $300,000.

 16    Q     Based on your review of these text messages from 2013

 17    regarding Northwest Resources, what, if any, did you find

 18    Cane's role was as to the sale of Northwest Resources?

 19                 MR. RIOPELLE:    Objection.

 20                 THE COURT:   See you at sidebar.

 21                 (Continued on the next page.)

 22                 (Sidebar conference.)

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 125 of 243 PageID #: 5963
                                 SIDEBAR CONFERENCE                     3129

  1                (The following occurred at sidebar.)

  2                MR. BINI:    Your Honor, the cross-examination had

  3    suggested that the text messages are irrelevant, and what I am

  4    asking about is the control of the sale of the shell and why

  5    it's important to the investigation.

  6                I would anticipate he would say it goes to Cane's

  7    control of Northwest Resources, so I think the text messages

  8    are important to cross-examination.          As suggested there's

  9    no --

 10                MR. RIOPELLE:     It doesn't show control, it just

 11    shows two people talking about what's the right price to ask.

 12                THE COURT:    I think on his cross was to show that

 13    there was no connection, with respect to Cubed at the time

 14    this stuff was going on.

 15                MR. RIOPELLE:     Yes.   Okay.   Thank you, Judge.

 16                (End of sidebar conference.)

 17                (Continued on the next page.)

 18

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 126 of 243 PageID #: 5964
                           VOULGARIS - REDIRECT - BINI                  3130
                                   PROCEEDINGS
  1                 (In open court; Jury present.)

  2    BY MR. BINI:

  3    Q     Mr. Riopelle asked you some questions regarding the

  4    impact of the David Ben-Bassat account on Cubed shares after

  5    June 30th, 2014.

  6                 Was that the last sale of stock from the David

  7    Ben-Bassat into the Cubed account?

  8    A     Yes.

  9    Q     What did your investigation find as to the impact, if

 10    any, of the David Ben-Bassat account on Cubed after that

 11    point?

 12    A     After June 30th?

 13    Q     Yes.

 14    A     There were no additional transactions in that account.

 15    Q     Based upon your investigation, do you believe the

 16    Ben-Bassat account was still important even after June 30th,

 17    2014?

 18    A     Yes.

 19    Q     Why?

 20    A     Those are the original shares that came out of the

 21    account -- that were released into the market.           That was that

 22    first I guess tranche of 267,000 shares.           They introduced the

 23    shares into the market.

 24    Q     Mr. Riopelle asked you some questions regarding whether

 25    the ability of or -- excuse me, strike that.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 127 of 243 PageID #: 5965
                           VOULGARIS - REDIRECT - BINI           3131
                                   PROCEEDINGS
  1                 Mr. Riopelle asked you questions regarding whether

  2    Kyleen Cane's limited trading authority over the David

  3    Ben-Bassat account was unusual; is that right?

  4    A     Yes.

  5    Q     Okay.    And I'd like to ask you, sir -- and he asked you

  6    whether it was illegal to have somebody else on the account?

  7    A     That's correct.

  8    Q     I'd like to ask you, sir:

  9                 Did you find anything unusual based upon your

 10    investigation about the David Ben-Bassat account?

 11                 MR. RIOPELLE:    Objection.

 12                 THE COURT:   Sustained.

 13    Q     Based upon your investigation, what did you find the

 14    David Ben-Bassat account was used for?

 15                 MR. RIOPELLE:    Objection.

 16                 THE COURT:   Sustained.

 17    Q     Did your investigation look to sales from the David

 18    Ben-Bassat account?

 19    A     Yes.

 20    Q     And what did you find was the sales activity from the

 21    David Ben-Bassat account?

 22    A     The sales of the shares were being coordinated by

 23    Ms. Cane, but they were also being -- the actual prices and

 24    the sales were being coordinated.

 25    Q     And the sales from the account, were they at the same

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 128 of 243 PageID #: 5966
                        VOULGARIS - REDIRECT - BINI           3132
                                PROCEEDINGS
  1    price throughout the April to end of June time period?

  2    A     No.

  3    Q     What prices were they at, sir?

  4    A     So they dictated wherever Ms. Cane or Mr. Bassat actually

  5    wanted the price set that day.

  6    Q     And were the prices always at $5.25, or did the sales

  7    change during the period from approximately the end of

  8    April 2014 to the end of June 2014?

  9    A     They changed.

 10    Q     How so?

 11    A     They increased.

 12    Q     From approximately what price to what price, sir?

 13    A     From which date range?

 14    Q     From the end of April 2014 through the end of June 2014.

 15    A     They started off about a dollar -- I'm sorry, five

 16    twenty-five, and ended end of June just shy of $7 a share.

 17    Q     Those were the sales prices out of the account?

 18    A     From what I can recall, unless I can see a record to show

 19    me otherwise.

 20    Q     Okay.    And do the sales prices from that account roughly

 21    match the stock price for Cubed?

 22    A     Yes.

 23                 MR. BINI:    No further questions, Your Honor.

 24                 THE COURT:    Mr. Bowman, do you have any?

 25                 MR. BOWMAN:    Yes, Your Honor.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 129 of 243 PageID #: 5967
                           VOULGARIS - RECROSS - BOWMAN                 3133

  1                 May I have 129-101, please, government exhibit.

  2    RECROSS-EXAMINATION

  3    BY MR. BOWMAN:

  4    Q     Agent Voulgaris, I'm going to ask you to look at what is

  5    now GX129-101.     And this is a text exchange between Ms. Cane

  6    and Mr. Discala that you've testified about earlier.

  7    A     Yes.

  8    Q     Starting with very good, ETC fixed, name change started,

  9    split started, Doug moving in a CDO.

 10                 Do you know who Doug was?

 11    A     Yes.

 12    Q     Who is that?

 13    A     Doug Shinsato.

 14    Q     And he was a person whose name came up during the course

 15    of your investigation?

 16    A     Yes.

 17    Q     Drafting licensing deal, all in.

 18                 MR. BINI:    Objection.   Outside the scope of the

 19    cross-examination, or redirect examination.

 20                 MR. BOWMAN:    I believe that Mr. Riopelle crossed on

 21    this.

 22                 THE COURT:    I'm going to allow it as followup.

 23    Q     All in motion, just as in plan I sent.

 24                 THE COURT:    It's not cumulative at least, it's

 25    something new.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 130 of 243 PageID #: 5968
                          VOULGARIS - RECROSS - RIOPELLE                3134

  1                MR. BOWMAN:     Yes.

  2    Q     And Mr. Discala says, You're the best, TY, TY, truly.

  3                Was Mr. Discala expressing his gratitude to Ms. Cane

  4    for the work she was doing?

  5    A     It appears so.

  6    Q     And would you say he was very grateful based on the fact

  7    that he said thank you, thank you, truly?

  8                MR. BINI:    Objection.    Relevance.

  9                THE COURT:    Yes.

 10    Q     Did it appear that he was relying upon Ms. Cane to do the

 11    tasks that she said she had accomplished?

 12                MR. BINI:    Objection.

 13                THE COURT:    Sustained.

 14    Q     Do you recall who gave you the information as to where

 15    Mr. Discala was when he -- when you went to his house?

 16                MR. BINI:    Objection.    Outside the scope.

 17                THE COURT:    Sustained.

 18                MR. BOWMAN:     I have nothing further, Your Honor.

 19                THE COURT:    Thank you, Mr. Bowman.

 20                Anything from you, Mr. Riopelle?

 21                MR. RIOPELLE:     Yes, just a question or two.

 22    RECROSS-EXAMINATION

 23    BY MR. RIOPELLE:

 24    Q     Special Agent Voulgaris, as the case agent, did you ever

 25    seek an arrest warrant for George Castillo?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 131 of 243 PageID #: 5969
                          VOULGARIS - RECROSS - RIOPELLE                3135

  1    A     No.

  2    Q     And so far as you know, George Castillo at Glendale

  3    Securities never been arrested, correct?

  4                MR. BINI:    Objection, Your Honor.

  5                THE COURT:    Sustained.

  6    Q     And same is true of Hunter Adams, correct?

  7                MR. BINI:    Objection, Your Honor.

  8                THE COURT:    You're asking if he got an arrest

  9    warrant?

 10    Q     Did you ever seek an arrest warrant --

 11                MR. BINI:    Outside the scope.      And this was already

 12    deal with on his cross.

 13                THE COURT:    Yes, it is outside the scope of the

 14    redirect.

 15                MR. RIOPELLE:     Then I will withdraw the question,

 16    Your Honor.

 17                Thank you, Special Agent Voulgaris, I know you have

 18    some place to go.      God speed.

 19                THE COURT:    Thank you.

 20                I assume, Mr. Bini, there is no redirect.

 21                MR. BINI:    There is not, Your Honor.       Thank you.

 22                THE COURT:    Special Agent Voulgaris, thank you very

 23    much.    You are excused.

 24                THE WITNESS:     Thank you, Your Honor.

 25                (Whereupon, the witness was excused.)

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 132 of 243 PageID #: 5970
                                      PROCEEDINGS                       3136

  1                THE COURT:    Ms. Jones.

  2                MS. JONES:    Your Honor, the government rests.

  3                THE COURT:    The government rests?

  4                MS. JONES:    Yes.

  5                THE COURT:    Ladies and gentlemen, as you will

  6    recall, once you start harkening back to the instructions you

  7    received way began at the beginning of trial, I would refer to

  8    these various building blocks.        Well, we've come to one those

  9    end of the building block.       The government has rested.

 10                As you'll recall, it's not the end of the case by

 11    any stretch of the imagination, it's just we reached a

 12    milestone.

 13                Now, sometimes when we reach milestones, the Court

 14    has to get reconfigured a bit on legal issues that come up

 15    that don't involve the jury, and it's around the midafternoon

 16    break at any rate, so we're going to take the break.

 17                We're going to have to address some legal issues, so

 18    we'll make the break a little longer so that other personnel

 19    can get the benefit that you're going to get.           So let's assume

 20    that will be 20 to 25 minutes.        We'll send you back to the

 21    jury room where you can relax there.

 22                The fact that you get a little longer break doesn't

 23    mean any of the rules change.        Continue to keep an open mind

 24    and do not discuss the case amongst yourselves or with anyone

 25    else you may run into in the back.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 133 of 243 PageID #: 5971
                                      PROCEEDINGS                       3137

  1                We'll come and get you as soon as we can.

  2                (Jury exits the courtroom.)

  3                (Continued on next page.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 134 of 243 PageID #: 5972
                                       PROCEEDINGS                      3138

  1                THE COURT:    The motions at the close of the

  2    Government's case in chief.

  3                MR. ROSS:    Judge, I move that the Government's case

  4    is insufficient for your Honor to send to the jury and I'd ask

  5    it be dismissed.

  6                MR. RIOPELLE:       On behalf of Ms. Cane, I move under

  7    Federal Rule of Criminal Procedure 29 for a dismissal of the

  8    case for insufficiency of evidence, particularly on the issue

  9    of intent.

 10                THE COURT:    Does the Government wish to make a

 11    record on their side?

 12                MS. JONES:    Your Honor, we believe that viewing the

 13    evidence in the light most favorable to the Government and

 14    drawing all inferences in our favor, there is more than enough

 15    evidence to submit this case to the jury.

 16                THE COURT:    The Court will reserve decision at the

 17    close of the Government's case in chief.

 18                Mr. Riopelle, you're going to be up first?

 19                MR. RIOPELLE:       Yes.    I have a very brief stipulation

 20    to read and then a very brief witness and we, too, will rest.

 21                THE COURT:    I know based on our earlier conversation

 22    Mr. Ross wants to defer on this, but since we are almost at

 23    the close of Ms. Cane's case...

 24                I understand from you, Mr. Riopelle, that at this

 25    time, though pending what may develop on Mr. Discala's case,

                                 LAM          OCR    RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 135 of 243 PageID #: 5973
                                       PROCEEDINGS                       3139

  1    it is Ms. Cane's intention to exercise her right to remain

  2    silent.

  3                MR. RIOPELLE:       That is my understanding, your Honor.

  4                THE COURT:    Ms. Cane, as you probably heard me say

  5    earlier on, this is such an important right.           While we

  6    certainly believe that the attorneys will always represent to

  7    the Court what their client has decided, it's so important

  8    that I ask personally a couple of questions.

  9                The first and most important thing that you must

 10    understand is you have a right not only to remain silent but

 11    also have the right to take the witness stand and testify in

 12    your own defense.      The other thing, obviously, under the Sixth

 13    Amendment, you also have a right to have competent counsel

 14    represent you.

 15                So the first question is:         Have you had a chance to

 16    thoroughly discuss this decision of whether to remain silent

 17    or to take the stand with your attorney?

 18                DEFENDANT CANE:       Yes.

 19                MR. RIOPELLE:       She has terrible laryngitis.

 20                DEFENDANT CANE:       Sorry.

 21                THE COURT:    I can hear her.      If I can't, I'll yell

 22    back at her.

 23                And on the basis of your discussions and advice with

 24    your counsel, have you reached a decision as to whether or not

 25    you will remain silent or take the stand?

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 136 of 243 PageID #: 5974
                                       PROCEEDINGS                      3140

  1                DEFENDANT CANE:       I'll remain silent.

  2                MR. RIOPELLE:       She said she'll remain silent.

  3                She may have no other option.

  4                THE COURT:    And that's not because you have

  5    laryngitis.

  6                DEFENDANT CANE:       That's correct.

  7                THE COURT:    Thank you very much.

  8                Now Mr. Discala, I'll be asking you the same

  9    question, so you've gotten a preview.          In deference to

 10    Mr. Ross' choice, I will wait towards the end of your case

 11    before I ask you that.

 12                DEFENDANT DISCALA:       Thank you, your Honor.

 13                THE COURT:    Is there anything else we need to attend

 14    to before we take our little break and come back?

 15                MR. ROSS:    The only thing for us is that Mr. Parker

 16    has a flight later on in the day.         I don't think there's going

 17    to be any problem, we'll put him on first to make sure he

 18    makes his flight.

 19                THE COURT:    Okay.     Aside from the days I've

 20    forecasted in advance we'd be leaving early, we haven't left

 21    too early.     So, we'll stay until we have to.

 22                MS. JONES:    Your Honor, I just wanted to ask a

 23    procedural question.

 24                Are we planning on sitting on Friday?         We hope so,

 25    but we just wanted to confirm.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 137 of 243 PageID #: 5975
                                       PROCEEDINGS                      3141

  1                THE COURT:    The short answer is if for some reason

  2    we're still taking testimony, the answer would be no.            And

  3    under those circumstances, we will not be sitting Friday,

  4    Monday, and Tuesday.

  5                MS. JONES:    Okay.

  6                THE COURT:    If, in fact, the jury has gotten the

  7    case, we will allow deliberations to continue on Friday.

  8                MS. JONES:    Okay.     Great.

  9                MR. RIOPELLE:       And will deliberations then continue

 10    Monday and Tuesday?

 11                THE COURT:    No, not in my absence.

 12                MR. RIOPELLE:       Fair enough.

 13                I am worried about what happens if we start with

 14    summations on Thursday and get the first couple in.            Are we

 15    going to go break things up in that way, if we have to, or try

 16    to just move it over?

 17                THE COURT:    Today is Monday.       So, I don't know how

 18    long we're going.      I'm expecting that we will start summations

 19    sometime tomorrow unless there's an exceedingly long witness

 20    that I am unaware of.

 21                MR. RIOPELLE:       Okay.   Tomorrow or Wednesday sounds

 22    sensible to me, like it could happen, but life is

 23    unpredictable.

 24                THE COURT:    Notwithstanding getting Mr. Parker on,

 25    it is still our plan to have the charge conference this

                                 LAM       OCR        RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 138 of 243 PageID #: 5976
                                       PROCEEDINGS                      3142

  1    evening.

  2                MR. RIOPELLE:       Yes.    I have my notes and am ready to

  3    go on that, Judge.

  4                THE COURT:    So, that will be out of the way.

  5                So we'll be wherever Mr. Ross is with his witnesses.

  6    And as I understand it at this point, we're not anticipating a

  7    rebuttal case, but, of course, the Government can't answer

  8    that until Mr. Discala's case is finished.

  9                MS. JONES:    That's correct, your Honor.        We're not

 10    anticipating it, but we'll see.

 11                THE COURT:    But it could be.

 12                So, if, in fact, we don't have a rebuttal case and

 13    Mr. Ross' witness list is pared down to where he thinks it is,

 14    I would assume we will be reaching summations tomorrow.

 15                MS. JONES:    Great.

 16                THE COURT:    And we'll go from there.

 17                And what I'll ask you and you can keep in mind and

 18    think about, at some point during the charge conference or at

 19    the end of the charge conference I'll ask you to give us a

 20    ballpark on how long your summations are.

 21                MR. ROSS:    That's fine, Judge.

 22                THE COURT:    Just start to think in those terms.           We

 23    will see you in about fifteen.

 24                MR. RIOPELLE:       Thank you, your Honor.

 25                (Recess taken.)

                                 LAM          OCR    RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 139 of 243 PageID #: 5977
                                       Proceedings                       3143

  1                THE COURTROOM DEPUTY:            Counsel for both sides are

  2    present, including Defendants.

  3                MR. HEIN:    I wanted to raise one point prior to

  4    Mr. Riopelle's witness Mr. Baker testifying.

  5                We just wanted to ensure that Mr. Riopelle does not

  6    elicit any instances of specific good conduct or any hearsay

  7    from his client stated to Mr. Baker.

  8                MR. RIOPELLE:       I do not intend to elicit that

  9    evidence, your Honor.       And he's been prepared to respond to

 10    appropriate questions, so I don't think that will be a

 11    problem.

 12                THE COURT:    Following the methodology we used last

 13    week.

 14                MR. RIOPELLE:       Yes.    I suspect Mr. Hein will object

 15    vociferously if we stray, which we do not intend to do, but

 16    life being what it is...

 17                THE COURT:    That being the case, we can get the

 18    jury.

 19                MR. RIOPELLE:       Thank you, your Honor.

 20                MR. HEIN:    Thank you, your Honor.

 21                THE COURT:    You're welcome.

 22                As the wise old carpenter once told, Measure twice,

 23    cut once.

 24                (Jury enters.)

 25                THE COURT:    Be seated, please.

                                 LAM          OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 140 of 243 PageID #: 5978
                                       Proceedings                      3144

  1                Counsel will stipulate that the jury is present and

  2    properly seated?

  3                MS. JONES:    Yes, your Honor.

  4                MR. ROSS:    Yes, your Honor.

  5                MR. RIOPELLE:       So stipulated, your Honor.

  6                THE COURT:    Ladies and gentlemen, welcome back.

  7    We're ready to resume this session.           As you know, the

  8    Government has rested.       Now we're shifting to the defense

  9    case.    I will remind you of a couple of things I told you last

 10    week.

 11                Remember via accommodation -- the attorneys working

 12    with each other, trying to make the case most efficient for

 13    all concerned, especially you, the jury -- we began to hear

 14    Ms. Cane's case last week when a couple of witnesses

 15    testified.     I'll remind you what I said at that time.

 16                Defendants are not required to produce any evidence,

 17    none whatsoever.      And they certainly are not required to take

 18    the stand.     And if they do offer evidence in the form of

 19    testimony or documents, they're still not required to take the

 20    stand.    And if a defendant chooses not to take the stand, a

 21    jury may draw absolutely no inference whatsoever from that

 22    decision.

 23                So, with that, we now rejoin Ms. Cane's defense case

 24    and ask Mr. Riopelle if he has another witness.

 25                MR. RIOPELLE:       I do, your Honor.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 141 of 243 PageID #: 5979
                                       Proceedings                      3145

  1                And I think the jury will be relieved to know that

  2    it is a brief witness and our last witness.           But because I

  3    don't want to make them completely happy, I do have a short

  4    stipulation to read before we get to that witness.            So, we'll

  5    start with the stipulation.

  6                THE COURT:    Very good.

  7                MR. RIOPELLE:       Which reads as follows:    It is hereby

  8    stipulated and agreed by and between the undersigned parties

  9    that Zachary Cundiff, Mr. Cundiff, is employed by Wells Fargo

 10    Bank, North America, herein after "Wells Fargo," in the legal

 11    order processing department and is qualified to certify the

 12    authenticity of business records of Wells Fargo and to testify

 13    as a custodian of Wells Fargo's records.

 14                In the course of his employment and in response to a

 15    subpoena, Mr. Cundiff searched the records of Wells Fargo to

 16    retrieve Wells Fargo's records relating to bank accounts

 17    maintained by Cane Clark, LLP, Brian R. Clark, and Kyleen Cane

 18    at Wells Fargo.

 19                Mr. Cundiff's search of Wells Fargo's records found

 20    no reports of suspicious activity filed by Wells Fargo with

 21    the federal government in connection with the Wells Fargo

 22    accounts maintained by Cane Clark, LLP, Brian R. Clark, and

 23    Kyleen Cane.

 24                This stipulation marked, KC-ST-1 is admissible in

 25    evidence at trial and it is dated April 24, 2018, and signed

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 142 of 243 PageID #: 5980
                                       Proceedings                      3146

  1    by all parties.

  2                And with that, your Honor, I offer Defendants'

  3    Exhibit KC-ST-1.

  4                THE COURT:    Received in evidence without objection.

  5                (Defendant's Exhibit KC-ST-1, was received in

  6    evidence.)

  7                MR. RIOPELLE:       Thank you, your Honor.    And now

  8    Ms. Cane calls David Baker to the witness stand.

  9                (Witness sworn.)

 10                THE COURTROOM DEPUTY:         Please state your.

 11                THE WITNESS:     David Baker, D-A-V-I-D B-A-K-E-R.

 12                THE COURTROOM DEPUTY:         Thank you.   Have a seat,

 13    please.

 14                THE COURT:    Mr. Riopelle, you may inquire.

 15                MR. RIOPELLE:       Thank you, Judge.

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 143 of 243 PageID #: 5981
                             BAKER - DIRECT - RIOPELLE                  3147

  1                 (Witness takes the witness stand.)

  2    DAVID BAKER,

  3          called by the defense, having been first duly sworn,

  4          was examined and testified as follows:

  5    DIRECT EXAMINATION

  6    DIRECT EXAMINATION

  7    BY MR. RIOPELLE:

  8    Q     Mr. Baker, where do you live?

  9    A     Las Vegas, Nevada.

 10    Q     And have you traveled here today to testify in this case?

 11    A     Yes.

 12    Q     Can you describe your education for us, sir?

 13    A     Sure.    I have an undergraduate degree in political

 14    science and a law degree from Golden Gate University.

 15    Q     And when did you obtain your law degree from Golden Gate

 16    University?

 17    A     I believe 1994.

 18    Q     And what industry have you worked in since that time?

 19    A     The financial markets almost the entire time, less three

 20    and a half years in self-storage.

 21    Q     During your travels, did you ever work as an intern with

 22    the Securities and Exchange Commission?

 23    A     Yes, during my second year of law school for the Division

 24    of Enforcement under Bob Singletary and then the Division of

 25    Corporation Finance for a summer.

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 144 of 243 PageID #: 5982
                             BAKER - DIRECT - RIOPELLE                  3148

  1    Q     And can you describe for the jury the types of work that

  2    you have done in the securities industry?

  3    A     Sure.    After graduating from law school, initially I was

  4    a broker, then I was a hedge fund manager.          I've been a hedge

  5    fund manager for two different funds and recently starting my

  6    third fund.     I've been an investment banker conducting

  7    alternative public transactions, I've been a proprietary

  8    trader here in New York for First New York Securities.             So, a

  9    variety of different securities-related roles throughout my

 10    entire career.

 11                I've authored two patents issued by the Patent

 12    Trademark Office in connection with group and sector rotation,

 13    and they were the basis of a company that was eventually a few

 14    years ago acquired by Fact Set Data Systems, a large New York

 15    information company.

 16    Q     Was there ever a point in time when you worked at Merrill

 17    Lynch?

 18    A     Yes, 1992, I believe -- it's been a long time -- for

 19    three years at the 580 California Street office, which now I

 20    understand has moved across the street to 600 California.

 21    Q     When you say California Street --

 22    A     In San Francisco, I apologize.

 23    Q     And what were you doing at Merrill Lynch during that

 24    time?

 25    A     I was a retail broker before leaving and starting my

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 145 of 243 PageID #: 5983
                             BAKER - DIRECT - RIOPELLE                  3149

  1    first hedge fund.

  2    Q     Did you start your first hedge fund after leaving Merrill

  3    Lynch?

  4    A     Yes.

  5    Q     And approximately when was that?

  6    A     1994.

  7    Q     Now, what sorts of investments did the hedge funds you've

  8    described make?

  9    A     Small cap and micro capitalization companies.           So, market

 10    capitalizations initially back then from --

 11                 MR. HEIN:    Objection, your Honor, relevance.

 12                 MR. RIOPELLE:      It goes to experience with my client.

 13                 THE COURT:    Briefly.

 14    Q     Briefly.

 15    A     Investing in small and micro cap companies from

 16    10 million to, let's say, 200 million.

 17    Q     And have you also from time to time worked as a

 18    consultant to small or micro cap companies?

 19    A     Yes.    For many years.

 20    Q     And did your role include helping them to raise capital?

 21    A     Yes, originate transaction, structure the capitalization,

 22    introduce them to capital, et cetera.

 23    Q     And did some of those transactions involve something

 24    called a "reverse merger"?

 25    A     Yes.

                                 LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 146 of 243 PageID #: 5984
                             BAKER - DIRECT - RIOPELLE                  3150

  1    Q     And can you very briefly describe what a reverse merger

  2    is?

  3    A     A reference merger is a merger --

  4                 MR. HEIN:    Objection, your Honor.

  5                 THE COURT:    Again, just for background purposes?

  6                 MR. RIOPELLE:      Yes.

  7    A     A merger whereby an acquiring company forms a subsidiary

  8    company, the subsidiary company then acquires the target

  9    company, and then after acquiring the target company the

 10    subsidiary is absorbed by the target company.

 11                 And it's done instead of direct merger because,

 12    number one, there's only one shareholder in the subsidiary

 13    and, number two, it allows acquisitions sometimes whereby the

 14    acquisition can be made where it normally wouldn't be able to

 15    be made because of nontransferable assets or contracts in the

 16    target company.

 17    Q     With that background, did there come a time when you met

 18    my client, Kyleen Cane?

 19    A     Yes.

 20    Q     Mr. Baker, when was it that you met Kyleen Cane,

 21    approximately?

 22    A     2005.

 23    Q     How is it that you met my client, Kyleen Cane?

 24    A     We were working on a transaction for a company called

 25    Handheld Entertainment and she become issuers' counsel.

                                 LAM          OCR   RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 147 of 243 PageID #: 5985
                             BAKER - DIRECT - RIOPELLE                  3151

  1    Q     And have you worked with her in other transactions over

  2    the years?

  3    A     Yes, maybe fifteen transactions, plus or minus.

  4    Q     And can you tell us the sorts of transactions that you

  5    have worked with Ms. Cane on?

  6    A     Sure.    Reverse reference mergers and other alternative

  7    going-public transactions.

  8    Q     And did they require you to do intensive work with her?

  9    A     Yes, frequently.      Sometimes daily, even.

 10    Q     And during the time that you were involved professionally

 11    with Ms. Cane, did you have an opportunity to observe her

 12    behavior as an attorney?

 13    A     Yes.

 14    Q     And was she ever an attorney -- who did she represent in

 15    the deals that you worked with her on?

 16    A     Only the issuers, only the companies themselves.           Not me,

 17    not other people; the company itself.

 18    Q     Do you remain friendly with her today?

 19    A     Very.    She's become a lifelong friend.

 20    Q     And do you continue to see her socially from time to

 21    time?

 22    A     Yes.

 23    Q     About how often do you see Ms. Cane socially?

 24    A     Sometimes weekly, sometimes monthly.         Depends on our

 25    travel schedules.

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 148 of 243 PageID #: 5986
                                 BAKER - CROSS - HEIN                   3152

  1    Q     Now, based on your experience with Ms. Cane

  2    professionally, do you have an opinion concerning her honesty

  3    and integrity as a professional?

  4    A     Yes.

  5    Q     Can you tell the jury what that opinion is?

  6    A     She's the most honest, ethical, high-integrity person

  7    that I've ever met.       She's also the most generous and cares

  8    about everybody.

  9                 MR. RIOPELLE:      Thank you.   I have no further

 10    questions at this time.

 11                 THE COURT:    Mr. Hein, do you have any cross?

 12                 MR. HEIN:    Yes, your Honor.

 13    CROSS-EXAMINATION

 14    CROSS-EXAMINATION

 15    BY MR. HEIN:

 16    Q     Mr. Baker, you testified that you have a close

 17    relationship with Ms. Cane; is that right?

 18    A     Yes.

 19    Q     Is it fair to say that you wouldn't want to see her get

 20    in trouble?     Is that right?

 21    A     Absolutely.

 22    Q     And you're here to help her?

 23    A     I am.

 24    Q     Mr. Baker, you didn't have any involvement with a company

 25    called Cubed, correct?

                                 LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 149 of 243 PageID #: 5987
                                BAKER - CROSS - HEIN                    3153

  1    A     Correct.    I don't even know who that is.

  2    Q     And you didn't have any involvement with a company called

  3    Northwest Resources?

  4    A     Correct.    I don't know who that company is either.

  5    Q     And you have not seen any of the evidence in this case,

  6    right?

  7    A     No, sir.    My first knowledge of the case was just getting

  8    the subpoena.

  9                MR. HEIN:    No further questions, your Honor.

 10                THE COURT:    Thank you, Mr. Hein.

 11                Any cross by Mr. Discala?

 12                MR. ROSS:    No, your Honor.

 13                MR. RIOPELLE:       And no redirect.

 14                Thank you, Mr. Baker.

 15                THE COURT:    Mr. Baker, you're excused.       Safe trip

 16    back to Las Vegas.

 17                THE WITNESS:     Thank you.

 18                (Witness excused.)

 19                MR. RIOPELLE:       With that, Ms. Cane rests her case.

 20                THE COURT:    Thank you, Mr. Riopelle.

 21                Another one of the building blocks, ladies and

 22    gentlemen.     Ms. Cane's defense case-in-chief has rested.          We

 23    now turn to Mr. Discala.

 24                Mr. Ross, does Mr. Discala have a case?

 25                MR. ROSS:    Yes, your Honor.     Mr. Discala will call

                                 LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 150 of 243 PageID #: 5988
                                BAKER - CROSS - HEIN                    3154

  1    David Parker to the witness stand.         Let me just go get him,

  2    and Mr. Shroyer will do the direct.

  3                THE COURT:    Okay.

  4                MR. SHROYER:     Your Honor, Mr. Discala calls David

  5    parker.

  6                (Witness sworn.)

  7                THE COURTROOM DEPUTY:        Please state your first and

  8    last name and spell it for the record.

  9                THE WITNESS:     David Parker, P-A-R-K-E-R.

 10                THE COURTROOM DEPUTY:        Thank you.   Have a seat.

 11                THE COURT:    Mr. Shroyer, you may inquire.

 12                MR. SHROYER:     Thank you, your Honor.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 151 of 243 PageID #: 5989
                             PARKER - DIRECT - SHROYER                  3155

  1                 (Witness takes the witness stand.)

  2    DAVID PARKER,

  3          called by the Government, having been first duly sworn,

  4          testified as follows:

  5    DIRECT EXAMINATION

  6    DIRECT EXAMINATION

  7    BY MR. SHROYER:

  8    Q     Good afternoon, Mr. Parker.

  9    A     Good afternoon.

 10    Q     Mr. Parker, where do you live?

 11    A     I currently live in Las Vegas.

 12    Q     So, did you come into town to provide testimony in this

 13    case?

 14    A     Yes, sir, I did.

 15    Q     And can I ask you, Mr. Parker, about your educational

 16    background?

 17    A     My educational background?

 18    Q     Yes.

 19    A     I was originally in a trade school for my first -- what I

 20    consider my first career.       And then after that, near the end

 21    of that career, I went to college.         I completed all but I

 22    think the last three classes of a bachelor's degree.

 23    Q     Okay.    And what did you do after college?

 24    A     I retired as a career police officer and I converted over

 25    and started working in marketing and internet with our family

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 152 of 243 PageID #: 5990
                             PARKER - DIRECT - SHROYER                  3156

  1    business.

  2    Q     I apologize, do I have it right, then, that you had a

  3    career as a police officer and after you retired from that you

  4    took courses in college?

  5    A     I began college about two years -- two or three years

  6    before I retired and started working part-time for our family

  7    business, which they had a marketing business.

  8    Q     Okay.    Before you went into the marketing business, what

  9    was your career up to that point?

 10    A     Up to the marketing business?

 11    Q     Before you got into marketing, what did you do?

 12    A     I was a police officer in Indianapolis for 20 years.

 13    Q     Can you tell me about the marketing company you're

 14    involved with now?

 15    A     The marketing company I'm involved with now, I have a

 16    consultancy called Thinks Network, which is a derivative of

 17    our family business, which was Creative Direction out of

 18    Indianapolis.     The Thinks Network consultancy, which I do,

 19    handles the one-on-one interactions with people to help them

 20    prepare things for their marketing efforts.

 21    Q     So, do I have it right that it's a marketing consulting

 22    company?

 23    A     Yes, sir.

 24    Q     Are there any other services that Thinks Consulting

 25    provides?

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 153 of 243 PageID #: 5991
                             PARKER - DIRECT - SHROYER                  3157

  1    A     We do due diligence and research on emerging products and

  2    start-ups, usually when they have to do with technology.

  3    Q     Sir, in your business dealings with Thinks Consulting,

  4    did you ever meet an individual named Max Khan?

  5    A     Yes.

  6    Q     About when?

  7    A     Probably about 2010, something like that.

  8    Q     And what kind of work did you do, if any, for Mr. Khan?

  9    A     For Mr. Khan, I would typically go in and do what I call

 10    a due diligence, which I don't think that really is the

 11    appropriate term but it's what I call it.          I know due

 12    diligence has another meaning in the business world, but I

 13    would go in and I would research start-up companies that had a

 14    technical aspect to them and issue a report to him on what I

 15    found.

 16    Q     And to your knowledge, did Mr. Khan have a relationship

 17    with an Abraxas Discala?

 18    A     Yes.

 19    Q     And I'd like to turn now to a company called Cubed.            Are

 20    you familiar with that company?

 21    A     Yes, I am.

 22    Q     And when did you become familiar with it?

 23    A     I received a phone call from Max Khan in October of 2013,

 24    asking me if I would check a technology start-up company that

 25    he and some business affiliates were thinking about investing

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 154 of 243 PageID #: 5992
                             PARKER - DIRECT - SHROYER                  3158

  1    in.

  2    Q     And did you do that?

  3    A     Yes, I did.

  4    Q     And how were you involved initially with doing this

  5    research on Cubed?

  6    A     Initially, I took a look at -- initially, I looked at the

  7    base product and the presentation to see what they had said

  8    about the product.      And then I looked at the social media

  9    aspects and did some research on the back-end programming of

 10    the product, which is a lot of what I'm really familiar with,

 11    especially at that time.        And then I interviewed the -- their

 12    head of IT or the person that ran their IT team about how they

 13    were programming the product and how it could expand, how it

 14    could be handled on the internet, things of that nature.

 15    Q     Did there come a time that you went to Las Vegas?

 16    A     Yes.

 17    Q     And when did you go to Las Vegas?

 18    A     I engaged in a phone conversation with Steve White, who I

 19    believe at that time was the president of Cubed, and agreed to

 20    fly to Las Vegas to meet with him and his initial team to

 21    discuss going onboard with them.

 22    Q     Did you meet Mr. White and his team?

 23    A     Yes, I did.

 24    Q     And at that time, how did you -- did you understand that

 25    Mr. Discala had a relationship with the company?

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 155 of 243 PageID #: 5993
                             PARKER - DIRECT - SHROYER                  3159

  1    A     Yes, I did.

  2    Q     And was that with the group of Mr. White and his team

  3    with Mr. Khan on the investment end or something else?

  4    A     No.    Mr. Discala -- as I understood, Mr. Discala was with

  5    the Omni investor group in New York.

  6    Q     So, to your knowledge, at that time, they were not --

  7    Mr. Discala was not an insider at the company?

  8    A     No, not at all.

  9    Q     And you mentioned that you prepared a report after your

 10    initial research into the company; is that right?

 11    A     I'm sorry, could you say that again?

 12    Q     Sure.    I'll speak in the microphone a little.

 13    A     Thank you.

 14    Q     Sure thing.

 15                 You said you prepared a report after looking into

 16    the company.

 17    A     Yes.

 18                 MR. SHROYER:    If I could show to the witness what's

 19    been premarked as Defendants' Exhibit 3500-DP-3.

 20                 THE COURT:   You may.

 21    Q     And Mr. Parker, if I can have you take a look at the

 22    screen there, is this the report that you prepared?

 23    A     Yes, it is.

 24                 MR. SHROYER:    And it might be easier, your Honor, if

 25    I approach and hand him a copy.

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 156 of 243 PageID #: 5994
                             PARKER - DIRECT - SHROYER                  3160

  1                THE COURT:    I don't know where the purpose is going,

  2    Mr. Shroyer.     He identified the report that he made.

  3                MR. SHROYER:     That's correct.

  4                I'd move to put it into evidence at this time.

  5                THE COURT:    Is there any objection?

  6                MR. BINI:    No objection, your Honor.

  7                THE COURT:    No objection, received in evidence

  8    without objection.

  9                MR. SHROYER:     May I approach, your Honor?

 10                THE COURT:    Sure.

 11                (Defendant's Exhibit 3500-DP-3, was received in

 12    evidence.)

 13    Q     Mr. Parker, the document that I just handed up to you, is

 14    that the same document that appears on your screen?

 15    A     I believe so, yes.

 16    Q     Take a look -- it's probably easier for you to look at

 17    the it that way -- to see if that's the report that you

 18    prepared, if it is, indeed.

 19    A     Okay.    I'm familiar with this now.

 20                MR. SHROYER:     If we could publish to the jury.

 21                THE COURT:    How many pages is it?

 22                MR. SHROYER:     Ten pages, your Honor.

 23                THE COURT:    Okay, publish.

 24                (Exhibit published to the jury.)

 25    Q     If we look at the top here, Mr. Parker, what does that

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 157 of 243 PageID #: 5995
                             PARKER - DIRECT - SHROYER                  3161

  1    say there?

  2    A     Executive summary.

  3    Q     All right.    And above that?

  4    A     Crackpot/Cubed Marketing Plan.

  5    Q     Why was it that you came to create a marketing plan for

  6    Cubed?

  7    A     It was agreed upon in my discussions with Steve White --

  8                MR. BINI:    Objection to discussions with Steve

  9    White.

 10                THE COURT:    He said that's when it was, it came as a

 11    result.    He didn't tell us what the discussions are.

 12                This resulted from a discussion with Steve White.

 13    That question, the objection is overruled.

 14    Q     You can continue, Mr. Parker.

 15    A     As a result of business meetings, it was determined that

 16    I would engage with Cubed to create a marketing plan and

 17    marketing documents for them based upon the opinion that I

 18    submitted to Mr. Khan and then, ultimately, to the rest of the

 19    investors in New York.

 20    Q     Great.    And just briefly, I just want to get a flavor of

 21    what this document is about.        If I could point you to the

 22    section number two where it says "targeted users;" do you see

 23    that?

 24    A     Yes, sir.

 25    Q     And under that, you put there "in the USA;" is that

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 158 of 243 PageID #: 5996
                             PARKER - DIRECT - SHROYER                  3162

  1    accurate?

  2    A     Yes.

  3    Q     And, so, this is a portion of the marketing plan about

  4    how to target individuals in the USA; is that right?

  5    A     At the point this document was used, yes.

  6    Q     Okay.    And below that, there's another section for

  7    abroad, right?

  8    A     Yes.

  9    Q     And turning to Page 2, there's a specific area about the

 10    Asia-Pacific region?

 11    A     Yes.

 12    Q     And Mr. Parker, this marketing plan that you devised,

 13    this was a marketing plan for the actual product; is that

 14    right?

 15    A     That is correct.

 16    Q     So, this marketing plan had nothing to do with securities

 17    of the company or shares of stock or anything like that; is

 18    that correct?

 19    A     That is correct, sir.

 20    Q     Did there come a time that you earned a salary from the

 21    company known as Cubed?

 22    A     I received a monthly -- I was 1099.

 23    Q     And were you living in Las Vegas at the time?

 24    A     I was traveling back and forth between my original

 25    hometown Indianapolis and Las Vegas.         I was living out of a

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 159 of 243 PageID #: 5997
                             PARKER - DIRECT - SHROYER                  3163

  1    hotel for several weeks at a time.

  2    Q     And who was taking care of your costs and your expenses

  3    in making that commute?

  4    A     The Crackpot/Cubed company.

  5    Q     And about when was it that you began working on that 1099

  6    basis for the company as opposed to for Mr. Khan?

  7    A     As I recall, I began actually working for them on the

  8    first of December, 2013.

  9    Q     And when you started working there, can you tell us

 10    approximately how many people were working at the Cubed

 11    office?

 12    A     I believe three to four.

 13    Q     So, there were approximately three to four people working

 14    in the office, but, based on your understanding, were there

 15    other people based anywhere else that were working for the

 16    company?

 17    A     Yes, the IT people, the people actually building the

 18    product.

 19    Q     To your knowledge, approximately how many of those people

 20    were there?

 21    A     To my recollection, it was about 40 developers in

 22    Macedonia.

 23    Q     And other than the individuals who are working actually

 24    in the Cubed office, were you aware of any contract work that

 25    the company had, any relationships that the company had to

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 160 of 243 PageID #: 5998
                             PARKER - DIRECT - SHROYER                  3164

  1    other individuals who were working for the company on a

  2    contract basis?

  3    A     I did not have personal knowledge of that other than

  4    myself and the -- I actually saw the contract for the IT

  5    people, their monthly contract.

  6    Q     All right.    So, to your knowledge, there was such a

  7    contract?

  8    A     With the IT people?       Yes.

  9    Q     And that was separate from the team of engineers in

 10    Macedonia?

 11    A     No, that is the Macedonia people.

 12    Q     Understood.

 13    A     Initially, yes.

 14                 MR. SHROYER:    And if I could show something just to

 15    the witness, please.

 16                 THE COURT:    You may.

 17    Q     Showing you another document, Mr. Parker, do you

 18    recognize this document?

 19    A     Yes, I do.

 20    Q     And can you just describe what it is?

 21    A     Yes.   Not in much --

 22                 MR. BINI:    I'm going to object to the relevance of

 23    this additional document, which is cumulative of the last one.

 24                 THE COURT:   Sustained.

 25                 MR. SHROYER:    Your Honor, the timeframe and the

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 161 of 243 PageID #: 5999
                             PARKER - DIRECT - SHROYER                  3165

  1    continuing work that Mr. Parker was doing for the company

  2    would be the relevance of the document.

  3                 THE COURT:    You can ask him if he continued his

  4    work.    The document itself -- frankly, I would have sustained

  5    the objection to the original one, but go ahead ask him if he

  6    continued.

  7                 MR. SHROYER:    Sure thing.    Thank you, your Honor.

  8    Q     Mr. Parker, did you continue to work for Cubed?

  9    A     Yes.

 10    Q     For approximately how long?

 11    A     Officially until February 27.

 12    Q     During that time --

 13                 THE COURT:    Of what year, Mr. Parker?

 14                 THE WITNESS:    I'm sorry, sir.       February 27 of 2014.

 15    Q     During that time, did you take part in preparing any

 16    documents that would be presented to investors?

 17    A     Yes, I did.

 18                 MR. SHROYER:    If I could show just to the witness.

 19    Q     Do you recognize this document?

 20    A     Not by the size that's showing up on the screen.

 21    Q     It is zoomed in a bit.

 22                 Does that help you recognize this document?

 23    A     Yes.    I believe I played a part in putting that together.

 24                 MR. BINI:    Your Honor, I'm going to object to

 25    relevance now to 3500-DP-8.

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 162 of 243 PageID #: 6000
                             PARKER - DIRECT - SHROYER                  3166

  1                THE COURT:    I concur.

  2                MR. SHROYER:     Your Honor, this document is going

  3    to -- I believe that the testimony will show that there were

  4    revenue projections, contracts that were being contemplated by

  5    the company, by the insiders in the company, by the CEO that

  6    show --

  7                THE COURT:    If you want to ask him -- the best

  8    evidence of what he found is what he's going to tell you.

  9                MR. SHROYER:     Okay, your Honor.

 10                At this point, based on this testimony, I would ask

 11    that 3500-DP-8 be moved into evidence?

 12                MR. BINI:    Objection, relevance.

 13                THE COURT:    Sustained.

 14    Q     Mr. Parker, did you --

 15                THE COURT:    Do you want to talk to me at sidebar,

 16    Mr. Shroyer?

 17                MR. SHROYER:     Yes, your Honor.

 18                (Continued on the next page.)

 19

 20

 21

 22

 23

 24

 25

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 163 of 243 PageID #: 6001
                                        SIDEBAR                         3167

  1                (The following occurred at sidebar.)

  2                MR. SHROYER:     Your Honor, this document --

  3                THE COURT:    Why do you think it's relevant?        To

  4    what?

  5                MR. SHROYER:     A large portion of the Government's

  6    case is based on the proposition that these businesses aren't

  7    real businesses, that they're empty shells, they never had any

  8    value, and, A, this witness is on the stand to show that

  9    that's not true, and, B, he can also help to show that even if

 10    the Government's proposition is true, that there were steps

 11    taken by the company insiders to hide that fact not just from

 12    the public but individuals on the outside, such as

 13    Mr. Discala.

 14                THE COURT:    The "shell."

 15                MR. SHROYER:     They made the argument -- I shouldn't

 16    use the word "shell," that these companies after they went

 17    through the reverse merger --

 18                MR. BINI:    This wasn't a reference merger.        It's

 19    intellectual property purchase.

 20                MR. SHROYER:     Semantics.

 21                That these companies, after they came out of the

 22    transactions that turn them into public entities, that those

 23    entities, Cubed, CodeSmart, the Staffing Group, were not real

 24    companies.     Now, Mr. Parker has already demonstrated to

 25    whatever extent that that's not true, that there was a real

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 164 of 243 PageID #: 6002
                                         SIDEBAR                        3168

  1    company with a real product doing a real business.

  2                Now, this next portion of testimony will demonstrate

  3    that even if that was true, that there were steps taken by the

  4    insiders, the CEO of the company and the people who were based

  5    in Las Vegas, to hide the fact that these were empty companies

  6    from individuals on the outside, such as Mr. Discala.

  7                MR. BINI:    Your Honor, the Government has not argued

  8    that Crackpot is not a real company.         We've argued that

  9    Northwest Resources had fake shareholders that were used and

 10    then became Cubed fake shareholders so that the conspirators

 11    had complete control of the stock because of this market

 12    manipulation.     That was the focus of the inquiry and facts.

 13                THE COURT:    As I understood the proof, there's never

 14    been a question in the Government's case that that application

 15    has potential.

 16                MR. SHROYER:     There's certainly been argument that

 17    the company was overvalued and that the stock price --

 18                THE COURT:    We're not getting into value.        We're not

 19    getting into value.      We're not going to have a mini on the

 20    value of the Cubed.

 21                MR. SHROYER:     Understood.

 22                THE COURT:    Okay.

 23                MR. SHROYER:     Thank you.

 24                THE COURT:    That's why I was surprised that the

 25    first document wasn't objected to.

                                 LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 165 of 243 PageID #: 6003
                                        SIDEBAR                         3169

  1                MR. BINI:    I should have objected to that.        Sorry,

  2    your Honor.

  3

  4                (Continued on the next page.)

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 166 of 243 PageID #: 6004
                             PARKER - DIRECT - SHROYER                  3170

  1                 (Sidebar ends; in open court.)

  2    BY MR. SHROYER:

  3    Q     Did you play any part in creating revenue projections for

  4    Cubed?

  5    A     Yes, I did.

  6    Q     And to your knowledge, did Mr. Discala play any part in

  7    creating revenue projections for Cubed?

  8    A     Creating revenue projections?        No.

  9    Q     Shifting gears just a little bit, when you first started

 10    at Cubed, to your knowledge, was there anybody at the company

 11    who was overseeing the financials of the company?

 12    A     To my knowledge, no.

 13    Q     At some point, did that change?

 14    A     Yes.

 15    Q     And who was the individual who was brought in to oversee

 16    the financials of the company, if you know?

 17    A     Yes, I do.    The person -- I'm trying to stick to what

 18    I -- just what I know.

 19                 The person that was actually selected to come in and

 20    handle the day-to-day financials, her name was Celeste Jolie

 21    (phonetic).

 22    Q     And it was -- as you sit here now, sir, do you know the

 23    impetus for bringing that individual into the company?

 24                 Why was she brought in?

 25    A     She was brought in because she was a friend of Steve

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 167 of 243 PageID #: 6005
                             PARKER - DIRECT - SHROYER                  3171

  1    White.

  2    Q     Now, did there come a time that you left the company?

  3    A     Yes.

  4    Q     And why did you leave the company?

  5    A     I left the company because I felt that -- I felt that

  6    they -- I felt that they could not --

  7    Q     I don't mean to cut you off.

  8                 Could you just define "they"?

  9    A     Yes.    I thought that I could not work with the Whites or

 10    their group in Las Vegas.

 11    Q     And why was that?

 12    A     I felt that they were dishonest.

 13    Q     Mr. Parker, when you left the company, did you have any

 14    chance or did you tell AJ Discala about your feelings about

 15    the way the company was being run internally?

 16    A     No.

 17    Q     And, sir, how many times, if at all, have you met

 18    Mr. Discala?

 19    A     I met Mr. Discala by -- in a phone conference, I believe,

 20    before I -- when the product was being introduced.            He was on

 21    a phone conference.      And I met him I believe one time at the

 22    Downtown Grand when everybody was coming in for, like, a

 23    product launch meeting.

 24    Q     Is it fair to say you don't have a personal relationship

 25    with Mr. Discala?

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 168 of 243 PageID #: 6006
                                 PARKER - CROSS - BINI                  3172

  1    A     No, I do not.

  2                 MR. SHROYER:    Thank you.    Nothing further.

  3                 THE COURT:    Who is handling for the Government?

  4                 MR. BINI:    Mr. Bini for the Government.

  5                 THE COURT:    Okay, Mr. Bini.

  6    CROSS-EXAMINATION

  7    CROSS-EXAMINATION

  8    BY MR. BINI:

  9    Q     Mr. Parker, you worked for Crackpot from, if I understand

 10    it, sometime in 2013 until was it February 27, 2014?

 11    A     I believe it was February 27, 2014, yes.          I believe, as I

 12    recall, sir, I made a verbal agreement with Steve White on

 13    November 24 of 2013 to start the following week and then I

 14    ended up officially leaving February 27.

 15    Q     Okay.    And you were paid as a 1099.        You were a

 16    contractor.

 17    A     Yes, sir.

 18    Q     But Max Khan had brought you in; is that right?

 19    A     Yes.

 20    Q     And how much were you paid, approximately, during that

 21    period?

 22    A     I was paid by the Cube.       I was paid $6,000 a month.

 23    Q     And you testified earlier you had a background in law

 24    enforcement, right?

 25    A     Yes.

                                  LAM     OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 169 of 243 PageID #: 6007
                                PARKER - CROSS - BINI                   3173

  1    Q     In fact, you had some background in white collar crime,

  2    right?

  3    A     Yes, sir.

  4    Q     And did you come across pump and dumps in your training

  5    as a police officer in white collar crime?

  6    A     You know, no.     Most of the white collar crime training,

  7    it was kind of before that time period.

  8    Q     Okay.    But fair to say, sir, you really know nothing

  9    about the trading of Cubed, right?

 10    A     That is correct.      Nothing at all.

 11    Q     In fact, when the defense first contacted you, that's why

 12    you told them you're not sure you'd be a good witness in this

 13    case, right?

 14    A     That is correct.

 15    Q     And, sir, you don't know anything about Northwest

 16    Resources, right?

 17    A     The original Cubed company?        No.

 18    Q     And you don't know about the 30 shareholders that

 19    controlled all the free-trading shares of that company, right?

 20    A     No, I do not.

 21    Q     And you don't know about the 30 or so shareholders who

 22    control all the free-trading shares of Cubed, correct?

 23    A     True.

 24    Q     Fair to say you really know nothing about the facts in

 25    this case?

                                 LAM      OCR         RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 170 of 243 PageID #: 6008
                                PARKER - CROSS - BINI                   3174

  1                MR. SHROYER:     Objection, your Honor.

  2                THE COURT:    Sustained.

  3    Q     Sir, you haven't heard any of the evidence that's been

  4    presented to this jury, right?

  5                MR. SHROYER:     Objection, your Honor.

  6                THE COURT:    Overruled.

  7    Q     That means you're allowed to answer.

  8    A     Sorry, I don't hear well.

  9    Q     I'll ask again.     You don't know any of the evidence

 10    that's been presented to this jury in this case, correct?

 11    A     That is correct.

 12                MR. BINI:    No further questions.

 13                THE COURT:    Any cross by Ms. Cane?

 14                MR. RIOPELLE:       No, your Honor.

 15                THE COURT:    No further redirect.

 16                MR. ROSS:    Your Honor, at this time, we'll call --

 17                THE COURT:    Mr. Parker, you're excused.        Thank you

 18    very much.     Safe trip back to Las Vegas.

 19                THE WITNESS:     Thank you.

 20                Your Honor, should I leave this here?

 21                THE COURT:    You can leave it there.       Mr. Shroyer

 22    will pick it up.

 23                (Witness sworn.)

 24                THE COURTROOM DEPUTY:         Please state your first and

 25    last name.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 171 of 243 PageID #: 6009
                                PARKER - CROSS - BINI                   3175

  1                THE WITNESS:     George Eric Engstrom, G-E-O-R-G-E

  2    E-R-I-C    E-N-G-S-T-R-O-M.

  3                THE COURTROOM DEPUTY:        Thank you.   Have a seat,

  4    please.

  5                THE COURT:    Mr. Shroyer.

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 172 of 243 PageID #: 6010
                            ENGSTROM - DIRECT - SHROYER                 3176

  1                (Witness takes the witness stand.)

  2    ERIC ENGSTROM,

  3          called by the defense, having been first duly sworn,

  4          was examined and testified as follows:

  5    DIRECT EXAMINATION

  6    DIRECT EXAMINATION

  7    BY MR. SHROYER:

  8    Q     Good afternoon, Mr. Engstrom.

  9    A     Good afternoon.

 10    Q     Mr. Engstrom, can I ask you, what's your educational

 11    background?

 12    A     Certainly.    I graduated from high school when I was 16

 13    from a Baptist Christian school.         I then went to a community

 14    college for a year before I graduated with a general studies

 15    degree.    And from there, I went to a university in pursuit of

 16    a bachelor's degree but I dropped out.          I transferred as a

 17    junior and I dropped out midway through my junior year because

 18    I was making more money in my profession than my instructors

 19    were.

 20                THE COURT:    That's a safe commentary about our

 21    society, I think.

 22                THE WITNESS:     It was still probably a mistake, your

 23    Honor.

 24    Q     Mr. Engstrom, can you describe for us your professional

 25    background?

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 173 of 243 PageID #: 6011
                            ENGSTROM - DIRECT - SHROYER                 3177

  1    A     Yes.    After leaving college I worked in Eastern

  2    Washington mostly as a software contractor, and then I was

  3    recruited to Western Washington, which would be the Seattle

  4    area; actually Redmond, but you might as well think of it as

  5    Seattle.     I turned down a job from Microsoft, who had

  6    recruited me to come there because they offered me stock

  7    options in lieu of $3,000 of extra salary.          That was the first

  8    time I lost lots of money by not taking stock options.

  9                 Two and a half years later, they offered me a job

 10    again and I took it, as an evangelist, because they wanted

 11    somebody who could write code and, in their words, had a

 12    personality.     I'm not sure how to take that either.         But one

 13    thing led to another, and I ended up co-inventing a thing

 14    called Direct X, which turned into the Xbox and now is the

 15    technology behind HoloLens.        So, myself and two other

 16    individuals made that from the beginning.

 17                 As a result of that success, I was put in charge of

 18    what was called at the time multimedia at Microsoft.            You

 19    would probably think of that mostly as DVD playback on

 20    Windows.     I was the person that thought that people would want

 21    to watch movies on planes.       I know that sounds kind of amazing

 22    today that anyone thought that was heretical.           I made a

 23    browser from there that would allow you to do NFL-style visual

 24    effects on the web in 1998.

 25                 That led me to -- well, it was called Netscape

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 174 of 243 PageID #: 6012
                            ENGSTROM - DIRECT - SHROYER                 3178

  1    Killer, and that was the anti-trust trial time.           So, between

  2    that and wanting to make sure that any movie you had could

  3    play on your PC, I wasn't -- "invited" would be the word I

  4    would use, to become a witness for Microsoft in the anti-trust

  5    trial.

  6                MS. JONES:    Objection, relevance.

  7                THE COURT:    Just giving his background.

  8    A     So, I quit Microsoft largely after that.          I did some due

  9    diligence for Microsoft.        Probably the one you'd know the most

 10    is Hotmail, and I was responsible for stopping a $3 billion

 11    acquisition that Mr. Steve Ballmer, the CEO, still thanks me

 12    for today.

 13                I then started several companies, but the one that I

 14    think is most interesting is the Wildseed company, which was

 15    the first consumer-based smartphone.         It was designed to be

 16    entertaining more than just a phone that got your e-mail.

 17    That was in 2000.

 18                We sold the company to AOL in 2005 for about

 19    $280 million.

 20                I then went back into the -- I was SVP at AOL for a

 21    couple of years and then rejoined Microsoft in 2009, after the

 22    2008 conditions in the market left there no -- there was no

 23    venture capital to fund start-up companies.

 24                And since leaving Microsoft in 2014, I have been

 25    building internet of things, technologies, for my various

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 175 of 243 PageID #: 6013
                            ENGSTROM - DIRECT - SHROYER                 3179

  1    companies.

  2

  3                (Continued on next page.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 176 of 243 PageID #: 6014
                            ENGSTROM - DIRECT - SHROYER                 3180

  1    CONTINUED DIRECT EXAMINATION

  2    BY MR. SHROYER:

  3    Q     Okay.    And at some point around that time that you

  4    mentioned you stopped working for Microsoft, maybe a bit

  5    earlier, did you become aware of a company known as Scanbuy?

  6    A     Yes.    I need to pop back a little back.        The CEO was Mike

  7    Wehrs at the time.      Mike Wehrs I knew from Microsoft.        He was

  8    also an associate partner of the company that invested

  9    Wildseed.     And I had subsequently hired him when I was at AOL

 10    to help me with mobile marketing, that was his expertise.               He

 11    eventually became the president, I think, of the mobile

 12    marketing association.

 13                 I needed some technology that Scanbuy had, mostly

 14    for my wife's company, so I called Mr. Wehrs and asked him if

 15    he would help me.      He said yes.    So we started talking about

 16    that.

 17                 And I subsequently changed groups at Microsoft, this

 18    was while I was at Microsoft, and ended up with a technology

 19    called Microsoft hag (ph), which was a scanning technology

 20    different from bar codes and QR codes.          Microsoft research had

 21    invented it and no longer wanted it, but we had critical

 22    corporate customers who relied on it.         Mike Wehrs and I worked

 23    out a deal where Microsoft would have transfer it to him if he

 24    would agree to take care of those customers.           And in exchange

 25    for that, I became an adviser on -- not an adviser, I need to

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 177 of 243 PageID #: 6015
                            ENGSTROM - DIRECT - SHROYER                 3181

  1    be very accurate -- I was a board observer in my capacity as a

  2    Microsoft general manager.

  3    Q     Approximately when was that that you took on that role

  4    with Scanbuy?

  5    A     2013, it might have been as early as the fall of 2012.

  6    It didn't seem very significant at the time, I'm sorry.

  7    Q     Did there come a time through your involvement with

  8    Scanbuy that you met an individual named AJ Discala?

  9    A     Yes.   Mr. Wehrs said I should meet AJ who was helping him

 10    put together a funding rep.        I was invited by Mr. Wehrs to

 11    dinner with Mr. Discala.       And there were three or four other

 12    gentlemen, I'm terrible with names and I'm face-blank, please

 13    forgive me.     One of them was a Ford trustee, that's the only

 14    thing I remember about the other four.

 15    Q     Did you learn of a company called Cubed?

 16    A     I did.    Mr. Wehrs knew about Cubed.       And perhaps that was

 17    the reason he brought me to dinner, as much as anything.             The

 18    browser I spoke of in 1998 was a 3D powered browser that did

 19    things very much like the Cube did.         We have a much larger

 20    development team, so it did more things than that, but it had

 21    a lot of web-based 3D graphical user interfaces.           AJ said,

 22    Wow, you know something about that.         And I said, I know a lot

 23    about 3D.

 24                 MS. JONES:   Objection.

 25                 THE COURT:   Sustained.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 178 of 243 PageID #: 6016
                            ENGSTROM - DIRECT - SHROYER                 3182

  1    Q     Leave out things that other people said.

  2    A     I'm sorry.

  3    Q     Did there come a time that you became involved with the

  4    company known as Cubed?

  5    A     Yes.   As a result of that dinner, I was asked to do some

  6    due diligence.

  7    Q     And did you do that due diligence?

  8    A     I flew to Las Vegas and met with the team.          And let's

  9    see, in that process I met Steve White, his son, a man named

 10    JT, and his brother, and an attorney named Kyleen Cane helped

 11    me with all the MBAs and et cetera, stuff I'm supposed to sign

 12    before I look at a company.

 13    Q     Did you have a chance to review the product?

 14    A     I did, and the team.

 15    Q     And what was your feeling about the company after those

 16    meetings?

 17    A     My feeling was that the team was green, but that was an

 18    easy problem to solve.       That's something I do all the time.

 19    Their passion for their product and the user interface inside

 20    was quite exciting, especially from my experience in mobile.

 21    One of the most interesting things is phone numbers are unlike

 22    static, unlike URLs, everyone can say whatever they want about

 23    you on your phone number --

 24                 MS. JONES:   Objection.     Relevance.

 25                 THE COURT:   I'm going to allow that answer.        Move

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 179 of 243 PageID #: 6017
                          E. ENGSTROM - CROSS - MS. JONES                3183

  1    on, Mr. Shroyer.

  2    BY MR. SHROYER

  3    Q     How long did your engagement with Cubed last?

  4    A     All day, and then I subsequently wrote a report.

  5    Q     And based on your interaction with Cubed was there any

  6    potential for synthesis these or any deal with the company

  7    that you were involved in before Scanbuy?

  8    A     Yes.   It was my understanding that Scanbuy and the Cubed

  9    were interested in doing something together.           It is my

 10    understanding that the number of installed users, installed

 11    applicants, that Scanbuy had and their number of active users,

 12    if they could drive up the engagement, would have been worth a

 13    substantial amount of money.

 14    Q     Was there some potential benefit that Cubed would have

 15    had for standby and Scanbuy may have had for Cubed?

 16                 MS. JONES:   Objection.     Relevance.

 17                 THE COURT:   Sustained.

 18                 MR. SHROYER:    Nothing further, your Honor.

 19                 THE COURT:   I guess, Ms. Jones.

 20                 MS. JONES:   Yes, your Honor.

 21                 THE COURT:   You may inquire.

 22                 MS. JONES:   Thank you, your Honor.

 23    CROSS-EXAMINATION

 24    BY MS. JONES:

 25    Q     Good afternoon, Mr. Engstrom.        So is it accurate to say

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 180 of 243 PageID #: 6018
                          E. ENGSTROM - CROSS - MS. JONES               3184

  1    you met Mr. Discala for the first time in or about May 2014?

  2    A     I met him at the dinner, that may have been May or June,

  3    sorry, but yes.

  4    Q     At that time what were you doing for a job?

  5    A     I was interviewing.      I was trying to decide at the moment

  6    whether I should go back into start ups, I was actually

  7    interviewing Bloomberg at the time.

  8    Q     So you may have met Mr. Discala you said in May or June

  9    of 2014?

 10    A     Yes.

 11    Q     And isn't it correct that by June of 2014 you were

 12    referring to Mr. Discala as your new partner in an e-mail to

 13    Ted Stockwell?

 14    A     Probably.

 15    Q     And isn't it true that you indicated to Mr. Stockwell

 16    that Mr. Discala was going to help you with your Microsoft

 17    situation, correct?

 18    A     He did say that, yes.

 19    Q     And that situation was that Microsoft had fired both you

 20    and Mr. Stockwell at the end of 2013, correct?

 21    A     Actually they fired me on January 15, 2014; but no reason

 22    to quibble.

 23    Q     And by early July 2014, your opinion expressed in an

 24    e-mail was that Mr. Discala and Mr. Wexler were great men and

 25    you were pleased to be dealing with them?

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 181 of 243 PageID #: 6019
                          E. ENGSTROM - CROSS - MS. JONES               3185

  1    A     That was absolutely my impression at the time, yes.

  2    Q     By July of 2014 Mr. Discala is trying to get you on the

  3    Board of Cubed, correct?

  4    A     Yes, and Scanbuy.

  5    Q     Mr. Discala offered you stock options to be on the board

  6    of Cubed?

  7    A     Yes, that is normal for me.

  8    Q     Do you know if these were stock options for free-trading

  9    stock or restricted stock?

 10    A     So to be pedantic, in my world restricted stock would

 11    mean that I actually got the shares.         And when I heard stock

 12    options, that would be like what I got at Microsoft, which was

 13    an option to buy in the future at the strike price that they

 14    were branded at.      The difference being restricted stock is

 15    granted at a price of zero.

 16    Q     So what was your understanding as to what you would get

 17    if you went on the board of Cubed?

 18    A     He used the word options, so I took it as my strike price

 19    at the time.

 20    Q     That you would be able to buy unrestricted stock at a

 21    strike price?

 22    A     Over a vesting schedule in the future.

 23    Q     Had you negotiated the amount of stock options you were

 24    going to get?

 25    A     No.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 182 of 243 PageID #: 6020
                          E. ENGSTROM - CROSS - MS. JONES               3186

  1    Q     Had you negotiated the strike price?

  2    A     The strike price is never negotiated.         In my -- I don't

  3    know, I can't say never.       Strike prices for options are

  4    generally some day in the future the market is at.            In my

  5    case, it was October 1st, 1991, for Microsoft.

  6    Q     Isn't it correct that in the middle of approximately

  7    middle July 2014 you traveled to Connecticut and spent the

  8    night at Mr. Discala's house?

  9    A     Yes, because the hotel situation in the town he lives in

 10    is terrible.     I arrived at midnight.

 11    Q     Because you had a meeting planned with Mr. Discala,

 12    correct?

 13    A     Yes.

 14    Q     This was within days of Mr. Discala being arrested,

 15    correct?

 16    A     I'm not sure which side of the days it was.          But I'm not

 17    disputing that I saw him very soon before and after he was

 18    arrested.

 19    Q     When Mr. Discala was arrested, you had known him for

 20    maybe six weeks?

 21    A     Yes.

 22    Q     And after Mr. Discala was arrested, you served as the

 23    interim CEO of Omni View?

 24    A     Yes.   In an attempt to -- everyone was afraid --

 25    Q     Mr. Engstrom, it's a yes or no question.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 183 of 243 PageID #: 6021
                          E. ENGSTROM - CROSS - MS. JONES               3187

  1    A     Well, I feel like it requires some explanation.           Because

  2    I wasn't just the interim CEO, it was limited specifically to

  3    doing things necessary to get the investors' cash back.             I

  4    couldn't do anything else for Omni View, only work to get

  5    their cash back.      Because no one would touch the cash.         And

  6    those investors should have gotten the money back, and they

  7    got their money back.

  8    Q     You're talking about Scanbuy investors?

  9    A     Yes.

 10    Q     Not Cubed?

 11    A     I had nothing to do with Cubed investors.

 12    Q     And not all Scanbuy investors got their money, correct?

 13    A     That is correct.      Some of them refused take their money

 14    back.    And others I couldn't get it back because the

 15    Government took it back in a civil forfeiture.

 16    Q     There wasn't money to pay the investors back, is that

 17    what you're saying?

 18    A     One set of investors -- there are three sets.           One set of

 19    investors got three-and-a-half million dollar for them to take

 20    back.    Another set chose to leave their money in Scanbuy

 21    because they were already invested in Scanbuy.           The third set

 22    didn't get the money back because the Government took it in a

 23    civil forfeiture.

 24    Q     From Omni View.

 25    A     Yes, that's where the money was sent to, to go to

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 184 of 243 PageID #: 6022
                          E. ENGSTROM - CROSS - MS. JONES               3188

  1    Scanbuy.

  2    Q     Mr. Engstrom, you also had been the CTO of Dounya

  3    Discala's company, bevRage, correct?

  4    A     I'm -- one of the things Circle does is it provides a CTO

  5    as a service.     So yes, I was the CTO in the form of a service

  6    to, not really Dounya, Dounya Discala was -- it's a Loeb

  7    Enterprise Company.       I still work for them.      They changed the

  8    name to 3x3 Insights.

  9    Q     You refer to them, the Discalas, as your virtual family,

 10    correct?

 11    A     Yes.

 12    Q     You're here to help Mr. Discala, correct?

 13    A     I'm here to tell the truth, ma'am.

 14    Q     And you had no involvement in any of these stock trades

 15    that went on with respect to Cubed; is that correct?

 16    A     Absolutely correct.

 17    Q     And were you aware that Kyleen Cane held all the

 18    free-trading shares of Cubed?

 19    A     No, I was only aware she was counsel.

 20    Q     You're not aware of any of the evidence that's been

 21    presented to the jury in this case?

 22    A     No.

 23                 MS. JONES:    No further questions.

 24                 THE COURT:    Any cross by Mr. Riopelle?

 25                 MR. RIOPELLE:    No questions for Ms. Cane.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 185 of 243 PageID #: 6023
                          E. ENGSTROM - CROSS - MS. JONES               3189

  1                THE COURT:    Mr. Shroyer, any redirect?

  2                MR. SHROYER:     No, your Honor.

  3                THE COURT:    You're excused.     Let's see counsel at

  4    sidebar.

  5                (Whereupon, the witness was excused.)

  6                (Continued on the next page.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 186 of 243 PageID #: 6024
                                 SIDEBAR CONFERENCE                     3190

  1                MR. CHENG:    Ms. Eckhart is available, but we have

  2    revised the schedules and we just don't have the ability to

  3    the print them.     I was going to suggest we start with her

  4    first thing in the morning.        I could provide within the

  5    next -- the electronic, provide what we're going to use that's

  6    been revised.     We can just move to the jury charge conference.

  7                MS. JONES:    Why don't we get started, if we can.

  8                THE COURT:    Why don't you figure on to about 20

  9    minutes to 30 minutes?

 10                MR. CHENG:    We can go through her background.

 11                MR. HEIN:    How long do you anticipate the witness?

 12                MR. CHENG:    Taking out the schedules, say an hour

 13    maybe a little less.

 14                MS. JONES:    How many exhibits are you planning on

 15    introducing through her?

 16                MR. CHENG:    I reduced it down to, I don't recall the

 17    number, 12 to 15.

 18                MS. JONES:    Do you have print outs?

 19                MR. CHENG:    I revised them so I have don't have the

 20    ability to print, which is why I'm asking to move to tomorrow.

 21                MS. JONES:    We can start and I guess we'll do the

 22    rest tomorrow morning.

 23                THE COURT:    Why don't we do this.       Why don't you

 24    start and then when you get to the point where you you're

 25    going want to use the substantive exhibit down the road you'll

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 187 of 243 PageID #: 6025
                                 SIDEBAR CONFERENCE                     3191

  1    say, we reached a break point.

  2                (End of sidebar conference.)

  3                (Continued on the next page.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 188 of 243 PageID #: 6026
                          H. ECKHART - DIRECT - MR. CHENG               3192

  1                (In open court.)

  2                THE COURT:    Is there another witness?

  3                MR. ROSS:    Mr.   Discala is going to call Haley

  4    Eckhart.

  5                (Witness takes the witness stand.)

  6    HALEY ECKHART, called as a witness, having been first duly

  7    sworn/affirmed, was examined and testified as follows:

  8                THE WITNESS:     I do.

  9                COURTROOM DEPUTY:      State your first and last name.

 10                THE WITNESS:     Haley Eckhart, H-A-L-E-Y,

 11    E-C-K-H-A-R-T.

 12                THE COURT:    Mr. Cheng, you may inquire.

 13                MR. CHENG:    Thank you, your Honor.

 14    DIRECT EXAMINATION

 15    BY MR. CHENG:

 16    Q     Good morning.

 17    A     Good morning -- good afternoon.

 18    Q     Good afternoon.     Can you tell us what your occupation is?

 19    A     I'm a CPA and I do forensic accounting and economic

 20    damages calculations.

 21    Q     With where is your place of employment?

 22    A     I'm work at Freeman and Mills, Incorporated.           I am Vice

 23    President and a shareholder of the firm.

 24    Q     How long have you held that position?

 25    A     I've had that position since 2005, but I've been with the

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 189 of 243 PageID #: 6027
                          H. ECKHART - DIRECT - MR. CHENG               3193

  1    firm mostly since 1996, so it's going on 22 years.

  2                THE COURT:    Where what is the firm located?

  3                THE WITNESS:     In Los Angeles California.

  4    Q     Where did you work prior to that?

  5    A     I worked at Ernst & Young, also in Los Angeles,

  6    California.

  7    Q     Can you briefly describe the subject matter of your

  8    specialty?

  9    A     As I mentioned, I do forensic accounting and expert

 10    witness work.     And I work on litigation matters, both civil

 11    and criminal, for companies and individuals.           Companies as

 12    small as a sole proprietor mom-and-pop company, to Fortune 500

 13    companies, doing consulting and expert witness work.

 14    Q     What academic degrees do you hold and where and when were

 15    they obtained?

 16    A     I graduated in 1992 from the University of California at

 17    Santa Barbara.     And my degree was a Bachelor's of Arts in

 18    business economics with an emphasis in accounting.

 19    Q     Are you licensed in any fields?

 20    A     As a CPA licensed by the State of California to practice

 21    as a CPA, or Certified Public Accountant.          I'm also licensed

 22    in the state of Arizona, I had lived there for a few years.

 23    Q     How long have you held those licenses?

 24    A     My California my licensed I got that in 1997, I believe.

 25    In Arizona it's sometime in the early 2000s.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 190 of 243 PageID #: 6028
                          H. ECKHART - DIRECT - MR. CHENG               3194

  1    Q     Do you have any other credentials?

  2    A     I'm also a Certified Fraud Examiner or CFO.          That's a

  3    credential I obtained through the Certified Fraud Examiners, a

  4    world-wide organization.

  5    Q     What are the duties and functions of your current

  6    position?

  7    A     As I mentioned, I do litigation consulting and expert

  8    witness work doing forensic accounting and damage

  9    calculations.

 10    Q     Are you a member in any professional associations or

 11    organizations?

 12    A     I'm a member in the American Institute of Certified

 13    Public Accountants, AICPA.       As well as the California Society

 14    of CPAs, and the Arizona Society of CPAs.          I'm also a member

 15    of the Association of Certified Fraud Examiners.           And with the

 16    California Society of CPAs, I'm the recent past Chair of its

 17    economic damages section.

 18    Q     What type of matters do you consult on or have you

 19    consulted on?

 20    A     I've worked on matters, as I mentioned, in both civil and

 21    criminal cases.     In civil cases it could be anything from a

 22    personal injury, to a huge business interruption case for a

 23    Fortune 500 company that sustained huge losses after hurricane

 24    Katrina.    I've also done consulting work both for and working

 25    for the Government, the SEC, and the DOJ in certain criminal

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 191 of 243 PageID #: 6029
                          H. ECKHART - DIRECT - MR. CHENG               3195

  1    matters back in the early 2000s and/or middle 2000s.            And also

  2    criminal cases defending the individuals in those, I guess,

  3    stock option, back dating cases, and revenue recognition

  4    cases.

  5    Q     Have you ever testified as an expert in forensic

  6    accounting before?

  7    A     Yes, I have.

  8    Q     How many times?

  9    A     I've testified 34 times, 11 of those have been at trial.

 10                MR. CHENG:    Do you think this would be a nice time

 11    to take a brake?

 12                THE COURT:    Yes.   We've reached a break point in

 13    this examination, ladies and gentlemen.          I had ask Mr. Cheng

 14    to alert me to when we would get to that break point and he

 15    has, and I'm grateful for that.

 16                We are going to recess for the evening.          The usual

 17    recess rules apply.      And I will review them again for you.

 18    Continue to keep an open mind.        Don't discuss the case amongst

 19    yourselves or with anyone else.        Do not do over the recess

 20    period any research, electronic or otherwise, touching on

 21    anything related to the case, penalties, the issues, the

 22    names.    Do not, if you're on a social media platform, do not,

 23    you're on radio silence.       You're not to mention anything about

 24    the case, your service as a juror, that you come to the

 25    courthouse in Brooklyn, or anything that relates to directly

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 192 of 243 PageID #: 6030
                          H. ECKHART - DIRECT - MR. CHENG               3196

  1    or obliquely to the case.       And lastly, to the extent there is

  2    any media coverage, using that broad definition of media,

  3    you're to shut it out.       If it relates to this case, keep your

  4    eyes, mind, ears closed to.        I also urge you, as I do every

  5    end of day, urge you to tune out any media accounts of other

  6    proceedings for fear that you may hear something there that

  7    might confuse you as to what your responsibilities are here.

  8                All of those continued admonitions and with our

  9    continued appreciation for your sacrifice and your patience,

 10    we will bid you a pleasant evening.         We'll see you tomorrow.

 11    Return to the central jury room around 9:45 a.m. and we'll get

 12    started as close as we can.

 13                (Jury exits the courtroom.)

 14                THE COURT:    Ms. Eckhart, you may stand down.         See

 15    you tomorrow.     Take a ten-minute break.       Then we'll return and

 16    distribute the hard copies of the charge as proposed, which

 17    the clerk will mark as Court Exhibit 1.          And the proposed

 18    verdict sheet which the clerk will mark as Court Exhibit 1A.

 19                (Whereupon, the witness steps down.)

 20                (Continued next page.)

 21

 22

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 193 of 243 PageID #: 6031
                                      PROCEEDINGS                       3197

  1                THE COURTROOM DEPUTY:      All rise.

  2                Court is back in session.

  3                Counsel for both sides are present, including the

  4    defendants.

  5                THE COURT:    Okay, ready to go.

  6                MR. RIOPELLE:     Yes, Judge.    Because this is a

  7    conference that deals with the charge and legal matters, I've

  8    discussed with my client whether she would like to be excused,

  9    and I think she can be excused under the rules, and I'd ask

 10    that she be excused from the conference.

 11                THE COURT:    I absolutely agree, particularly with

 12    the laryngitis.

 13                MR. RIOPELLE:     Thank you, Your Honor.

 14                THE COURT:    That applies to you, too, Mr. Discala.

 15    It's up to you.

 16                Okay.   You can be seated.       What we're going to do is

 17    we're just going to go -- first we deal with the charge as

 18    proposed, and to the extent that there's something else, by

 19    the time we get to the end of the first part of the process

 20    that has to be attended to, then we go to that.

 21                Now what is the first part of the process?          We will

 22    go from front to back and without celebration or celebrity

 23    side of the courthouse, whatever, whoever's got the first

 24    objection on the lowest page, that's where we go, and then

 25    we'll go to the next lowest page objection and we'll go from

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 194 of 243 PageID #: 6032
                                      PROCEEDINGS                       3198

  1    there.

  2                Just sing out if you an objection.

  3                MR. RIOPELLE:     Yes.

  4                And, Your Honor, I will note that I had submitted

  5    written proposals to the Court, which I see some of which are

  6    incorporated, some of which are not.         I have gone back to

  7    those proposals, compared them to what we have here.            And so

  8    I'm ready to yodel about those.

  9                THE COURT:    Yes.   So there was some minor

 10    modifications from the exposure draft, so it's not like some

 11    of your suggestions were incorporated into this draft that we

 12    actually are holding the charge conference on.

 13                MR. RIOPELLE:     Right.

 14                MR. BINI:    Your Honor, Mark Bini for the government.

 15                One note that I did not submit and I should have

 16    submitted, but in reviewing ECF 601, I notice that there is no

 17    aiding and abetting charge.

 18                We had requested that because our substantive

 19    counts, counts now Three through Ten, all charge 18 U.S.C. 2,

 20    the aiding and abetting statute.         So that's government's

 21    request number seven in ECF 541 where we ask for the standard

 22    aiding and abetting charges.

 23                So I'll just -- I guess when we get to after Count

 24    Three, the first substantive count, I'll just note it at that

 25    point.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 195 of 243 PageID #: 6033
                                      PROCEEDINGS                       3199

  1                THE COURT:    Okay.    I always charge the Sands anyway.

  2                MR. BINI:    Thank you, Judge.

  3                THE COURT:    But who has the lowest page of

  4    objection?

  5                What's your lowest page on the government side?

  6                MR. BINI:    So we would take aiding and abetting.

  7                THE COURT:    No, no, I mean with respect to the

  8    charge as proposed, anything that's already in it, what's your

  9    lowest page?

 10                MR. BINI:    We have no objections, Your Honor.

 11                Oh, I'm sorry, I apologize.       We actually do have a

 12    couple of things where Mr. Riopelle has raised where we don't

 13    disagree with the instructions that don't apply.

 14                MR. RIOPELLE:     I was going to say my first objection

 15    is on page 29.

 16                THE COURT:    Anybody lower than 29?

 17                MR. RIOPELLE:     Anybody beat 29?

 18                THE COURT:    Sounds like 29 it is.

 19                MR. CHENG:    Come on down.

 20                THE COURT:    Do you have something before 29?

 21                MR. BINI:    No, I don't.

 22                THE COURT:    Let's everybody start at 29.

 23                MR. RIOPELLE:     Your Honor, I had proposed at the end

 24    of this charge the following language, which I think in

 25    fairness should be included as follows:

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 196 of 243 PageID #: 6034
                                      PROCEEDINGS                       3200

  1                "In addition, I remind you that the government did

  2    not play all of the wiretaps that were intercepted in the

  3    case, and they played only excerpts from some of the wiretaps

  4    that it did play.      The law does not allow the defendants to

  5    play wiretaps or excerpts from wiretaps, however, the law does

  6    permit the defendants to argue that the wiretaps were played

  7    by the government are insufficient to establish their guilt

  8    beyond a reasonable doubt, and you may consider whether the

  9    government has played all of the wiretaps, or produced all of

 10    the text messages on a particular subject when deciding

 11    whether the government has proven a particular defendant's

 12    guilt beyond a reasonable doubt."

 13                I think, Your Honor, in fairness that language

 14    should be included.      I note that you did not include it.         I

 15    will expect that you will adhere to that ruling.

 16                THE COURT:    Well, let me hear from the government.

 17                MR. RIOPELLE:     But I've made my objection.

 18                MR. BINI:    Your Honor, the government does object to

 19    that additional language because it's in direct conflict with

 20    no specific investigative techniques are required and that not

 21    all evidence need be produced.        And so the government would

 22    request the instruction that Your Honor has proposed.

 23                THE COURT:    And, Mr. Riopelle, you didn't, I don't

 24    recall and refresh me, you didn't have a Sands site for the

 25    language, correct?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 197 of 243 PageID #: 6035
                                      PROCEEDINGS                       3201

  1                MR. RIOPELLE:     That is correct.

  2                Your Honor, the reason I think it is fair to include

  3    some kind of language like this, is that, as the Court knows

  4    from our first in limine motion, we were desperate to play

  5    some of the wiretaps that the government did not want played.

  6                You know, I recognize that as a general matter the

  7    hearsay rule does not allow the defendants to offer this

  8    evidence, and it does seem unfair to me to keep the fact that

  9    the defense cannot offer this evidence from the jury.

 10                The jury knows because they've heard it testified to

 11    that there were thousands of calls intercepted and yet they've

 12    heard only a couple of dozen here and they've heard only

 13    excerpts from the calls.

 14                I do not -- you know, I'm afraid that if the

 15    government -- if the jury is not told that the defendants

 16    cannot offer this evidence, that they will shift the burden to

 17    us and hold us responsible for not offering that evidence.

 18                And so for that reason, I think it's only fair to

 19    instruct them that you can't do it.

 20                THE COURT:    You have your exception, of course,

 21    Mr. Riopelle, but my charges, if anything, I know that the

 22    government mudders I'm sure across the street of the number of

 23    times I tell the jury that the defendant has absolutely no

 24    burden.

 25                MR. RIOPELLE:     Yes.   And I thank you for that,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 198 of 243 PageID #: 6036
                                      PROCEEDINGS                       3202

  1    Judge.

  2                THE COURT:    After page 29.

  3                MR. RIOPELLE:     My next objection is on 31.

  4                THE COURT:    Okay, you have to make your record.

  5                MR. RIOPELLE:     Well, you know, I did note --

  6                THE COURT:    And it's good for the court reporter.

  7    Gives her more pages.

  8                MR. RIOPELLE:     31, I think the charts and summaries

  9    not admitted as evidence is not applicable in this case,

 10    Judge.    The charts and summaries that the Court has are all

 11    admitted as evidence.

 12                THE COURT:    That was my recollection as well.

 13                MR. BINI:    Yes, Your Honor, the government agrees.

 14                MR. RIOPELLE:     So we can take that out?       It's one

 15    less thing to do, Judge.

 16                THE COURT:    Yes.   Again, remember which sometimes if

 17    you put "if applicable" probably should have an if applicable

 18    there.    In my mind, I didn't want to trust my mind.

 19                MR. RIOPELLE:     Exactly.

 20                THE COURT:    That was my recollection as well.         If

 21    it's easier to take it out than to try to put it in, I guess

 22    we're going to find out in spades here, when we have to inject

 23    the aiding and abetting one.        Much easier to be over inclusive

 24    in the first round.

 25                MR. RIOPELLE:     Agreed, Your Honor.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 199 of 243 PageID #: 6037
                                      PROCEEDINGS                       3203

  1                MR. BINI:    Page 67 is my next --

  2                MR. RIOPELLE:     I'm at 43.

  3                MR. BINI:    Okay.

  4                MR. RIOPELLE:     I'm running at the score now, Judge.

  5                THE COURT:    That's okay.

  6                You know they get you in the playoffs.

  7                MR. RIOPELLE:     On page 43, the grammarian in the

  8    proposes is that the words "he or she is" be substituted for

  9    "they are presumed to be innocent," because I think you have a

 10    bad verb agreement there in the charge.

 11                THE COURT:    That's probably makes sense.

 12                MR. BINI:    No objection from the government, Your

 13    Honor.

 14                THE COURT:    Evan is the scrivener, so he's going to

 15    make this all...

 16                We try to catch -- a couple of those I caught

 17    myself.

 18                MR. RIOPELLE:     Well, you know, I taught grammar at

 19    one point.

 20                THE COURT:    Wow.   Does anybody teach grammar today?

 21                MR. RIOPELLE:     Yeah, I used to be able to diagram a

 22    sentence.

 23                THE COURT:    You have to be on Medicare to know what

 24    that means.

 25                MR. RIOPELLE:     Or if you went to Catholic school.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 200 of 243 PageID #: 6038
                                      PROCEEDINGS                       3204

  1                THE COURT:    I went to public school.

  2                MR. RIOPELLE:     I did time.

  3                MR. BOWMAN:     Your Honor, page 43, I wonder if the

  4    Court would consider saying "because he and she are presumed

  5    to be innocent."      We don't we can speak in the abstract.

  6                THE COURT:    I'm listening.     This is Mr. Bowman's

  7    amendment.

  8                MR. BOWMAN:     It's a small point but...

  9                THE COURT:    Anybody have a problem with it?

 10                MR. RIOPELLE:     Give me that one, again, Mr. Bowman?

 11                MR. BOWMAN:     "Because he and she are presumed to be

 12    innocent."

 13                MR. RIOPELLE:     Yes, I have no problem with that.

 14                MR. BINI:    No objection from the government, Your

 15    Honor.

 16                THE COURT:    Okay.    Done.

 17                MR. RIOPELLE:     That takes us to 46.

 18                THE COURT:    Okay.

 19                MR. RIOPELLE:     Your Honor, where I propose that we

 20    add language to the sentence about one third down the page

 21    that ends with the word "information."          This is about specific

 22    investigative techniques are not required.

 23                Where you say "the government need not utilize

 24    specific investigative techniques or exhaustively pursue every

 25    piece of information," I would add a comma and then insert the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 201 of 243 PageID #: 6039
                                      PROCEEDINGS                       3205

  1    language "or call every witness that was interviewed, or play

  2    every call that was recorded, or admit every text message

  3    seized, period."

  4                That sort of draws the jury's attention to specific

  5    evidence in this case, and that was why I thought it would be

  6    useful.

  7                THE COURT:    The government?

  8                MR. BINI:    We prefer it as proposed.       I think this

  9    is the Sands, and I'm just looking to see.

 10                THE COURT:    I usually adhere very closely to Sands.

 11    Very, very rarely do I deviate, but sometimes when all counsel

 12    in a particular case think a slight modification is

 13    appropriate, I yield to that.

 14                MR. RIOPELLE:     The modification here was simply

 15    meant to draw the jury's attention to some of the facts that

 16    they have heard in the case, and what some of the evidence

 17    that is really key to the case.

 18                THE COURT:    The government?

 19                MR. BINI:    Your Honor, the government believes this

 20    excess verbiage in what I know is going to be a long reading

 21    for your clerk, and I think it's captured in the Sands

 22    instruction, so we would ask for a Sands instruction.

 23                MR. RIOPELLE:     I'm being accused of excess verbiage.

 24                THE COURT:    Shocked.    By the inspector of the ever

 25    like.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 202 of 243 PageID #: 6040
                                      PROCEEDINGS                       3206

  1                Well, as I say I usually adhere to Sands, and once I

  2    get some yield...      It covers what you're concerned about, and

  3    that's why I'm going to yield.

  4                MR. RIOPELLE:     I think you have the general in the

  5    charge as drafted, and I want to be a little more specific.

  6                THE COURT:    Yes, I hear you.

  7                MR. RIOPELLE:     Okay.   My next one is on 52 of the

  8    Court as proposed charge.

  9                The Court had listed seven items that the jury might

 10    wish to consider in determining the credibility of the

 11    witnesses that it saw.

 12                I had proposed the addition of a eighth paragraph,

 13    which reads as follows, paragraph 8:

 14                "Did the witness tell a falsehood to a law

 15    enforcement agent about matters relevant to this case when the

 16    witness was interviewed?"

 17                We had a lot of testimony from witnesses in this

 18    case, Your Honor, who admitted or testified that they told a

 19    lot of lies to law enforcement agents when they were first

 20    interviewed.

 21                Obviously, that is something that I will argue at

 22    some length to the jury.       It goes to the credibility of the

 23    witness.    Given the fact that so many of the witnesses in this

 24    case are in that position, it seems to me only correct to

 25    highlight that as something that the jury may wish to

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 203 of 243 PageID #: 6041
                                      PROCEEDINGS                       3207

  1    consider.

  2                MR. BINI:    Your Honor, the government prefers the

  3    same instruction as you had proposed it.

  4                There is, in fact, an instruction regarding prior

  5    inconsistent statements.

  6                THE COURT:    That is correct.

  7                MR. BINI:    And there's also an instruction regarding

  8    cooperating accomplice testimony and immunized witnesses.

  9                THE COURT:    Yes, I'm going not going to accept your

 10    invitation, Mr. Riopelle.

 11                MR. RIOPELLE:     Fair enough.

 12                THE COURT:    It's in the nature of another thing you

 13    will note is that I try to steer away as studiously as I can

 14    from marshaling evidence in any case, whether a civil case or

 15    a criminal case.      That is in the nature of marshaling the

 16    evidence.

 17                I think that these non sort of case-related tests of

 18    credibility of generic tests are what this charge was supposed

 19    to capture, and I think the government is correct, unless you

 20    have any other charges that will yield quite expressly with

 21    the credibility of people who come here either immunized or a

 22    cooperation agreement having lied to the government at some

 23    point prior to obtaining that protection.

 24                MR. RIOPELLE:     Okay, I will take care of it in the

 25    defense argument.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 204 of 243 PageID #: 6042
                                      PROCEEDINGS                       3208

  1                THE COURT:    Yes, I'm sure you will, as is

  2    appropriate.

  3                MR. RIOPELLE:     Okay, that takes me to 59.

  4                Mr. Bini, am I you still ahead of you?

  5                MR. BINI:    Yes, you are.

  6                MR. RIOPELLE:     On page 59, Your Honor, we reach what

  7    I think is a interesting issue about the Court's charge for

  8    the testimony of immunized witnesses.

  9                There are a number of immunized witnesses in this

 10    case, but interestingly enough, these witnesses are merely

 11    all, with the exception of David Ben-Bassat, testifying about

 12    other acts, similar acts, predecessor acts to the acts charged

 13    in the indictment.

 14                So the Court's charge, which is the standard charge

 15    reads that you can convict these defendants on that testimony

 16    alone, but that testimony does not go to the charges in the

 17    indictment.

 18                And even Mr. Ben-Bassat's testimony does not

 19    directly go to the charge -- you know, he doesn't say, I know

 20    the market was manipulated.        I did wrong and I did it with

 21    others.    His testimony was different.       In fact, I believe his

 22    testimony was that he didn't think he had done anything wrong.

 23                So it would be my position that in this unique

 24    circumstance of this case, the testimony of the immunized

 25    witnesses is not alone enough to convict the defendants of

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 205 of 243 PageID #: 6043
                                      PROCEEDINGS                       3209

  1    guilt beyond a reasonable doubt, because these witnesses are

  2    not testifying directly about the issues charged as per the

  3    events, charged as the crimes.

  4                Most of the immunized witnesses are testifying about

  5    the creation of Northwest Resources some years before the

  6    conspiracy in the indictment is charged, and so I think this

  7    language needs to be adjusted.        I have my proposal here, and

  8    that is the nature of my objection.          It's kind of an

  9    interesting one.

 10                So I don't know what the Court makes of that.

 11                THE COURT:    Yes, I think -- I agree.       I think it's a

 12    very interesting one.

 13                MR. RIOPELLE:     Yes.

 14                THE COURT:    Does anyone on the government's side

 15    disagree with Mr. Riopelle's analysis that the subject matter

 16    of testimony of the immunized witnesses do not relate directly

 17    to the charged conduct, and that testimony alone indeed would

 18    not be enough to convict?

 19                MR. BINI:    I think the testimony of David Ben-Bassat

 20    would be enough.

 21                But in any event, Judge Sand and the imponent wisdom

 22    of the Sand instruction has realized this in the instruction

 23    where they say:     "Like the testimony of cooperating witnesses,

 24    you may convict the defendant on the basis of such witness'

 25    testimony alone, if you find that the testimony proves that a

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 206 of 243 PageID #: 6044
                                      PROCEEDINGS                       3210

  1    defendant is guilty beyond a reasonable doubt."

  2                So I think that goes to that.        If the testimony

  3    proves them guilty beyond a reasonable doubt, I think that

  4    with respect to Wesley Smith, Taylor Edgerton, while we think

  5    that the testimony was very important, and if you believe

  6    them, I would concede that that does not establish guilt

  7    beyond a reasonable doubt.

  8                THE COURT:    What would you change, Mr. Riopelle?

  9                MR. RIOPELLE:     My change was -- in the first

 10    paragraph, I would change that first sentence to read -- it's

 11    the first sentence really of the instruction:

 12                "As you were informed during the trial, comma, some

 13    of the testimony before you came from witnesses who were

 14    assured by the government that in exchange for testifying

 15    truthfully, completely and fully, they would not be

 16    prosecuted," and then I've stricken the phrase "based on their

 17    testimony for any crimes that they may have admitted to the

 18    government, comma, or here in the court."

 19                Then the next paragraph I would have it read as

 20    follows:

 21                Like the testimony of cooperating witnesses, the

 22    testimony of a witness who has been -- "Like the testimony of

 23    cooperating witnesses, comma, the testimony of a witness who

 24    has been promised that he will not be prosecuted, should be

 25    examined by you with greater care than the testimony of an

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 207 of 243 PageID #: 6045
                                      PROCEEDINGS                       3211

  1    ordinary witness.      You should scrutinize it closely to

  2    determine whether or not it is colored in such a way as to

  3    place guilt upon the defendant in order to further the

  4    witness' own interest.       You must consider whether such a

  5    witness was motivated to make up testimony in the hope or

  6    belief that such was more likely to ensure the witness' own

  7    freedom from prosecution, or ask yourselves did the witness

  8    believe his interests would be best served by testifying

  9    truthfully, it is for you to decide based on your own

 10    perceptions and common sense to what extent, if at all, the

 11    witness' interest has been affected or colored -- or has

 12    affected or colored his testimony, you should carefully

 13    scrutinize all the evidence."        And then I've got "in

 14    connection with the witness' testimony."           And what is what I

 15    propose, Judge.

 16                MR. BINI:    Your Honor, the government does not

 17    oppose the changes to the first paragraph that are proposed by

 18    defense counsel, however, after that the government would

 19    prefers the Sands instruction.

 20                THE COURT:    How much of that second paragraph did

 21    you change?     What words did you take out and what words --

 22                MR. RIOPELLE:     I took out the words as follows.          The

 23    paragraph in Sands I believe reads:

 24                "Like the testimony of cooperating witnesses, comma,

 25    you may convict the defendant on the basis of such witness'

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 208 of 243 PageID #: 6046
                                      PROCEEDINGS                       3212

  1    testimony alone if you find that the testimony proves the

  2    defendant guilty beyond a reasonable doubt," period.

  3                THE COURT:    And that's the --

  4                MR. RIOPELLE:      That's the piece I took out.

  5                THE COURT:    And you added to replace that in that

  6    sentence with what?

  7                MR. RIOPELLE:      I then just continued on with the

  8    next sentence in Sands which is:

  9                "The testimony of a witness who has been promised

 10    that he will not"...

 11                THE COURT:    In other words, you added nothing new?

 12                MR. RIOPELLE:      I added nothing new.     I just took out

 13    the bit about "you can convict him on that testimony alone."

 14                THE COURT:    Yes, I will accept the change.

 15                MR. RIOPELLE:      Thank you, Your Honor.

 16                My next objection is on 62, so I think Mr. Bini --

 17                MR. BINI:    No.

 18                MR. RIOPELLE:      Okay.   This is the Court's similar

 19    act charge.     It is the standard charge from Sands.         But we

 20    have a case in which the similar acts are really prior acts,

 21    background-type proof rather than modus-operandi-similar act

 22    type proof.     So I have proposed a change to this charge as

 23    well just to make it more, tighten the applicable to the

 24    circumstances of this case, Your Honor.

 25                What I have done is proposed an amended charge which

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 209 of 243 PageID #: 6047
                                      PROCEEDINGS                       3213

  1    would read as follows:

  2                "During this trial, you have heard evidence that on

  3    other occasions a defendant engaged in conduct that was

  4    similar in nature to the conduct charged in the indictment, or

  5    was background to the conduct charged in the indictment.

  6    Evidence of prior or similar acts was admitted as background

  7    evidence to show the development of the relationships of trust

  8    between the defendant Discala and the government's witnesses,

  9    and to provide background evidence of the charged crimes and

 10    how they developed.      However, I caution you that a defendant

 11    is on trial only for committing the acts alleged in the

 12    indictment.     You may not consider evidence of any previous or

 13    similar acts as a substitute for proof that any defendant

 14    committed the crimes charged in this case, nor may you

 15    consider this evidence as" -- evidence as -- I'm having

 16    difficulty reading my draft.        "You may consider it only for

 17    the limited purpose of providing you with the background of

 18    the offense charged in the indictment."

 19                So what I'm really trying to get at, Judge, is I

 20    think that, for example, the Northwest Resources proof, which

 21    is a very big part of the case here, is, you know, Ms. Cane is

 22    really not a direct actor in that proof, she's not somebody

 23    who is dealing with the witnesses at all.          And I think it's

 24    important that the jury understand that this is admitted as

 25    sort of background to the proof in the case.           It is not

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 210 of 243 PageID #: 6048
                                      PROCEEDINGS                       3214

  1    admitted as a prior similar act to what happened in the case,

  2    and I think by amending the charge in this way, it emphasizes

  3    that it's admitted as background makes the purpose of the

  4    Court's admission of the evidence clearer to the jury.

  5                MR. BINI:    Your Honor, the government believes that

  6    we should have the standard Sands instruction here, because,

  7    among other things, there was admission during the testimony

  8    of Matt Bell of manipulation of other stocks, precisely for

  9    404(b) purposes -- manipulation with Discala with other stocks

 10    precisely for 404(b) purposes to show the absence of mistake.

 11    So that we believe that's classic 404(b) evidence, so we would

 12    ask for the standard same instruction.

 13                MR. RIOPELLE:     Yes, the strange case where the

 14    evidence as it relates to Ms. Cane is really background, and

 15    there may be some other 404(b) evidence as to Mr. Discala, you

 16    know, some of those other transactions that are not charged.

 17                MR. BINI:    And the government doesn't believe that

 18    the evidence regarding Northwest Resources is not at all just

 19    background evidence.      The government believes it goes to the

 20    heart of control of the 8 million shares of Cubed as we just

 21    showed with our the witnesses where we put on basically

 22    recruiter, the fake CEO, and then Marche Godffrey one of the

 23    fake shareholders.

 24                THE COURT:    I'm going to adhere to the Sands charge.

 25    We tried to de-pluralize this as best we could.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 211 of 243 PageID #: 6049
                                      PROCEEDINGS                       3215

  1                MR. RIOPELLE:     Thank you, Your Honor.

  2                THE COURT:    Try to get the jury to focus separately

  3    with respect to each defendant.

  4                MR. RIOPELLE:     Okay.   That takes me to 66, it looks

  5    like.    Yes, I have sort of a small quibble with what's on

  6    page 66.

  7                THE COURT:    Okay.

  8                MR. RIOPELLE:     It's a quibble with the Sands charge,

  9    I'll note.

 10                The charge there talks about:        "If you find a

 11    reasonable doubt has been created, you must acquit him or her

 12    of all charges."

 13                The reason I worry about that languages is it sounds

 14    almost like burden shifting to the defendant requiring the

 15    defendant to create a reasonable doubt.

 16                I would proposes that if you -- and this is in

 17    connection with the character evidence, which, of course, my

 18    client has offered, I would proposes that the Court amend the

 19    charge to read that:

 20                "If you find you have a reasonable doubt as to the

 21    defendant's guilt, you must acquit him or her of all the

 22    charges," rather than saying:

 23                "If you find that a reasonable doubt has been

 24    created by the character evidence," because that sounds like

 25    the burden shifting to me.        But that may be a quibble that is,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 212 of 243 PageID #: 6050
                                      PROCEEDINGS                       3216

  1    you know, academic.

  2                THE COURT:    Does the government have any position?

  3                MR. BINI:    The government thinks the Sands

  4    instruction is appropriate, and it does not shift the burden.

  5                THE COURT:    Yes, I will adhere to Sands, given the

  6    number of times I make it clear that you have no burden.

  7                MR. RIOPELLE:     Thank you, Your Honor.      That takes me

  8    to page 67.

  9                MR. BINI:    And the government agrees with Ms. Cane

 10    that this particular charge was envisioned -- I think we had

 11    proposed it because Mr. Morris was in the case, and there was

 12    no SEC testimony that remains in this case.

 13                THE COURT:    All right.

 14                MR. RIOPELLE:     Very good.     So that's out.

 15                THE COURT:    So that's out.

 16                Okay.   Next lowest number?

 17                MR. RIOPELLE:     Oh, on the defendant's right not to

 18    testify -- I'm up to page 68 or 69 of the Court's charge.

 19                I had proposed to insert into the standard Sands

 20    charge a little bit of language that appears at the end of the

 21    chapter in Sands about the defendant's right not to testify;

 22    that, you know, there may be any number of reasons why a

 23    defendant chooses not to testify, and you should not -- and

 24    that language is important I think given my client's gender

 25    status to include.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 213 of 243 PageID #: 6051
                                      PROCEEDINGS                       3217

  1                And then at the end I had inserted some additional

  2    language from that blurb in Sands, which reads as follows:

  3                "In other words, you should simply put the whole

  4    matter of the defendant not testifying out of your mind, "and

  5    period there.

  6                And I think there is a list and a little blurb in

  7    Sands which somehow didn't come through on my notes here of

  8    the reasons why -- the any number of reasons why the defendant

  9    might not testify.      It talks about she might stutter or, you

 10    know, that kind of thing.

 11                I think that language would be good in this

 12    particular case, Your Honor, to add, and I will note that the

 13    chapter in Sands does indicate that it can be appropriate to

 14    add that language.

 15                (Continued on next page.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 214 of 243 PageID #: 6052
                                       Proceedings                      3218

  1    (Continuing.)

  2                MR. BINI:    We will oppose and ask for the Sand

  3    instruction because, among other things, besides your Honor

  4    has always stressed the burden, there was actually a

  5    questionnaire regarding gender status.          I think this issue has

  6    been really vetted and, in fact, there has not been any

  7    testimony relating to this topic during the course of the

  8    entire trial.

  9                THE COURT:    I'm going to adhere to the Sand charge.

 10                And I will say this, Mr. Riopelle, this is my view

 11    on this:    What I think is important here is for the jury not

 12    to think about this at all, to view this in only one fashion:

 13    That they have been ordered by the judge not to consider the

 14    fact that a defendant hasn't testified, not that I have to

 15    give them a reason.

 16                MR. RIOPELLE:       Okay.

 17                THE COURT:    That it is absolutely prohibited because

 18    I say so.    And I've told them that twice already, first in the

 19    connection with the defense case and the sooner they think of

 20    nothing other than "put it out of my mind," I think it's

 21    better, frankly, for the defendant.

 22                MR. RIOPELLE:       Okay.   Thank you, Judge.

 23                That takes me to the next page which is the

 24    testimony of the defendant, if applicable, and it looks like

 25    that's not going to be applicable.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 215 of 243 PageID #: 6053
                                       Proceedings                      3219

  1                THE COURT:    Still pending.

  2                MR. RIOPELLE:       We're not done yet.

  3                THE COURT:    That may change.      So, it will be this

  4    one or that one or, in the odd situation where Mr. Discala

  5    testifies and Ms. Cane doesn't, both.

  6                MR. BOWMAN:     Your Honor, with respect to Page 70,

  7    the interest in the outcome of the case portion of the charge

  8    I object to.

  9                There's no real reason to tell the jury that the

 10    defendant has an interest in the outcome of the case because,

 11    of course, everybody in the courtroom knows it.           And by

 12    singling this out, you're saying that the defendant is the

 13    only person who has an interest in the outcome when nobody

 14    gives that kind of a charge to, for example, an FBI agent who

 15    has devoted weeks or months or years to an investigation.

 16                So, I would object to the portion of the charge, and

 17    just omitting the words with an interest in the outcome of the

 18    case.

 19                MR. BINI:    Your Honor, if a defendant chooses to

 20    testify, the Government would ask for the standard charge that

 21    the defendant, of course, is the most interested of any

 22    witness and it's appropriate for the jury to consider.

 23                THE COURT:    If either defendant testifies, I'll give

 24    the standard charge.

 25                MR. RIOPELLE:       My next comment is on Page 76.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 216 of 243 PageID #: 6054
                                       Proceedings                        3220

  1                THE COURT:    Anything between 70 and 76?        No.

  2                MR. BINI:    Not from the Government.

  3                MR. RIOPELLE:       Judge, on Page 76, I think we are

  4    missing a verb.     I think after the word "weight," which is

  5    four lines up from the bottom of that paragraph, we need to

  6    insert either "is" or "should."

  7                The sentence reads:       It is exclusively your duty,

  8    based upon all the evidence and your own good judgment, to

  9    determine whether the prior statement was inconsistent and, if

 10    so, how much, if any, weight to be given to the inconsistent

 11    statement in determining whether to believe all, part, or none

 12    of the witness' testimony.

 13                I think that sentence should read:         And, if so, how

 14    much, if any, weight is to be given.

 15                Or:   If so, how much, if any, weight should be

 16    given.

 17                I think there's a missing "to be" in that sentence.

 18                THE COURT:    Sounds like you're right.

 19                MR. BINI:    No objection to "should" be given.

 20                MR. RIOPELLE:       The Government prefers "should," so

 21    we agree on "should."

 22                THE COURT:    You got that, Mr. Mejia?

 23                THE LAW CLERK:       Yes, sir.

 24                MR. RIOPELLE:       I have my notes if Mr. Mejia needs

 25    them.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 217 of 243 PageID #: 6055
                                       Proceedings                      3221

  1                THE COURT:    After 76?

  2                MR. RIOPELLE:       I'm up to 81.

  3                THE COURT:    81.

  4                MR. RIOPELLE:       Okay.   I propose that we add a

  5    sentence at the bottom of that charge.          That is the charge

  6    about the use of conjunctive and disjunctive in the

  7    indictment.

  8                I propose that the charge have a sentence added at

  9    the bottom:     However, I remind you that the defendants are on

 10    trial only for committing the acts alleged in the indictment

 11    and you may not consider evidence of any previous or similar

 12    act as a substitute for proof that a defendant committed the

 13    crimes charged in this case.

 14                We had a great deal of proof of prior and similar

 15    acts, Judge, and it seems to me a good idea to focus the jury

 16    on the fact that they need to focus on the evidence of the

 17    crimes charged in this case rather than conduct that was

 18    admitted as background.

 19                MR. BINI:    Your Honor, the Government would ask for

 20    the standard conjunctive and disjunctive charge.            And the

 21    language here doesn't really relate to the proposed --

 22                THE COURT:    And I think it's covered in other parts

 23    of my charge.

 24                MR. RIOPELLE:       Okay.   Thank you, Judge.    My next

 25    comment is on Page 100, so we're making progress.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 218 of 243 PageID #: 6056
                                       Proceedings                      3222

  1                Mr. Bini, do you have anything before Page 100?

  2                MR. BINI:    I do not.

  3                MR. RIOPELLE:       On Page 100, the Court cautions the

  4    jury that a defendant's mere presence at the scene of an

  5    alleged crime doesn't make the defendant guilty of being a

  6    member of the conspiracy.

  7                This cautionary instruction is given in the midst of

  8    the conspiracy instruction.         I would propose that rather than

  9    have the phrase "at the scene of the alleged crime" I would

 10    say "during an alleged conspiracy," so it would read as

 11    follows:    I want to caution you, however, that a defendant's

 12    mere presence during an alleged conspiracy does not by itself

 13    make him or her a member of the conspiracy.

 14                And then you could strike the first word of the next

 15    line, "similarly," and just go on to read:          Mere association

 16    with one or more members of the conspiracy does not

 17    automatically make a defendant a member.

 18                That is my proposal for page 100?

 19                THE COURT:    Anybody have a problem with that?

 20                MR. BINI:    Your Honor, the Government prefers the

 21    Sand instruction as given because the mere presence at the

 22    scene -- excuse me, "mere presence during a conspiracy" is

 23    different than the being at the scene of an alleged crime.

 24                The Sand instruction, I think, classically is more

 25    of like the drug context or the robbery context, where there's

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 219 of 243 PageID #: 6057
                                       Proceedings                      3223

  1    someone literally at the scene of the crime and you're in the

  2    wrong place at the wrong time sort of situation is what it

  3    envisions.     However, if you change it to the defendant's mere

  4    presence during a conspiracy, well, conspiracy is for a long

  5    period of time, particularly as charged here.           I think that's

  6    different and suggest that if a defendant, for example, keeps

  7    being involved in something, that that is not something the

  8    jury should consider and the Government thinks it's much the

  9    opposite.

 10                So, we would ask for the mere presence at the scene

 11    of alleged crime does not by itself make him or her a member

 12    of the conspiracy, which is the standard instruction.

 13                THE COURT:    The change, I'm afraid, Mr. Riopelle,

 14    may create more confusion than is intended by you, first of

 15    all.   And I don't particularly like the charge, but I don't

 16    particularly think the remedy makes it any better.

 17                MR. RIOPELLE:       Okay.

 18                MR. BOWMAN:     Your Honor, may Mr. Discala be excused?

 19                THE COURT:    Absolutely.

 20                DEFENDANT DISCALA:      Thank you, your Honor.

 21                THE COURT:    Please.

 22                As long as they know they have a right to stay.

 23    With no jury here, they can go.

 24                MR. RIOPELLE:       Okay.   That takes me up to Page 101,

 25    I believe.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 220 of 243 PageID #: 6058
                                       Proceedings                      3224

  1                THE COURT:    Okay.

  2                MR. RIOPELLE:       I would like to add the phrase "if

  3    you find unanimously that the" after the words "in sum," so

  4    that the first line at the bottom paragraph reads:             In sum, if

  5    you find unanimously that the defendant had an understanding

  6    of the unlawful character of the conspiracy, and then:

  7    Intentionally engaged, advised, assisted in it or for the

  8    purpose of furthering the illegal undertaking.

  9                I would like to add the concept of unanimity there

 10    in that phrase on 101.

 11                THE COURT:    Any objection from the Government?

 12                MR. BINI:    You want:       In sum, if you find

 13    unanimously defendant...

 14                MR. RIOPELLE:       In sum, if you find unanimously that

 15    a defendant, with --

 16                MR. BINI:    And it goes on with the rest of the

 17    charge?

 18                MR. RIOPELLE:       Yes.

 19                MR. BINI:    No objection, your Honor.

 20                THE COURT:    So be it.

 21                MR. RIOPELLE:       And then my next comment is on Page

 22    102.   I would like to add the following sentence to the end of

 23    this charge:     And I remind you that the burden remains on the

 24    Government at all times to prove each and every element of the

 25    crime charged beyond a reasonable doubt.

                                 LAM          OCR    RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 221 of 243 PageID #: 6059
                                       Proceedings                       3225

  1                THE COURT:    You don't think I say that enough?

  2                MR. RIOPELLE:       It can never be said enough.

  3                THE COURT:    Moving right along, what's your next

  4    one?

  5                MR. RIOPELLE:       That one is overruled.    Okay.

  6                My next one is on Page 109.         And I want to add the

  7    word at the bottom of the paragraph that ends "find the

  8    defendant guilty," I want to add the word "unanimously."

  9                You see that line that begins, Fact that all of you

 10    find to be false in order to find the defendant guilty, I want

 11    to add that they have to find it unanimously there.

 12                So, I want that sentence to read as follows:           There

 13    must be at least one specific pretense, representation, or

 14    promise about a material fact that all of you find unanimously

 15    to be false in order to find a defendant guilty.

 16                THE COURT:    That's even a better "unanimously" than

 17    the last one.

 18                MR. RIOPELLE:       There you go.   A winner, I think.

 19                THE COURT:    Yes.

 20                MR. RIOPELLE:       My next objection appears on Page

 21    114.   I object to the conscious avoidance language there that

 22    appears in the paragraph beginning:           In determining whether a

 23    defendant acted knowingly, et cetera.

 24                I don't believe this is an appropriate case for a

 25    conscious avoidance charge.         I think that the Government's

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 222 of 243 PageID #: 6060
                                       Proceedings                      3226

  1    theory is that my client was a wrongdoer and knew darn well

  2    what was going on.      And the problem with the conscious

  3    avoidance charges is they dilute the burden of proof, and I

  4    don't think that the defendant has challenged the issue of

  5    knowledge in any great way in the case.

  6                MR. BINI:    Your Honor, the Government thinks that

  7    the Defendant Cane has challenged the issue of knowledge and

  8    Defendant Discala has as well from the opening statements.

  9                Defendant Discala's opening statement was that he

 10    relied on all these people around him and that everybody

 11    betrayed him, in substance.        And while Ms. Cane has both in

 12    her opening and during cross-examination presented the jury

 13    repeatedly that the use of this Ben-Bassat account was

 14    innocent, that she just did selling from that account, and

 15    that she did not participate deliberately in the fraud scheme,

 16    the Government has presented evidence, including call after

 17    call where Discala is informing her of what he's doing and

 18    there's also text messages from other co-conspirators.

 19                So, the Government believes that Defendant Cane and

 20    Defendant Discala both have claimed to not be aware of the

 21    pump and dump that was happening right around them.            And for

 22    this reason, we think that this instruction is appropriate.

 23                In looking at the case law, I was looking at United

 24    States v. Ebbers, 458 F. 3rd 110, Second Circuit decision from

 25    2010, where the Second Circuit affirmed giving the conscious

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 223 of 243 PageID #: 6061
                                       Proceedings                      3227

  1    avoidance/willful blindness instruction with respect to Bernie

  2    Ebbers, where he had indicated that he signed 10-Ks and -Qs

  3    and just didn't look at them.        I think similarly here we have

  4    testimony and evidence that suggests that Cane had to know

  5    based on the use of the Ben-Bassat account, and, so, she was

  6    closing her eyes between the Ben-Bassat account and the other

  7    evidence to the fraud scheme.

  8                THE COURT:    I think a conscious avoidance charge is

  9    warranted on the evidence and the argument and I'm going to

 10    overrule the objection.

 11                MR. RIOPELLE:       Thank you, your Honor.    I'm now up to

 12    Page 116 of the charge.

 13                THE COURT:    116.     Okay.

 14                MR. RIOPELLE:       I would like to add the following

 15    language after the phrase "caused by him and her," which is in

 16    about the middle of the page where a paragraph ends.

 17                I would change the period to a comma and add the

 18    phrase:    If you find the proof establishes beyond a reasonable

 19    doubt that such actions were taken or such representations

 20    were made with an intent to defraud.

 21                MR. BINI:    Your Honor, the Government would ask for

 22    the standard instruction because, among other things, this

 23    would add practically another sentence to this.           This is kind

 24    of the no alternate harm instruction and the Government would

 25    ask for the standard instruction.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 224 of 243 PageID #: 6062
                                       Proceedings                      3228

  1                THE COURT:    I'm going to adhere to the Sand standard

  2    instruction.

  3                MR. RIOPELLE:       That takes me to Page 132, your

  4    Honor.    There again, the Court has included a reference to

  5    conscious avoidance.      I have objected to that inclusion, and I

  6    just make my objection again for the purposes of the record.

  7                THE COURT:    Absolutely.

  8                MR. RIOPELLE:       That takes me to Page 134, where,

  9    again, there is the same phrase "representations caused by him

 10    or her," and I have requested and do request that the same

 11    phrase we just discussed be included.

 12                I have the sense that Mr. Bini objects --

 13                MR. BINI:    Yes.

 14                MR. RIOPELLE:       -- and I know how that comes out.

 15                THE COURT:    Same objection, same ruling.

 16                MR. RIOPELLE:       Right.    Okay.

 17                That takes me to Page 158, Judge.

 18                THE COURT:    158, you said?

 19                MR. RIOPELLE:       158, yes, sir.

 20                At 158, at the end of this charge, there is the

 21    following sentence:      Each specific use of a telephone or the

 22    mail in furtherance of the scheme to defraud constitutes a

 23    separate and distinct criminal offense.

 24                That's in connection with the conspiracy charge, and

 25    I don't think this instruction needs to be given in connection

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 225 of 243 PageID #: 6063
                                       Proceedings                      3229

  1    with a conspiracy charge.         There are separate and distinct

  2    mailings and wires that are charged as such for crimes and the

  3    Court will instruct the jury as to those.           But I think saying

  4    every time you use a telephone, that's a crime too in the

  5    context of the conspiracy charge is unfair to the defendant.

  6                MR. BINI:    I think your Honor made that change

  7    because I don't see it on 158 of 601.

  8                MR. RIOPELLE:       Maybe he didn't make that change.

  9                MR. BINI:    You won already.

 10                MR. RIOPELLE:       Now I'm giving the Court a chance --

 11                MR. BINI:    Take it back, Judge.

 12                MR. RIOPELLE:       Sorry, I'm not reading my own notes

 13    well at 6:30 at night.

 14                MR. BINI:    The Government requests a change to Page

 15    163.

 16                MR. RIOPELLE:       I'm at 159.

 17                MR. BINI:    I'm sorry.

 18                MR. RIOPELLE:       I'd like to add the language at the

 19    bottom --

 20                THE COURT:    What page are we on, gentlemen?

 21                MR. RIOPELLE:       159.    That last sentence on 159, it

 22    says:    Second, that a defendant knowingly and intentionally

 23    became a member of the conspiracy.

 24                I would like to amend that sentence to read:

 25    Second, that the Defendant whom you are considering knowingly

                                 LAM          OCR    RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 226 of 243 PageID #: 6064
                                       Proceedings                       3230

  1    and intentionally became a member of the conspiracy.

  2                Emphasizing the individuality of guilt as to each

  3    defendant.

  4                MR. BINI:    No objection, your Honor.

  5                THE COURT:    Yes, you got that one.

  6                MR. RIOPELLE:       Fantastic.

  7                And on 163, Mr. Bini?

  8                MR. BINI:    Yes.

  9                On 163, Overt Act D, the Government did not present

 10    evidence regarding Overt Act D, so the Government would ask

 11    that that be removed.

 12                THE COURT:    No objection?

 13                MR. BINI:    That's on or about October 17, 2013,

 14    Ofsink caused an e-mail to be sent to Shapiro, which e-mail

 15    attached a sham consulting agreement.           And it goes on.

 16                THE COURT:    All accord in deletion?

 17                MR. BOWMAN:     Yes.

 18                MR. RIOPELLE:       No objection.

 19                THE COURT:    Make sure that Ben has that, Mr. Bini.

 20                MR. RIOPELLE:       I can give him my copy.    Thank you,

 21    Ben.

 22                Judge, I'm pleased to report I have no further

 23    comments on the charge.

 24                THE COURT:    How about you, Mr. Bini?

 25                MR. BINI:    Your Honor, I was just pulling up --

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 227 of 243 PageID #: 6065
                                       Proceedings                      3231

  1    Ms. Jones had a redacted indictment -- I know you're not

  2    sending it back, but where we had proposed changing some of

  3    the names that are set out in the indictment.           I just want to

  4    pull that up, if I could, because it affects the overt acts.

  5                THE COURT:    Okay.     You want to delete them?

  6                MR. BINI:    Well, we've presented evidence on the

  7    rest other than D, which we asked to remove.           But with respect

  8    to some of the individuals named, some of the

  9    co-conspirators -- give me one moment.          Ms. Jones is just

 10    zooming ahead to the portion of the indictment where we put in

 11    the names.

 12                THE COURT:    Oh, the days of black felt marker, how

 13    to make it appear and disappear in the ether.

 14                MR. BINI:    So, on Overt Act F, the Government would

 15    ask to take out "Co-conspirator 2" and put in instead "Victor

 16    Azrak."

 17                THE COURT:    Any objection?

 18                MR. ROSS:    No objection.

 19                MR. RIOPELLE:       No objection, Judge.

 20                MR. BINI:    It appears twice on Overt Act F, and I'll

 21    give my hand-changed to Mr. Mejia after.

 22                Then on Paragraph G, the Government would ask that

 23    "Co-conspirator 3" be changed to "Marc Wexler."

 24                THE COURT:    I assume again no objection.

 25                MR. ROSS:    No objection.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 228 of 243 PageID #: 6066
                                       Proceedings                      3232

  1                MR. RIOPELLE:       No objection, Judge.

  2                MR. BINI:    Paragraph I, the Government would ask to

  3    change "Co-conspirator 2" to "Victor Azrak."

  4                MR. ROSS:    No objection.

  5                MR. RIOPELLE:       No objection.

  6                MR. BINI:    In Paragraph N, the Government would ask

  7    to change "Co-conspirator 3" to "Marc Wexler."

  8                MR. ROSS:    No objection.

  9                MR. RIOPELLE:       No objection.

 10                MR. BINI:    The Government would ask to insert the

 11    aiding and abetting instruction wherever your Honor think it

 12    appropriate.     Perhaps it would be after the first substantive

 13    count, securities fraud, Count Three, which ends on Page 184.

 14                THE COURT:    Any objection?

 15                MR. ROSS:    No objection.

 16                MR. RIOPELLE:       No objection.

 17                THE COURT:    We'll add it there.

 18                MR. BINI:    And then the other objection, the request

 19    to change the jury charge the Government has, begin on Page

 20    199, where, again, we would just like to fill in with respect

 21    to the counts the names of the individuals as the evidence has

 22    come in.

 23                On Page 199, Count Six indicates telephone call from

 24    Discala to Broker 1.      The Government would request to put in

 25    the name "Jamie Sloan" instead of "Broker 1."

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 229 of 243 PageID #: 6067
                                       Proceedings                      3233

  1                MR. ROSS:    No objection.

  2                MR. RIOPELLE:       No objection.

  3                THE COURT:    Okay.

  4                MR. BINI:    On Page 200, with respect to Count Seven,

  5    telephone call from Discala to instead of "Co-conspirator 2"

  6    the Government would ask for "Victor Azrak."

  7                MR. ROSS:    No objection.

  8                MR. RIOPELLE:       No objection, Judge.

  9                THE COURT:    Okay.

 10                MR. BINI:    With respect to Page 201, Count Eight,

 11    telephone call from Discala to instead of "Trader 1," to "a

 12    trader at BNA."

 13                MR. ROSS:    No objection.

 14                MR. RIOPELLE:       No objection, your Honor.

 15                THE COURT:    Okay.

 16                MR. BINI:    On Page 202, Count Ten, telephone from

 17    Discala to Co-conspirator 3, the Government would ask to put

 18    "Marc Wexler" in for "Co-conspirator 3."

 19                MR. ROSS:    No objection.

 20                MR. RIOPELLE:       No objection, your Honor.

 21                THE COURT:    Okay.

 22                MR. BINI:    In addition, with respect to that call,

 23    the Government put in the evidence -- the excerpt the

 24    Government included did not include reference to CodeSmart or

 25    StarStream, so the Government would ask to change that to

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 230 of 243 PageID #: 6068
                                       Proceedings                      3234

  1    state:    Telephone call from Discala to Marc Wexler discussing,

  2    among other things, the manipulation of Cubed stock.

  3                MR. ROSS:    No objection.

  4                MR. RIOPELLE:       No objection.

  5                MR. BINI:    That's it from the Government.

  6                The Government had one issue with respect to the

  7    verdict sheet.

  8                THE COURT:    Let's finish the charge and then we'll

  9    go with the verdict.

 10                MR. BINI:    Sure.

 11                MR. SHROYER:     We do have something to raise, your

 12    Honor.

 13                On Page 206 at the end of the good faith charge is

 14    where we would insert a reliance on counsel charge.            We've

 15    provided the language of that charge to the Court previously

 16    in a letter.     It's hard for me to remember if it was earlier

 17    this week or last week.

 18                THE COURT:    And we have it.

 19                MR. SHROYER:     This is where we think it would be

 20    appropriate.     We think that the evidence demonstrates with all

 21    the various accusations about actions that were taken, about

 22    understanding of the security law, that it's appropriate here

 23    for Mr. Discala to have that charge, particularly given that

 24    we're not sure yet exactly how the Government is going to be

 25    spinning all these different background acts and 403(b) acts,

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 231 of 243 PageID #: 6069
                                       Proceedings                      3235

  1    et cetera.

  2                MS. JONES:    Your Honor, we had briefed this issue

  3    earlier and it's abundantly clear that the defendant has not

  4    met any of the prerequisites to get that charge.           It's not

  5    even clear what attorney he's talking about, what information

  6    was applied to that attorney, what advice was given to that

  7    attorney -- from that attorney and whether or not in

  8    Mr. Discala actually followed that advice.          So, there's

  9    clearly no basis for this charge.

 10                MR. SHROYER:     I would disagree with that

 11    characterization of the evidence, your Honor.

 12                There has been evidence that Mr. Discala suffered

 13    losses in some of the -- in particular, during certain time

 14    frames on all of the three securities that were traded prior

 15    to Cubed, that he sought advice about the construction of the

 16    escrow accounts, that some of the various text messages and

 17    phone calls demonstrate that he expressed thoughts and

 18    feelings about the way the escrows were being carried out.

 19    And there's no question based on the evidence that that

 20    arrangement was devised by an attorney who was an expert in

 21    the securities field.

 22                THE COURT:    There's clearly no evidence that

 23    warrants the charge up to now.        So, unless you have another

 24    witness that you haven't told us about yet, there's no basis

 25    for it.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 232 of 243 PageID #: 6070
                                       Proceedings                      3236

  1                MR. SHROYER:     We've disclosed our witnesses at this

  2    point.

  3                THE COURT:    Then there is no basis in the evidence

  4    for that charge --

  5                MR. SHROYER:     Thank you.

  6                THE COURT:    -- given the applicable case law.         So, I

  7    will not charge it on the basis of the evidence that's been

  8    adduced so far.

  9                MR. SHROYER:     The other point that I would want to

 10    make about that is that it is our belief, based on the case

 11    law, that it's not the same analysis as the attorney-client

 12    privilege analysis, whereby there needs to be a personal

 13    attorney-client relationship that's established; that this

 14    defense, this attack, on the intent element, as opposed to it

 15    being an affirmative defense, simply requires good faith based

 16    on representations that are made.

 17                And, so, we do think that the argument that -- I

 18    think Ms. Jones was alluding to a higher standard that's

 19    necessary than the case law allows for, so I'd like to make

 20    that clear as well.

 21                THE COURT:    Our analysis of the case law applied to

 22    the facts that I've listened to.          There's no basis for that

 23    charge.

 24                MR. SHROYER:     Understood.      Thank you, your Honor.

 25                THE COURT:    Anything else on the charge?

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 233 of 243 PageID #: 6071
                                       Proceedings                      3237

  1                MR. BINI:    Not on the charge.

  2                THE COURT:    Okay.     That's Court Exhibit 1.     Now

  3    we'll address Court Exhibit 1-A, which is the verdict sheet.

  4                (Court Exhibit 1 and 1-A, were received in

  5    evidence.)

  6                MR. RIOPELLE:       Yes, Judge.   For Ms. Cane, I just

  7    noticed and note that the only issue is that there appears to

  8    be some sort of word processing glitching on, How do you find

  9    a particular defendant, it then says not guilty and the guilty

 10    is sort of under.      We just need to straighten that out so it's

 11    on one line.

 12                THE COURT:    Yes, it will be on one line.

 13                MR. RIOPELLE:       I notice it's kind of glitchy there.

 14    I'm sure Mr. Mejia will know how to fix that up.

 15                Other than that, Ms. Cane does not have any comments

 16    on the verdict sheet.

 17                MR. BINI:    Your Honor?

 18                THE COURT:    Mr. Bini?

 19                MR. BINI:    We had one request, which is that with

 20    respect to the overt acts, there's sort of a special jury

 21    instruction here, and I apologize because I should have

 22    submitted a proposed verdict sheet.           I know --

 23                THE COURT:    You allegedly did.        Everybody allegedly

 24    did.   We couldn't find any.

 25                MR. BINI:    We did not.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 234 of 243 PageID #: 6072
                                       Proceedings                      3238

  1                I know when I was part of the trial team before your

  2    Honor in October/November 2015, the verdict sheet we proposed

  3    included such a special verdict format as to which specific

  4    overt acts were found in United States v. Kirschner, et al.

  5    However, since that time, I know in our unit, in revisiting

  6    this and looking at the 371 charge, we have requested to just

  7    have the guilty or not guilty because the charge itself, the

  8    371, the charge regarding the 18 U.S.C. 371 charge, makes

  9    clear that the jury must unanimously find one overt act.             So,

 10    the Government believes that is sufficient and that the

 11    special verdict sheet is not required.

 12                I would note that since I had the opportunity to try

 13    that case before your Honor in at least two other trials I'm

 14    aware of in the district; in United States v. Petrossi,

 15    16-CR-234 before Judge Cogan, and I know in the Shkreli and I

 16    believe in Greebel, I believe that was 371 charge as well, in

 17    both of those trials before Judge Matsumoto the verdict sheets

 18    did not have the specific overt acts.

 19                So, we would request it without the overt acts if

 20    your Honor agrees.

 21                MR. RIOPELLE:       I like it with the overt acts.

 22                THE COURT:    They come from you ultimately, Mr. Bini.

 23                MR. BINI:    That's true, your Honor, and we bear the

 24    burden.

 25

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 235 of 243 PageID #: 6073
                                       Proceedings                      3239

  1                (Continued on next page.)

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 236 of 243 PageID #: 6074
                                      Proceedings                       3240

  1    (Continuing.)

  2                THE COURT:    They need to find one to convict, so

  3    I'll leave it in.

  4                MR. ROSS:    We have no November other comments on the

  5    verdict sheet.

  6                THE COURT:    Okay, good.     So night court is almost

  7    over.

  8                MS. JONES:    Your Honor --

  9                THE COURT:    Maybe not.

 10                MS. JONES:    There are two brief issues that I'd like

 11    to raise with you regarding the current witnesses on the

 12    stand, Ms. Eckhart.      My understanding was that she was going

 13    to testify along similar lines like the Government's witness

 14    Joan Mazella, that she reviewed certain bank records, she

 15    reviewed certain brokerage records, and based on her review

 16    and analysis she prepared reports that summarized those

 17    records, that that is what she was going to testify about.

 18                Assuming that we're talking about the charged stocks

 19    in this case, that's fine.       However, based on the questioning

 20    to date in which Ms. Eckhart has stated that she's been

 21    qualified as an expert in forensic accounting over 34 times, I

 22    want to be clear that we are not okay with qualifying this

 23    person as an expert.      There has been no expert notification

 24    provided to the Government.        There has been no summary of her

 25    opinions or any of that.       So to the extent that there is

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 237 of 243 PageID #: 6075
                                      Proceedings                       3241

  1    intending to be testimony of a forensic accounting expert

  2    nature that goes beyond her review of just summarizing the

  3    bank records and brokerage records, we're going to object.

  4    And I just want to make that clear.

  5                THE COURT:    I thought it was clear.       It's that line

  6    that, I frankly considered what -- she's not an agent -- what

  7    Ms. Mazella did, that's in the nature of specialized

  8    knowledge, so it's in that middle field.          And we don't declare

  9    them expert witnesses, but we allow that specialized knowledge

 10    in.   I assumed that's what we would hear from Ms. Eckhart as

 11    well.

 12                MS. JONES:    That's fine.     The second issue, is that

 13    I want tomorrow to go quickly and smoothly so we can move on

 14    and get to closings as quickly as possible.           I don't want

 15    there to be back and forth or delay, but I do want to make it

 16    clear that it's the burden of the defense counsel to lay the

 17    foundation for these charts and make sure that the charts are

 18    based on admitted evidence.

 19                Defense counsel has asked me twice if I would just,

 20    if the Government is prepared to stipulate that the binders of

 21    4,500 pages that they gave me as the underlying analysis if I

 22    wanted to stipulate that that's admissible.           I'm not going to

 23    do that.    I do not have the time to sit down and match up what

 24    is an admitted Government's Exhibit and what is not; what is a

 25    business record and what is not.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 238 of 243 PageID #: 6076
                                      Proceedings                        3242

  1                To the extent that there are discreet, specific

  2    documents that they want admit as business records and we can

  3    agree that they are authentic, that's fine.           But the burden

  4    should be on the defense counsel to lay the foundation based

  5    on admitted exhibits that have been produced to date.             We have

  6    a business records certification and we've moved into evidence

  7    all the bank records we have for Discala, all the brokerage

  8    records that we have for Discala.

  9                I asked Mr. Cheng, are these brokerage and bank

 10    statements the same as what has been admitted into evidence

 11    and he said he wasn't sure, he didn't know.           The burden should

 12    be on them, not me, to figure that out.

 13                THE COURT:    I agree.

 14                MR. ROSS:    Judge, Mr. Cheng is not here.        I

 15    understand what the Government is saying and --

 16                THE COURT:    They have to be within, rooted in the

 17    evidence.

 18                MR. ROSS:    We understand, your Honor.

 19                THE COURT:    Okay.    Ms. Eckhart has got to be

 20    prepared to say that.

 21                MR. HEIN:    I just wanted to raise a logistical

 22    matter for tomorrow.      Obviously, we don't know how long this

 23    witness will last or whether the Government will put on a

 24    rebuttal case.     But assuming the witness lasts an hour,

 25    hour-and-a-half, around noon, the Government estimates our

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 239 of 243 PageID #: 6077
                                      Proceedings                       3243

  1    closing is probably around three hours.          If we were able to

  2    break for lunch earlier than we normally do, perhaps at noon,

  3    and reconvene at one to commence.         I think that would probably

  4    be best, at least for the Government timing wise.            I wanted to

  5    mention that to your Honor.

  6                I also wanted to mention to, your Honor, that given

  7    we estimate it will be three hours, to see if we can take a

  8    short break about halfway through, just a bathroom break.

  9                THE COURT:    Yes, I don't have a problem with that

 10    either.

 11                MR. RIOPELLE:     Your Honor, Roland Riopelle for the

 12    defendant Kyleen Cane.       What is the Court's practice with

 13    respect to the defense closings?         Do we go from the bottom of

 14    the caption up, or top of the caption down?

 15                THE COURT:    Here is normally what I do, allow the

 16    defendants to decide first among themselves as to who is going

 17    to go first.     If there is a disagreement strategy-wise, then I

 18    usually take the first named defendant first.

 19                MR. ROSS:    That's fine, Judge.

 20                THE COURT:    Just the way, Mr. Riopelle, you went

 21    first on with your case.       That was on agreement.      It's not a

 22    problem.

 23                MR. RIOPELLE:     Okay.

 24                THE COURT:    If you guys agree, that's fine.        If not,

 25    it will be Mr. Discala who will go first.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 240 of 243 PageID #: 6078
                                      Proceedings                       3244

  1                With respect to defense, so we can time it out, with

  2    respect to defense closings do we have any estimates?

  3                MR. ROSS:    Judge, my estimate would be an

  4    hour-and-a-half perhaps two.

  5                MR. RIOPELLE:     I think mine will be similar in

  6    length, your Honor.

  7                THE COURT:    Okay.    The Government is to be also on

  8    notice for their rebuttal close, it has to be linked to the

  9    something that one of the these guys said.          We are not going

 10    to have another round two of round one.

 11                MS. JONES:    Okay, your Honor.

 12                THE COURT:    So it's plain to me.

 13                MR. RIOPELLE:     I would like to ask a question in

 14    that regard.     Are there tape recordings that have been

 15    admitted in evidence that have not been played during the

 16    trial?

 17                MS. JONES:    I don't think so.      I think our intent

 18    was to only admit the items that we wished to play.

 19                MR. RIOPELLE:     The reason I ask, your Honor, is with

 20    my failing memory I recall the sting of the ones played during

 21    the trial but I don't -- there were so many marked as

 22    exhibits, I don't recall all of them.         And every lawyer's

 23    worse nightmare is to stand up and sum up based on what they

 24    heard in the courtroom and then have something flying from out

 25    of space that we haven't really dealt with in the courtroom.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 241 of 243 PageID #: 6079
                                      Proceedings                       3245

  1    And I don't want to be, I'm not accusing the Government of

  2    doing anything wrong, I don't want to be sandbagged.

  3                THE COURT:    I think in that regard you worked fairly

  4    well amongst all of you.

  5                MR. RIOPELLE:     As the Court saw today, I don't

  6    remember all that was admitted.

  7                THE COURT:    That's why we have Henry.

  8                MR. RIOPELLE:     And he's not here.

  9                THE COURT:    We're in trouble.      We'll do the best we

 10    can.

 11                MS. JONES:    Your Honor, I think we played everything

 12    all the calls.     I think we played all the calls we admitted

 13    into evidence.     That was the intent, to only move into

 14    evidence things that we actually intended to play.

 15                MR. RIOPELLE:     Okay.   That may be right, I just want

 16    to make sure that if I sum up -- I've got the notebooks that

 17    the Government gave me with the calls that were played.             And I

 18    want to make sure that that's what I should focus on tonight

 19    as I gather my thoughts.       I just don't want to have something

 20    come out of the blue tomorrow that I haven't anticipated;

 21    although, that will certainly happen regardless.

 22                THE COURT:    I'm just trying to think in my own mind

 23    how -- timing, it should work.        We'll keep refining it as we

 24    go.    That sounds like an operational plan, as Mr. Hein

 25    commented, about the length and codicils from the defense.              I

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 242 of 243 PageID #: 6080
                                      Proceedings                       3246

  1    think it works.

  2                MR. HEIN:    Thank you, your Honor.

  3                MR. BINI:    Your Honor, other thing that I should

  4    have mentioned with respect to the verdict sheet is that I

  5    would ask for the same changes, the overt acts, that I asked

  6    in the overt acts as in the instructions.          So I'll give those

  7    to -- I'll show them to defense counsel.

  8                THE COURT:    That will be good.

  9                MR. RIOPELLE:     As long as none of the names filled

 10    in are Kyleen Cane, I'm good with that, Judge.

 11                THE COURT:    Anything you say.      Anything else before

 12    we end night court?

 13                MS. JONES:    Not for the Government.

 14                MR. ROSS:    Not for Mr. Discala.

 15                MS. JONES:    One thing, Mr. Discala did promise

 16    copies of the redacted exhibits that they want to use

 17    tomorrow.    So hopefully I will get copies of those within the

 18    next hour or so.

 19                THE COURT:    That's what I understood from Mr. Cheng

 20    when you talked about it at lunch time.

 21                MS. JONES:    I haven't received them yet.

 22                THE COURT:    Hopefully he's not here right now

 23    because that's exactly what he and the witness are doing.

 24    We'll see you all in the morning.

 25                MS. JONES:    Thank you.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 665 Filed 10/20/18 Page 243 of 243 PageID #: 6081
                                                                        3247

  1                MR. ROSS:    Thank you.

  2                MR. RIOPELLE:      Thank you, your Honor.

  3                (Proceedings adjourned at 7:10 p.m. to resume on

  4    May 1, 2018 at 9:45 a.m.)

  5                                    I N D E X

  6    WITNESS                                          PAGE

  7    CONSTANTINE VOULGARIS

  8    DIRECT EXAMINATION        BY   MR.   BINI        3011
       CROSS-EXAMINATION         BY   MR.   BOWMAN      3017
  9    CROSS-EXAMINATION         BY   MR.   RIOPELLE    3026
       REDIRECT EXAMINATION      BY   MR.   BINI        3123
 10    RECROSS-EXAMINATION       BY   MR.   BOWMAN      3133
       RECROSS-EXAMINATION       BY   MR.   RIOPELLE    3134
 11
       DAVID BAKER
 12
       DIRECT EXAMINATION        BY MR. RIOPELLE        3147
 13    CROSS-EXAMINATION         BY MR. HEIN            3152

 14    DAVID PARKER

 15    DIRECT EXAMINATION        BY MR. SHROYER         3155
       CROSS-EXAMINATION         BY MR. BINI            3172
 16
       ERIC ENGSTROM
 17
       DIRECT EXAMINATION        BY MR. SHROYER         3176
 18    CROSS-EXAMINATION         BY MS. JONES           3183

 19    HALEY ECKHART

 20    DIRECT EXAMINATION        BY MR. CHENG           3192

 21                                E X H I B I T S

 22    DEFENDANT                       PAGE
       KC-ST-1                         3146
 23    3500-DP-3                       3160

 24    COURT                           PAGE
       1 and 1-A                       3237
 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
